Exhibit 10.2

LICENSE AND COLLABORATION AGREEMENT

BY AND BETWEEN

ZYMOGENETICS, INC.

AND

BAYER SCHERING PHARMA A.G.

EFFECTIVE AS OF JUNE 18, 2007

“[    *     ]” = omitted, confidential material, which material has been
separately filed with

the Securities and Exchange Commission pursuant to a request for confidential
treatment.

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

CONTENTS

 

ARTICLE ONE Definitions and Terminology    1   1.1    Terminology    1   1.2   
Definitions    2 ARTICLE TWO Grant of Licenses and Other Rights    17   2.1   
ZGEN Technology Licenses    17   2.2    Trademark License    17   2.3    Bayer
Technology License    18   2.4    Third Party Agreements    18   2.5   
Sublicensing and Delegation    19      2.5.1    Sublicensing    19      2.5.2   
Performance by Affiliates    20   2.6    Retained Rights    20   2.7    No
Implied License    21 ARTICLE THREE Initial Coordination of the Relationship   
21   3.1    Acknowledgement regarding Limited Management Architecture    21  
3.2    [    *    ] Clinical Trial    22   3.3    Decision Making Authority    22
  3.4    Transfer of ZGEN Technology    23   3.5    Secondary Manufacturing
Process Transfer    23   3.6    Commercialization Advisory Committee; Global
Brand    23   3.7    Funding Regarding Initial Licensed Products    24 ARTICLE
FOUR Designation of Collaboration Products    24   4.1    New Presentations   
24   4.2    Declined Products    26   4.3    Opt-In Rights    26   4.4   
Tracking Collaboration Products and Declined Products    27 ARTICLE FIVE
Management Following Addition of Collaboration Products    27   5.1    Joint
Steering Committee    27      5.1.1    Formation    27      5.1.2    Membership
of JSC    28      5.1.3    Responsibilities of JSC    28      5.1.4   
Administration of JSC    29      5.1.5    Recourse to Dispute Resolution
Procedure    30   5.2    Joint Development Committee    30      5.2.1   
Formation    30      5.2.2    JDC Responsibilities    31      5.2.3    Decision
Making; Administrative Matters    31

[    *    ] Confidential Treatment Requested -i-



--------------------------------------------------------------------------------

ARTICLE SIX Development    32   6.1    Diligence and Reports; Removal of
Region(s) from Bayer Territory    32   6.2    Compliance    34   6.3   
Information and Data    35   6.4    Quality Assurance Audit    35   6.5   
Development Funding for Collaboration Products    36 ARTICLE SEVEN Regulatory
Affairs    38   7.1    Regulatory Filings and Regulatory Approvals    38   7.2
   Clinical Trials    39   7.3    Target Labeling    39   7.4    Drug Safety
Information    40   7.5    Adverse Event Reporting; Customer Complaints    41  
7.6    Regulatory Communications in the Bayer Territory    42   7.7   
Regulatory Communications in the ZGEN Territory    42   7.8    Regulatory
Communications Pertaining to Manufacturing of Licensed Product    42   7.9   
Applications for Regulatory Exclusivity    43   7.10    Recalls    43   7.11   
Bulk Drug Substance    44   7.12    Licensed Product    44 ARTICLE EIGHT
Commercialization    44   8.1    Diligence and Reports    44   8.2    Pricing
and Reimbursement    45   8.3    Promotional Materials    45   8.4    Compliance
With Laws, Regulations and Guidelines    46   8.5    Co-Promotion Agreement   
47 ARTICLE NINE Manufacture and Supply    47   9.1    Manufacturing Agreements
   47   9.2    Clinical Supplies of Initial Licensed Products    47   9.3   
Commercial Supplies of Initial Licensed Products    48   9.4    Transfer Price
   48   9.5    Additional Supplies    49 ARTICLE TEN Consideration    49   10.1
   Upfront Payment    49   10.2    Milestones    49   10.3    Royalties    50  
10.4    Third Party Payments    51   10.5    Competitive Product    51   10.6   
Acknowledgment Regarding Compensation    52 ARTICLE ELEVEN Intellectual Property
   52   11.1    Project Technology Ownership    52

[    *    ] Confidential Treatment Requested -ii-



--------------------------------------------------------------------------------

  11.2    Patent Contacts    53   11.3    Prosecution and Maintenance    53     
11.3.1    ZGEN Technology    53      11.3.2    Bayer Technology    53     
11.3.3    Joint Project Technology    54      11.3.4    Patent Prosecution
Party’s Efforts and Obligations    54      11.3.5    Discontinued Patent    55  
11.4    Defense and Enforcement Actions    56      11.4.1    Notification    56
     11.4.2    Parties’ Roles    56      11.4.3    Sharing of Awards    57  
11.5    Patent Term Extensions    57   11.6    Infringement of Third Party
Patents    58 ARTICLE TWELVE Payment, Records and Audit    58   12.1    Payments
   58      12.1.1    Payment Instructions    58      12.1.2    Royalty Payments
   58      12.1.3    Foreign Exchange Conversion    59      12.1.4    Late
Payments    59      12.1.5    Taxes    59   12.2    Records; Audit    60 ARTICLE
THIRTEEN Publications    60   13.1    Procedure    60   13.2    Credit    61
ARTICLE FOURTEEN Confidentiality    61   14.1    Treatment of Confidential
Information    61   14.2    Authorized Disclosure    61   14.3    Materials   
62   14.4    Publicity; Terms of Agreement    62   14.5    Use of Names, Logos
or Symbols    63 ARTICLE FIFTEEN Representations, Warranties and Covenants    63
  15.1    Representations and Warranties of Bayer    63      15.1.1    Corporate
Existence, Power and Authority    63      15.1.2    Binding Agreement    63     
15.1.3    No Conflict    64      15.1.4    Validity    64      15.1.5   
Expertise    64      15.1.6    Business Condition    64   15.2   
Representations and Warranties of ZGEN    64      15.2.1    Corporate Existence,
Power and Authority    64      15.2.2    Binding Agreement    65      15.2.3   
No Conflict    65

[    *    ] Confidential Treatment Requested -iii-



--------------------------------------------------------------------------------

     15.2.4    Validity    65      15.2.5    Business Condition    65     
15.2.6    Intellectual Property    65      15.2.7    Provision of Information   
66      15.2.8    No Untrue Statement    66      15.2.9    Agreements with Third
Parties    67   15.3    Mutual Covenants    67      15.3.1    No Conflict    67
     15.3.2    Regulatory Data    67      15.3.3    No Debarment    67     
15.3.4    Compliance    67      15.3.5    Territorial Restrictions    67     
15.3.6    No Misappropriation    68   15.4    Acknowledgement; Disclaimers    68
ARTICLE SIXTEEN Indemnification and Insurance    68   16.1    Indemnification by
ZGEN    68   16.2    Indemnification by Bayer    69   16.3    Insurance    70  
16.4    Limitation of Liability    70 ARTICLE SEVENTEEN Term and Termination   
71   17.1    Term    71   17.2    Regulatory Deadlines    71   17.3    Material
Breach    72   17.4    Termination of License With Respect to Contested Patent
Rights    72   17.5    Bankruptcy    72   17.6    Termination for Convenience by
Bayer    73   17.7    Transition Following Termination for Bayer’s Convenience
or Passing of Regulatory Deadlines    73   17.8    Effects of Termination and
Expiration    75   17.9    Accrued Rights    75 ARTICLE EIGHTEEN Dispute
Resolution    75   18.1    Goal; Cooperative Decision-Making    75   18.2   
Procedure    76      18.2.1    Resolution by Senior Executives    76      18.2.2
   Resolution by ZGEN’s CEO and Bayer’s Business Unit Head    76      18.2.3   
Optional Mediation    76   18.3    Expert Matters; Expedited Arbitration    77  
18.4    Other Matters; Litigation    77   18.5    Governing Law; Judicial
Resolution    77   18.6    Patent and Trademark Dispute Resolution    78 ARTICLE
NINETEEN General    78   19.1    Force Majeure    78

[    *    ] Confidential Treatment Requested -iv-



--------------------------------------------------------------------------------

  19.2    Notices    78   19.3    No Strict Construction    79   19.4   
Assignment    79   19.5    Counterparts    80   19.6    Severability    80  
19.7    Further Actions    80   19.8    Independent Contractors    80   19.9   
No Benefit of Third Parties    81   19.10    No Waiver    81   19.11    Export
Requirements    81   19.12    Entire Agreement; Amendment    81

[    *    ] Confidential Treatment Requested -v-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBIT A    [    *    ] EXHIBIT B    [    *    ] EXHIBIT C    [    *    ]
EXHIBIT D    [    *    ] EXHIBIT E    [    *    ] EXHIBIT F    [    *    ]
EXHIBIT G    [    *    ] EXHIBIT H    [    *    ] EXHIBIT I    [    *    ]
EXHIBIT J    [    *    ] EXHIBIT K    [    *    ] EXHIBIT L    [    *    ]
EXHIBIT M    [    *    ]

[    *    ] Confidential Treatment Requested -vi-



--------------------------------------------------------------------------------

LICENSE AND COLLABORATION AGREEMENT

THIS LICENSE AND COLLABORATION AGREEMENT is made as of the 18th day of June,
2007 (the “Effective Date”) by and between ZymoGenetics, Inc., a corporation
organized and existing under the laws of Washington State, U.S.A. (“ZGEN”), and
Bayer Schering Pharma A.G., a corporation organized and existing under the laws
of Germany (“Bayer”). ZGEN and Bayer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

A. ZGEN is developing certain products containing Recombinant Thrombin for use
in hemostasis.

B. Bayer has significant experience in the development, marketing, promotion and
sale of pharmaceutical products and can make significant contributions to the
successful Development and Commercialization of one or more Licensed Products
outside of the United States.

C. ZGEN and Bayer wish to collaborate in the global development of certain
Licensed Products.

D. ZGEN wishes to enable Bayer to Commercialize one or more Licensed Products
outside of the United States.

E. Concurrent with the execution of this Agreement, ZGEN and Bayer’s Affiliate,
Bayer HealthCare LLC, are entering into a U.S. Co-Promotion Agreement of even
date herewith (the “Co-Promotion Agreement”), pursuant to which the Parties have
agreed to co-promote the Initial Licensed Products in the United States for a
limited time period.

AGREEMENT

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

ARTICLE ONE

Definitions and Terminology

 

1.1 Terminology

Where words and phrases are used herein in the singular, such usage is intended
to include the plural forms where appropriate to the context, and vice versa.
The words “including,” “includes” and “such as” are used in a non-limiting sense
and have the same meaning as “including without limitation” and “including, but
not limited to.” References to Articles, Sections, Subsections and paragraphs
are to the same with all their subparts as they appear in this Agreement.
“Herein” means anywhere in this Agreement. “Hereunder” and “hereto” mean under
or pursuant to any provision of this Agreement. The Article and

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

Section headings contained herein are for reference only and shall not be
considered a part of this Agreement, nor shall they in any way affect the
interpretation hereof. All references to time are to the time in Seattle,
Washington, U.S.A.

 

1.2 Definitions

In addition to other terms defined elsewhere in this Agreement, words and
phrases with initial capitals shall have the following meanings:

1.2.1 “Adverse Event” means an adverse event as defined under the applicable
Drug Laws.

1.2.2 “Affiliate” means, with respect to a Party, an individual, a partnership,
a joint venture, a corporation, or any other entity or any combination of the
aforementioned entities that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. For purposes of this definition, “control” will mean the possession,
direct or indirect, of the power to cause the direction of the management and
policies of a Party, whether through ownership of more than fifty percent
(50%) of the voting securities of such Party, by contract or otherwise.

1.2.3 “Agreement” means this License and Collaboration Agreement, as amended,
from time to time, in accordance with its terms.

1.2.4 “Alliance Manager” is defined in Section 3.1(b).

1.2.5 “Allocated Net Sales of a Combination Product” means the Net Sales of a
Combination Product calculated as described in Exhibit C.

1.2.6 “Asia/Pacific Region” means the countries listed on Exhibit E as being
within that Region.

1.2.7 “Bankrupt Party” is defined in Section 17.5.

1.2.8 “Bayer” is defined in the introduction to this Agreement.

1.2.9 “Bayer Enabling Technology” means, other than Project Technology, all of
the following Controlled by Bayer or its Affiliates:

(a) any Know-How that at any time during the Term is actually used by or on
behalf of Bayer or its Affiliates in the Development or Commercialization of any
Initial Licensed Product or Collaboration Product; and

(b) all Patent Rights and other intellectual property rights anywhere in the
world covering any of the Know-How described in subparagraph (a) of this
Section 1.2.9, including the Patent Rights described on Exhibit D;

  [    *    ] Confidential Treatment Requested   -2-  



--------------------------------------------------------------------------------

provided, however, that any of the foregoing technology and rights described in
subparagraph (a) and (b) Controlled by any person or entity that becomes an
Affiliate of Bayer as a result of a Change of Control shall not be Bayer
Enabling Technology unless (i) such technology or rights had been Controlled by
Bayer or its Affiliates that were Affiliates prior to the Change of Control, or
(ii) with respect to any of the foregoing technology covered by Patent Rights,
at least one named inventor was employed by Bayer or one of its Affiliates that
was an Affiliate prior to the Change of Control immediately prior to the public
announcement of the transaction giving rise to such Change of Control.

1.2.10 “Bayer Indemnitees” is defined in Section 16.1(a).

1.2.11 “Bayer Project Technology” means Project Technology invented, discovered,
developed or otherwise generated solely by employees, consultants or agents of
Bayer or its Affiliates that is Controlled by Bayer or its Affiliates. Bayer
Project Technology shall not include Bayer’s or its Affiliate’s interest in
Joint Project Technology.

1.2.12 “Bayer Technology” means the Bayer Project Technology, the Bayer Enabling
Technology and Bayer’s or its Affiliate’s interest in the Joint Project
Technology.

1.2.13 “Breakpoint” is defined in Section 10.3(b).

1.2.14 “Bayer Territory” means all countries of the world except for those
countries that are in the ZGEN Territory.

1.2.15 “Bulk Drug Substance” means any bulk form of Recombinant Thrombin made by
or on behalf of ZGEN prior to or during the Term.

1.2.16 “Bulk Drug Substance Supply Agreement” is defined in Section 9.1(a).

1.2.17 “Bulk Manufacturing” means the process of producing Bulk Drug Substance.

1.2.18 “CAC” means the Commercialization Advisory Committee as that term is
defined in Section 3.5.

1.2.19 “CAC Team Leader” is defined in Section 3.6(b).

1.2.20 “Canada/Latin America Region” means the countries listed on Exhibit E as
being within that Region.

1.2.21 “Change of Control” means, with respect to a Party, the acquisition after
the Effective Date, directly or indirectly, by any Third Party of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of more than fifty percent (50%) of the
combined voting power of such Party’s then outstanding voting securities
entitled to vote generally in the election of directors.

1.2.22 “Clinical Trial” means any Phase 1 Clinical Trial, Phase 2 Clinical
Trial, Phase 3 Clinical Trial or human clinical trials conducted after receipt
of Regulatory Approval.

  [    *    ] Confidential Treatment Requested   -3-  



--------------------------------------------------------------------------------

1.2.23 “CMC” means the chemistry, manufacturing and control section contained in
any Regulatory Filing.

1.2.24 “Collaboration Product” means a New Presentation that the Parties have
approved in writing pursuant to Article 4, by Election or Opt-In, for
Development and Commercialization in accordance with this Agreement. Each
Collaboration Product shall be described in Exhibit G in the same detail as that
given for Initial Licensed Products in Exhibit G.

1.2.25 “Combination Product” means a product, other than an Initial Licensed
Product, containing a combination of Licensed Product and one or more active
pharmaceutical ingredient(s) or device(s) (whether combined in a single
formulation or package, as applicable, or formulated or packaged separately but
sold together for a single price). For the sake of clarity, Initial Licensed
Products shall not be deemed Combination Products for purposes of this
Agreement.

1.2.26 “Commercialization” or “Commercialize” means all activities relating to
the manufacture, promotion, marketing, advertisement, sale, reimbursement and
distribution of Licensed Product, and other pre-launch and post-launch marketing
and sale activities for Licensed Product, and, in the case of ZGEN, all activity
relating to the manufacture of Bulk Drug Substance. When used as a verb,
“Commercialize” means to engage in Commercialization.

1.2.27 “Commercially Reasonable Efforts” means the level of efforts and
resources required to Develop and Commercialize, as applicable, a Licensed
Product in a sustained manner consistent with the efforts a similarly situated
biopharmaceutical company (in the case of ZGEN) or pharmaceutical company (in
the case of Bayer) would reasonably devote to a product of similar market
potential at a similar stage in its product life, profit potential or strategic
value resulting from its own research efforts, based on conditions then
prevailing. Commercially Reasonable Efforts will be determined on a
country-by-country (each country including its territories) basis for a
particular Licensed Product, and it is anticipated that the level of effort may
change over the life of the Licensed Product and the country (including its
territories) involved.

1.2.28 “Competitive Product” means any product that:

(a) is marketed in a country in the Bayer Territory by one or more person(s) or
entity(ies) that is/are not an Affiliate(s) or Sublicensee(s) of Bayer and was
not acquired, directly or indirectly, from Bayer or an Affiliate or Sublicensee
of Bayer;

(b) contains as an active ingredient a [    *    ]; and

(c) is [    *    ] and is [    *    ] to a Licensed Product marketed by Bayer or
its Affiliates, Distributors or Sublicensees in the country. With regard to the
meaning of [    *    ], products that [    *    ] or that [    *    ] shall be
regarded as having a [    *    ], but products that contain [    *    ] will not
be regarded as having a [    *    ].

  [    *    ] Confidential Treatment Requested   -4-  



--------------------------------------------------------------------------------

1.2.29 “Confidential Information” means all tangible and intangible techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, know-how, conclusions, skill, experience, test data and
results (including pharmacological, toxicological and clinical test data and
results), analytical and quality control data, results or descriptions, software
and algorithms received by either Party or its Affiliates from the other Party
or its Affiliates pursuant to (1) this Agreement, (2) the Confidentiality
Agreement, dated as of January 24, 2006, by and between ZGEN and Bayer
Pharmaceuticals Corporation (as amended by Amendment No. 1 to Confidentiality
Agreement, dated January 5, 2007), or (3) Confidential Disclosure Agreement,
dated April 19, 2006, by and between Bayer HealthCare LLC and ZGEN, other than
that portion of such information that:

(a) is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

(b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party;

(c) is subsequently disclosed to the receiving Party by a Third Party lawfully
in possession thereof without obligation to keep it confidential;

(d) has been publicly disclosed other than by the disclosing Party and without
breach of an obligation of confidentiality with respect thereto; or

(e) has been independently developed by the receiving Party without the aid,
application or use of Confidential Information, as demonstrated by competent
written proof.

1.2.30 “Control” or “Controlled” means, with respect to any Know-How or
intellectual property rights, that a Party:

(a) (i) owns such Know-How or intellectual property rights or (ii) has a license
to such Know-How or intellectual property rights; and

(b) has the unencumbered right to grant the other Party access, a license or
sublicense, as applicable, in or to such Know-How or intellectual property
rights as provided for herein without (assuming the timely payment of all
applicable royalties) violating the terms of any agreement or other arrangement
with any Third Party. A Party shall be deemed not to Control any Know-How or
intellectual property rights it acquires after the Effective Date by in license
or otherwise, with right to sublicense, until the other Party executes an
agreement pursuant to Section 2.4(a).

1.2.31 “Co-Promotion Agreement” is defined in Recital E.

1.2.32 “Courts” is defined in Section 18.5.

1.2.33 “Declining Party” is defined in Section 4.2(a).

  [    *    ] Confidential Treatment Requested   -5-  



--------------------------------------------------------------------------------

1.2.34 “Declined Product” means a New Presentation proposed by a Party pursuant
to Section 4.1 as to which the other Party (a) does not make an Election within
the time allowed therefore or (b) gives written notice that it will not make an
Election prior to the time allowed therefore; provided that a New Presentation
that becomes a Declined Product will cease being a Declined Product if the
Declining Party Opts-In in accordance with Section 4.3. Each Declined Product
shall be described in Exhibit G in the same detail as that given for Initial
Licensed Products in Exhibit G.

1.2.35 “Declined Product Activities” is defined in Section 4.2(b).

1.2.36 “Development” or “Develop” means, with respect to a Licensed Product, all
pre-clinical and clinical activities including all Clinical Trials undertaken to
support filing of a Drug Approval Application and to obtain Regulatory Approval.
For the avoidance of doubt, these activities will include drug development
activities, including animal pharmacology, toxicology, statistical analysis and
report writing, CMC activities, manufacturing process development, and the
manufacture of non-clinical and clinical supplies, product approval and
registration, and regulatory affairs related to the foregoing. When used as a
verb, “Develop” means to engage in Development.

1.2.37 “Development Expense” is defined in Exhibit F.

1.2.38 “Developing Party” is defined in Section 4.1.

1.2.39 “Discontinued Patent” is defined in Section 11.3.5.

1.2.40 “Distributor” means a Third Party who acquires a Licensed Product from a
Party, its Affiliates or Sublicensees at a fixed price as to which the Third
Party does not owe a royalty or any other consideration based on the resale of
the Licensed Product.

1.2.41 “Dollar” means a United States dollar, and “$” will be interpreted
accordingly.

1.2.42 “Drug Approval Application” means an application for Regulatory Approval
required before commercial sale or use of a Licensed Product as a drug or device
or to treat a particular indication in a regulatory jurisdiction, including
(a) (i) a Biologics License Application (BLA) pursuant to 21 C.F.R. 601.2,
submitted to the FDA, or any successor application or procedure, (ii) a
Premarket Approval (PMA) application pursuant to 21 C.F.R. 814, submitted to the
FDA, or any successor application or procedure, and (ii) any counterpart of a
BLA or PMA in any country in the Bayer Territory; and (b) all supplements and
amendments, including supplemental BLAs, PMA supplements (and any foreign
counterparts), that may be filed (e.g., to expand the label) with respect to the
foregoing.

1.2.43 “Drug Laws” means all laws, rules and regulations that are applicable to
the research, manufacture, use, sale, registration and promotion of
pharmaceutical products for human use in a Party’s portion of the Territory and
that materially affect the Party’s performance under this Agreement, including
the United States Federal Food, Drug, and Cosmetic Act, the Public Health
Service Act, and all rules and regulations promulgated thereunder, and any
similar laws, rules or regulations in any country in the Bayer Territory.

  [    *    ] Confidential Treatment Requested   -6-  



--------------------------------------------------------------------------------

1.2.44 “eCTD” means an electronic biologics license application (eBLA) and
amendments in FDA-compliant electronic common technical document (eCTD) format,
based on the ICH version 3.2 and FDA 2.01 document type definitions (dtd) to be
transferred pursuant to Section 3.4.

1.2.45 “Effective Date” means the date this Agreement was entered into and is
defined in the introduction to this Agreement.

1.2.46 “Election” is defined in Section 4.1(b).

1.2.47 “EMEA” means the European Agency for the Evaluation of Medicinal
Products.

1.2.48 “Europe” means the countries listed in Exhibit E.

1.2.49 “Expert” means a mutually acceptable, disinterested,
conflict-of-interest-free individual with such scientific, technical, regulatory
and commercial experience with respect to the development of haemostatic
products or financial accounting as is necessary to resolve a dispute. The
Expert shall not be or have been during the preceding [    *    ] ([    *    ])
years an Affiliate, employee, consultant, officer or director of either Party or
any of their respective Affiliates.

1.2.50 “Expert Matter” means a difference of business judgment pertaining only
to:

(a) any matter involving the Development of an Initial Licensed Product or
Collaboration Product, including the determination of Clinical Trial design;

(b) any audit dispute under this Agreement;

(c) any dispute regarding the determination of [    *    ] under Exhibit C;

(d) any dispute regarding (i) whether a [    *    ] and (ii) if applicable, the
[    *    ] under Exhibit C;

(e) any dispute regarding the determination of whether (i) a product constitutes
a [    *    ] as defined in Section [    *    ] and/or (ii) a [    *    ] has
achieved the [    *    ] in a [    *    ] set forth in Section [    *    ]; or

(f) appropriateness of a Development plan or application of Commercially
Reasonable Efforts pursuant to Section 6.1(c).

For the sake of clarity, Expert Matter shall not include any dispute relating to
the determination of validity of a Party’s Patent Rights or other issues
relating solely to a Party’s intellectual property and any dispute with respect
to the interpretation or potential breach, termination or invalidity of this
Agreement, including breach of the representations, warranties and covenants
made hereunder.

  [    *    ] Confidential Treatment Requested   -7-  



--------------------------------------------------------------------------------

1.2.51 “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.

1.2.52 “Field” means all [    *    ] in humans except, and expressly excluding,
[    *    ]. For the avoidance of doubt, Field includes uses of [    *    ]
other than for [    *    ].

1.2.53 “First Commercial Sale” shall mean, in each country in the Bayer
Territory, the first sale by Bayer or its Affiliates or Sublicensees of a
Licensed Product to a Third Party after obtaining the required Regulatory
Approval to sell such Licensed Product in that country. For purposes of the
foregoing, a sale shall be deemed to occur on the earlier of (a) the date
Licensed Product is shipped or (b) the date of the invoice to the purchaser of
Licensed Product.

1.2.54 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, strike, lockout, labor dispute, casualty or accident, or war,
revolution, civil commotion, terrorism and acts of public enemies, blockage or
embargo, or any injunction, law, order, proclamation, regulation, ordinance,
demand or requirement of any government or of any subdivision, authority or
representative of any such government, inability to procure or use materials,
labor, equipment, transportation or energy sufficient to meet manufacturing
needs without allocation, or any other cause whatsoever, whether similar or
dissimilar to those above enumerated, beyond the reasonable control of such
Party, if and only if the Party affected will have used reasonable efforts to
avoid such occurrence and to remedy it promptly if it will have occurred.

1.2.55 “FTE” means the equivalent of one person working full time for one
12-month period in a Development, regulatory or other relevant capacity.

1.2.56 “FTE Costs” means the costs of compensation, benefits, and all associated
support and overhead; provided that such support and overhead shall not include
costs attributable to general corporate activities (e.g., executive management,
investor relations, business development, legal affairs and finance).

1.2.57 “GAAP” means United States generally accepted accounting principles.

1.2.58 “GCP” means current good clinical practices as defined by applicable
rules, regulations and guidance in the Territory, including, as applicable, the
International Conference of Harmonization (ICH) and FDA rules and regulations.

1.2.59 “Global Brand” is defined in Section 3.6(a).

  [    *    ] Confidential Treatment Requested   -8-  



--------------------------------------------------------------------------------

1.2.60 “Global Development Plan” means a program for Development of a
Collaboration Product comprising the Joint Activities and the Territory Specific
Activities, as prepared by the JDC and reviewed and, as applicable, approved by
the JSC in accordance with Article 5.

1.2.61 “GLP” means current good laboratory practices as defined by applicable
rules, regulations and guidance in the Territory, including, as applicable, the
International Conference of Harmonization and FDA rules and regulations.

1.2.62 “GMP” means current good manufacturing practices as defined by applicable
rules, regulations and guidance in the Territory, including, as applicable, the
International Conference of Harmonization, FDA rules and regulations, and
Directive 2003/94 of the Commission of the European Communities, effective as of
November 2003, and further elaborated in “The Rules Governing Medicinal Products
in the European Community” Volume IV - Guide to Good Manufacturing Practice for
Medicinal Products.

1.2.63 “IAS/IFRS” shall mean International Accounting Standards/International
Financial Reporting Standards of the International Accounting Standards Board.

1.2.64 “IND” means an Investigational New Drug application or its equivalent
outside the United States.

1.2.65 “Initial Licensed Product Manufacturing Agreement” is defined in
Section 9.1(a).

1.2.66 “Initial Licensed Products” means the Presentations substantially in the
form described in paragraph 1 (a) through (c) on Exhibit G.

1.2.67 “Japan Region” means the country listed on Exhibit E as being within that
Region.

1.2.68 “JDC” means the Joint Development Committee as that term is defined in
Section 5.2.1(a).

1.2.69 “JDC Team Leader” is defined in Section 5.2.1(b).

1.2.70 “Joint Activities” means those Development activities pertaining to a
Collaboration Product that are recommended by the JDC and approved by the JSC
and that are part of an integrated development program whose primary goal is to
obtain Regulatory Approval of such Collaboration Product in both the United
States and one or more Major Countries, and such post-Regulatory Approval
activities pertaining to such Collaboration Product as the Parties may agree.

1.2.71 “Joint Patent Rights” means the Patent Rights covering Joint Project
Technology.

  [    *    ] Confidential Treatment Requested   -9-  



--------------------------------------------------------------------------------

1.2.72 “Joint Project Technology” means the Project Technology that is invented,
discovered, developed, or otherwise generated by at least one (1) employee,
consultant or agent of Bayer or its Affiliates and at least one (1) employee,
consultant or agent of ZGEN or its Affiliates.

1.2.73 “JSC” means the Joint Steering Committee as that term is defined in
Section 5.1.1(a).

1.2.74 “Know-How” means any proprietary inventions, discoveries, know-how,
methods, processes, data, information, technology, research tools, reagents,
compositions, formulas, trade secrets, test results and Materials (whether or
not patentable or otherwise protected by trade secret laws).

1.2.75 “Knowledge” means (a) the [    *    ] knowledge of any individual within
a group consisting of [    *    ] or above (the “ZGEN Management”) and (b) the
knowledge that the ZGEN Management [    *    ] based on the [    *    ]
knowledge of any ZGEN employee of [    *    ]; provided that in no event shall
ZGEN be required to [    *    ]. In addition, a determination of the knowledge
that the ZGEN Management [    *    ] and the information that [    *    ] shall
take into consideration that [    *    ].

1.2.76 “Licensed Product” means a Presentation:

(a) the manufacture, use, sale, offer to sell or import of which (or of the Bulk
Drug Substance incorporated therein) would infringe one or more Valid Claims
under any Patent Rights in or to any ZGEN Technology in the absence of a license
granted under this Agreement;

(b) the manufacture, use, sale, offer to sell or import of which (or of the Bulk
Drug Substance incorporated therein) would infringe one or more Valid Claims
under any Patent Rights in or to any Joint Project Technology in the absence of
an ownership interest therein; or

(c) the research, development, formulation, composition or manufacture of which
(or of the Bulk Drug Substance incorporated therein) was performed with the use
of or incorporates any of the ZGEN Technology, Joint Project Technology or Bayer
Project Technology.

1.2.77 “Licensing Party” is defined in Section 2.4(a).

1.2.78 “Losses” means liabilities, costs, fees, expenses and/or losses,
including reasonable legal costs and expenses and attorneys’ fees for outside
counsel.

1.2.79 “Major Country” means each of [    *    ].

1.2.80 “Manufacturing Agreements” means, collectively, the Bulk Drug Substance
Supply Agreement and the Initial Licensed Product Manufacturing Agreement.

  [    *    ] Confidential Treatment Requested   -10-  



--------------------------------------------------------------------------------

1.2.81 “Materials” means biological materials and other materials (including
Bulk Drug Substance), screens, assays, animal models and other research tools,
cell lines, cells, nucleic acids, peptides, vectors, proteins, antibodies,
receptors, reagents and the like.

1.2.82 “Milestone Payment” is defined in Section 10.2(c).

1.2.83 “Net Sales” means:

(a) the gross amount invoiced with respect to the sale or other disposition of
Licensed Product in the Bayer Territory by Bayer or its Affiliates or
Sublicensees to a non-Sublicensee Third Party (including a Distributor) after
deducting returns and allowances (actually paid or allowed) including prompt
payment and any other discounts (including deductions commonly referred to as
“fee for service” if applicable), price reductions, including government
reimbursement programs in the Bayer Territory similar to Medicare and Medicaid
and similar types of rebates, chargebacks from wholesalers of Licensed Product
(whether in cash or trade), and rebates, when included in gross sales, but not
including taxes when assessed on income derived from such sales and bad debts;
and

(b) all Allocated Net Sales of a Combination Product.

Amounts received by Bayer or its Affiliates for the sale of Licensed Product
among Bayer or its Affiliates for resale or for transfer of Licensed Product to
a Sublicensee for resale will not be included in the computation of Net Sales
hereunder. Any Licensed Product sold or otherwise transferred in other than an
arm’s-length transaction or for other property (e.g., barter) shall be deemed
invoiced at its fair market price in the country of sale or transfer.

1.2.84 “New Presentation” means a Presentation other than the Initial Licensed
Products. Each New Presentation shall be described in Exhibit G in the same
detail as that given for Initial Licensed Products in Exhibit G.

1.2.85 “Non-Licensing Party” is defined in Section 2.4(a).

1.2.86 “Opt-In” is defined in Section 4.3.

1.2.87 “Opt-In Notice” is defined in Section 4.3.

1.2.88 “Party” is defined in the introduction to this Agreement.

1.2.89 “Patent Contacts” means the patent practitioners appointed by each party
in accordance with Section 11.2.

1.2.90 “Patent Prosecution” means all activities associated with the
preparation, filing, prosecution, maintenance, and conduct of opposition,
appeal, reexamination, reissue, revocation and interference of patent or patent
applications or other administrative proceedings under or with respect to Patent
Rights.

1.2.91 “Patent Prosecution Party” is defined in Section 11.3.4.

  [    *    ] Confidential Treatment Requested   -11-  



--------------------------------------------------------------------------------

1.2.92 “Patent Rights” means:

(a) a pending application for a patent, including any provisional, converted
provisional, continued prosecution application, continuation, divisional or
continuation-in-part thereof; or

(b) an issued, unexpired patent (with the term “patent” being deemed to
encompass an inventor’s certificate) that has not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period, including any
substitution, extension, registration, confirmation, reissue, re-examination,
renewal, supplemental protection certificate or any like filing thereof.

1.2.93 “[    *    ] Agreement” is defined in Section 15.4(a).

1.2.94 “Pharmacovigilance Agreement” is defined in Section 7.4(a).

1.2.95 “Phase 1 Clinical Trial(s)” means those clinical trials conducted in
patients or normal volunteers and designed to determine the metabolism and
pharmacologic actions of Licensed Product in humans, the side effects associated
with Licensed Product, early evidence on effectiveness, structure-activity
relationships, or mechanism of action in humans, and that satisfy the
requirements of 21 C.F.R. 312.21(a) (or its successor regulation) or the
equivalent thereof in any jurisdiction outside the United States.

1.2.96 “Phase 2 Clinical Trial(s)” means those clinical trials that are designed
to establish the safety and preliminary efficacy of Licensed Product for its
intended use, and to define warnings, precautions, and adverse reactions that
are associated with the drug in the dosage range to be prescribed and that
satisfy the requirements of 21 C.F.R. 312.21(b) (or its successor regulation) or
the equivalent thereof in any jurisdiction outside the United States.

1.2.97 “Phase 3 Clinical Trial(s)” means those clinical trial(s) that satisfy
the provisions of 21 C.F.R. 312.21(c) and any successor regulation, or the
equivalent thereof in any jurisdiction outside the United States, and are
designed to gather additional evidence of safety and efficacy of Licensed
Product to support Regulatory Approval and to evaluate the overall risks and
benefits of a Licensed Product.

1.2.98 “Presentation” means a particular configuration and dosage, or a
particular formulation, of a product in final dosage form that contains Bulk
Drug Substance for use in the Field.

1.2.99 “Product Trademark” means any Trademarks that are (a) Controlled by
either Party and (b) actually applied to or used, or agreed by the Parties to be
used, with Licensed Product or any Promotional Materials.

1.2.100 “Project Technology” means:

(a) any Know-How that is invented, discovered, developed or otherwise generated
(whether before or after an Election or Opt-In) by or on behalf of either Party
(or their respective Affiliates) individually or both Parties (or their
Affiliates) jointly in the course of researching, Developing or Commercializing
any Initial Licensed Product or Collaboration Product, including a New
Presentation that is or becomes a Collaboration Product as provided in Article
4; and

  [    *    ] Confidential Treatment Requested   -12-  



--------------------------------------------------------------------------------

(b) all Patent Rights and other intellectual property rights anywhere in the
Territory covering any of the Know-How described in subparagraph (a) of this
Section 1.2.100.

1.2.101 “Promotional Materials” means, with respect to a Licensed Product, all
sales representative training materials and all written, printed, graphic,
electronic, audio or video matter, including journal advertisements and sales
visual aids, direct mail, direct-to-consumer advertising, Internet postings,
broadcast advertisements and sales reminder aids (e.g., scratch pads, pens and
other such items) intended for use or used by a Party in connection with any
promotion of such Licensed Product, except for:

(a) the Regulatory Authority-approved full prescribing information for a
Licensed Product, including any required patient information; and

(b) all labels and other written, printed or graphic matter upon any container,
wrapper or any package insert or outsert utilized with or for a Licensed
Product.

1.2.102 “Recall” means an event, incident or circumstance that may result in the
need for a “recall” or “market withdrawal” (as those terms are defined in United
States regulations in 21 C.F.R. 7.3 or other similar national, state or local
law or regulations) or field alert or field correction of Licensed Product or
any lot thereof.

1.2.103 “Recombinant Thrombin “means (i) the protein identified in Exhibit L
produced through a process claimed in any of the Patent Rights listed on Exhibit
H and (ii) all species, fragments and modifications of such protein that are
produced through a process claimed in any of the Patent Rights listed on Exhibit
H.

1.2.104 “Region” means any one of the following three regions: (1) Asia/Pacific;
(2) Japan; and (3) Canada/Latin America. The countries comprising such Regions
are set forth in Exhibit E.

1.2.105 “Regulatory Approval” means any approvals (including supplements,
amendments, pre- and post-approvals, reimbursement approvals and price
approvals), licenses, registrations or authorizations of any national,
supranational, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, including the FDA or
equivalent foreign Regulatory Authorities, necessary for the marketing and sale
of Licensed Product in a regulatory jurisdiction. Regulatory Approval does not
include any site license for a Party’s manufacturing facility.

1.2.106 “Regulatory Authority” means the FDA or any foreign counterpart of the
FDA.

  [    *    ] Confidential Treatment Requested   -13-  



--------------------------------------------------------------------------------

1.2.107 “Regulatory Filings” means collectively, Drug Approval Applications,
INDs, establishment license applications (ELAs) and drug master files (DMFs), or
any other similar filings (including any foreign equivalents and further
including any related correspondence and discussions), and all data contained
therein, as may be required by the FDA or equivalent foreign Regulatory
Authorities for the Development or Commercialization of a Licensed Product.

1.2.108 “Regulatory Milestone Event” is defined in Section 10.2(a).

1.2.109 “Regulatory Milestone Payment” is defined in Section 10.2(a).

1.2.110 “Royalty” or “Royalties” means those amounts payable as royalties by
Bayer to ZGEN pursuant to Section 10.3.

1.2.111 “Royalty Period” means with respect to each Licensed Product in each
country in the Bayer Territory the period starting on the date of the First
Commercial Sale in such country and ending on the later of:

(a) the [    *    ] ([    *    ]) year anniversary date of the First Commercial
Sale of such Licensed Product in such country; and

(b) the later of: (i) the date on which the last to expire of any Valid Claim
within the ZGEN Technology or Joint Project Technology that would be infringed
by the use, sale, manufacture, offer to sell or import of such Licensed Product
in such country in the absence of a license granted under this Agreement or an
ownership interest therein; and (ii) the expiration of regulatory exclusivity
for such Licensed Product in such country as described in Section 7.9.

1.2.112 “Safety Issues” is defined in Section 7.10(b).

1.2.113 “Sales Milestone Event” is defined in Section 10.2(b).

1.2.114 “Sales Milestone Payment” is defined in Section 10.2(b).

1.2.115 “Scientific Advice” means the procedures established by EMEA Regulation
(EC) No 726/2004, or any subsequent regulations of the EMEA, providing a
mechanism to obtain advice regarding development of new therapies.

1.2.116 “SEC” is defined in Section 14.4.

1.2.117 “Secondary Manufacturing” means (a) the process of producing Licensed
Product for the Bayer Territory in finished form, including filling and
freeze-drying of Bulk Drug Substance or (b) secondary packaging with ancillary
supplies and labeling for sale to or use by an end user of Licensed Product in
the Bayer Territory or (c) both.

1.2.118 “Senior Executives” means one or more executive officers of a Party or
its Affiliates (other than members of the JSC, if any) who have direct reporting
responsibility to, in the case of ZGEN, the CEO and, in the case of Bayer the
Head of the responsible Business Unit within the Pharmaceutical Division of
Bayer HealthCare LLC and who are appointed from time to time to conduct one or
more of the dispute resolution processes described in Section 18.2.

  [    *    ] Confidential Treatment Requested   -14-  



--------------------------------------------------------------------------------

1.2.119 “SOP” means standard operating procedures.

1.2.120 “Sublicensee” means a Third Party to whom Bayer has granted a license or
sublicense under Bayer’s rights pursuant to Article 2 to sell, offer for sale or
import Licensed Product in one or more countries in the Bayer Territory. For the
sake of clarity, “Sublicensee” shall not include a Distributor or any Third
Party who receives an implied license to use Licensed Product arising by
operation of law as a consequence of the purchase of Licensed Product.

1.2.121 “Target Labeling” is defined in Section 5.2.2(f).

1.2.122 “Term” means the term of this Agreement as set forth in Section 17.1(a).

1.2.123 “Termination Notice Period” is defined in Section 17.6.

1.2.124 “Territory” means, collectively, the Bayer Territory and the ZGEN
Territory.

1.2.125 “Territory Specific Activities” means any Development activities that
(a) are conducted or sponsored by a Party as part of a development program whose
primary goal is to obtain Regulatory Approval of a Collaboration Product solely
in such Party’s portion of the Territory and (b) are not part of the Joint
Activities.

1.2.126 “Third Party” means any individual or entity other than ZGEN or Bayer or
an Affiliate of either of them.

1.2.127 “Third Party Agreement” means any agreement entered into with a Third
Party by either ZGEN, Bayer or their respective Affiliates, or any amendment
thereto, whereby royalties, fees or other payments are to be made to the Third
Party based on the exploitation of or right to use Know-How or intellectual
property rights Controlled by the Third Party where such Know-How or
intellectual property rights are used in the course of the Development or
Commercialization of a Licensed Product.

1.2.128 “Third Party Payment” means all upfront payments, milestone payments,
license fees, royalties or other payments, paid or payable to any Third Party
under any Third Party Agreement.

1.2.129 “Trademark” means any and all service marks, logos or trademarks and
trademark applications (whether or not registered) together with all good will
associated therewith, and any renewals, extensions or modifications thereto
either filed or used.

1.2.130 “Transfer Price” is defined in Section 9.4.

  [    *    ] Confidential Treatment Requested   -15-  



--------------------------------------------------------------------------------

1.2.131 “United States” means the United States of America, together with its
territories and possessions.

1.2.132 “Valid Claim” means a claim (a) of an issued patent within the Patent
Rights that has not been found to be unpatentable, invalid or unenforceable by a
court or other authority in the country of the patent, from which no appeal is
taken or can be taken; or (b) of an application within the Patent Rights that
has not been cancelled, withdrawn or abandoned, or pending for more than
[    *    ] ([    *    ]) years.

1.2.133 “ZGEN” is defined in the introduction to this Agreement.

1.2.134 “ZGEN Enabling Technology” means, other than Project Technology, all of
the following Controlled by ZGEN or its Affiliates:

(a) any Know-How that (i) as of the Effective Date or any time thereafter during
the Term is necessary for the Development or Commercialization of any Initial
Licensed Product, or (ii) at any time during the Term is actually used by or on
behalf of ZGEN or its Affiliates in the Development or Commercialization of any
Initial Licensed Product or Collaboration Product; and

(b) all Patent Rights and other intellectual property rights anywhere in the
world covering any of the Know-How described in subparagraph (a) of this
Section 1.2.134 including the Patent Rights described on Exhibit H;

provided, however, that any of the foregoing technology and rights described in
subparagraph (a) and (b) Controlled by any person or entity that becomes an
Affiliate of ZGEN as a result of a Change of Control shall not be ZGEN Enabling
Technology unless (i) such technology or rights had been Controlled by ZGEN or
its Affiliates that were Affiliates prior to the Change of Control, or (ii) with
respect to any of the foregoing technology covered by Patent Rights, at least
one named inventor was employed by ZGEN or one of its Affiliates that was an
Affiliate prior to the Change of Control immediately prior to the public
announcement of the transaction giving rise to such Change of Control.

1.2.135 “ZGEN Indemnitees” is defined in Section 16.2(a).

1.2.136 “ZGEN Project Technology” means Project Technology invented, discovered,
developed or otherwise generated solely by employees, consultants or agents of
ZGEN or its Affiliates that is Controlled by ZGEN or its Affiliates. ZGEN
Project Technology shall not include ZGEN’s or its Affiliate’s interest in Joint
Project Technology.

1.2.137 “ZGEN Technology” means the ZGEN Project Technology, the ZGEN Enabling
Technology and ZGEN’s or its Affiliate’s interest in the Joint Project
Technology.

1.2.138 “ZGEN Territory” means the United States and, if applicable, the
countries within one or more Region(s) that are removed from the Bayer Territory
in accordance with Section 6.1(c) as set forth in an amendment to this Agreement
executed by the Parties pursuant to Section 6.1(c).

  [    *    ] Confidential Treatment Requested   -16-  



--------------------------------------------------------------------------------

ARTICLE TWO

Grant of Licenses and Other Rights

 

2.1 ZGEN Technology Licenses

Subject to the terms and conditions of this Agreement (including Section 2.6),
ZGEN hereby grants to Bayer, and Bayer hereby accepts:

(a) an exclusive (even as to ZGEN and its Affiliates) license under the ZGEN
Technology to sell, offer to sell, have sold and import for sale Licensed
Product in the Field in the Bayer Territory until expiration of the Royalty
Period;

(b) a co-exclusive license under the ZGEN Technology to conduct research and
Develop Licensed Products in the Field in the Bayer Territory until expiration
of the Royalty Period;

(c) a non-exclusive license under the ZGEN Technology to use Bulk Drug Substance
in the manufacture of, and to make and have made, Licensed Product for which
Bayer has responsibility for manufacture under this Agreement or the
Manufacturing Agreements or any other manufacturing or supply agreement entered
into by the Parties; and

(d) a non-exclusive license under the ZGEN Technology to (i) perform Bayer’s
tasks under the Global Development Plan in the ZGEN Territory and (ii) use
Licensed Product in the ZGEN Territory exclusively for non-commercial research
related to potential New Presentations.

Bayer will have the right to grant sublicenses under the foregoing licenses only
as set forth in Section 2.5.

 

2.2 Trademark License

(a) Subject to the terms and conditions of this Agreement, including Article 8,
ZGEN hereby grants to Bayer an exclusive license under ZGEN’s entire right,
title and interest in and to the Product Trademarks Controlled by ZGEN, to use
and display such Product Trademarks solely in connection with the
Commercialization of Licensed Product in the Field in the Bayer Territory until
expiration of the Royalty Period. Bayer will have the right to grant sublicenses
under the foregoing license only as set forth in Section 2.5.

(b) Subject to the terms and conditions of this Agreement, including Article 8,
Bayer hereby grants to ZGEN an exclusive license under Bayer’s entire right,
title and interest in and to the Product Trademarks Controlled by Bayer, to use
and display such Product Trademarks solely in connection with the
Commercialization of Licensed Product in the Field in the ZGEN Territory. ZGEN
will have the right to grant sublicenses under the foregoing license only as set
forth in Section 2.5.1(d).

  [    *    ] Confidential Treatment Requested   -17-  



--------------------------------------------------------------------------------

2.3 Bayer Technology License

Subject to the terms and conditions of this Agreement, Bayer hereby grants to
ZGEN, and ZGEN hereby accepts:

(a) an exclusive, fully paid-up, royalty-free, sublicensable license under the
Bayer Technology to make, have made, use, sell, offer to sell, have sold and
import Bulk Drug Substance and/or Licensed Product in the Field in the ZGEN
Territory;

(b) a co-exclusive, fully paid-up, royalty-free, sublicensable license under the
Bayer Technology to conduct research and Develop Licensed Products in the Field
in the ZGEN Territory; and

(c) a non-exclusive, fully paid-up, royalty-free, sublicensable license under
the Bayer Technology to make, have made and import in the Field in the Bayer
Territory Licensed Product for which ZGEN has responsibility for manufacture
under this Agreement or the Manufacturing Agreements or any other manufacturing
or supply agreement entered into by the Parties.

 

2.4 Third Party Agreements

(a) There shall be no license pursuant to Sections 2.1 and 2.3 of any Know-How
or intellectual property rights acquired by a Party or its Affiliates (the
“Licensing Party”) by in-license or otherwise from a Third Party after the
Effective Date, and the other Party (the “Non-Licensing Party”) shall not be
subject to any obligations, financial or otherwise, with respect to such
license, unless and until the Non-Licensing Party agrees in writing to:

(i) receive the license, which shall be consistent with all terms and conditions
of the relevant Third Party Agreement;

(ii) pay the Licensing Party an appropriate share of costs incurred by the
Licensing Party up to and including the date on which the license becomes
effective pursuant to this Section 2.4(a), including the initial acquisition
costs; and

(iii) pay the Licensing Party any payments owed in the future to the Third Party
resulting from the Non-Licensing Party’s use or exploitation of the Third
Party’s Know-How or intellectual property rights (e.g., royalties and
milestones).

(b) All Third Party Agreements entered into by ZGEN on or before the Effective
Date are listed in Exhibit A hereto. Except as otherwise agreed by the Parties
and set forth in Exhibit A, as the same may be amended from time to time, ZGEN
shall be solely responsible for all costs and obligations arising under the
Third Party Agreement set forth in Exhibit A and Bayer shall have no liability
or obligations, financial or otherwise, under such Third Party Agreement.

  [    *    ] Confidential Treatment Requested   -18-  



--------------------------------------------------------------------------------

(c) Following the Effective Date, neither Party may enter a Third Party
Agreement relating to any Initial Licensed Product or Collaboration Product that
would result in the creation of a financial obligation on the other Party
without prior review and approval by the other Party (such review and approval
not to be unreasonably withheld or delayed). If a Party wishes to enter into a
Third Party Agreement of the kind described in the previous sentence, it shall
promptly notify the other Party of such wish and one Party shall be designated
the lead Party to negotiate such Third Party Agreement as agreed upon at the
time by both Parties; provided, however that unless otherwise agreed by the
Parties, ZGEN shall be designated the lead Party to negotiate any Third Party
Agreement pertaining to [    *    ]. For the sake of clarity, this
Section 2.4(c) shall not apply to a Third Party Agreement relating to the
development of a New Presentation prior to the time it becomes a Collaboration
Product; provided that the Third Party Agreement is disclosed pursuant to
Section 4.1 when the New Presentation is offered to the other Party.

(d) Bayer shall use commercially reasonable efforts to ensure that all Third
Party Agreements into which it enters, including any that apply only in the
Bayer Territory, may be assigned or sublicensed to ZGEN pursuant to
Section 17.7(e).

 

2.5 Sublicensing and Delegation

2.5.1 Sublicensing

(a) Subject to Section 19.4 and Section 2.5.2, Bayer may sublicense its rights
under this Article 2 to its Affiliates (for so long as they remain its
Affiliates) without the consent of ZGEN and without providing ZGEN a copy of the
agreement between Bayer and its Affiliates. Bayer may sublicense its rights
under Section 2.1(c) to a Third Party manufacturer without the consent of ZGEN
and without providing ZGEN a copy of the agreement between Bayer and such Third
Party manufacturer; provided that Bayer shall provide to ZGEN the identity of
the Third Party and the scope of rights granted together with a copy of the
quality agreement entered into by Bayer and such Third Party manufacturer and
shall give written notice to ZGEN promptly after sublicensing its rights under
Section 2.1(c).

(b) Bayer will have the right to sublicense any of its rights under
Section 2.1(a), (b) or (d) to Sublicensees only with the prior written consent
of ZGEN, which consent shall not be unreasonably withheld, conditioned or
delayed except as follows: [    *    ]. Any such sublicense will require the
Sublicensee to comply in all material respects with the obligations of Bayer as
contained herein (specifically including obligations under Articles 10, 12 and
Section 19.11) and include an obligation of the Sublicensee to account for and
report its sales of Licensed Product to Bayer on the same basis as if such sales
were Net Sales by Bayer. Any sublicense shall terminate upon termination of this
Agreement pursuant to Article 17. Bayer will forward to ZGEN a copy of each
fully executed sublicense agreement with Sublicensees under this
Section 2.5.1(b) or modification thereof within [    *    ] of the execution
thereof. Bayer shall provide an English translation of any such sublicense
agreement or modification thereof if written in a language other than English
within the foregoing [    *    ] period.

  [    *    ] Confidential Treatment Requested   -19-  



--------------------------------------------------------------------------------

(c) Bayer will guarantee the full and complete performance of all of Bayer’s
obligations and duties under this Agreement, whether the obligations and duties
are performed by Bayer or by any of its Sublicensees. For the avoidance of
doubt, Bayer will forward to ZGEN, and Bayer acknowledges that ZGEN will be
entitled to receive, Royalties on Net Sales of Licensed Product sold by its
Affiliates and Sublicensees hereunder and that Bayer will be responsible to ZGEN
for paying Royalties due on Net Sales of Licensed Product sold by its Affiliates
and Sublicensees.

(d) Except for a sublicense to an Affiliate or a Distributor, ZGEN shall have no
right to sublicense the rights licensed pursuant to Section 2.2(b). Any
sublicense by ZGEN of its rights under Sections 2.2(b) or 2.3 will require
ZGEN’s sublicensee to comply in all material respects with the obligations of
ZGEN as contained herein. ZGEN will guarantee the full and complete performance
of all of ZGEN’s obligations and duties under this Agreement, whether the
obligations and duties are performed by ZGEN or by any of its sublicensees.

2.5.2 Performance by Affiliates

Each of ZGEN and Bayer acknowledges that obligations under this Agreement may be
performed by Affiliates of ZGEN and Bayer for so long as they remain Affiliates.
Each of ZGEN and Bayer guarantees performance of this Agreement by its
Affiliates, notwithstanding any delegation to Affiliates. Wherever in this
Agreement the Parties delegate responsibility to Affiliates, the Parties agree
that the Affiliates may not make decisions inconsistent with this Agreement, or
amend the terms of this Agreement or act contrary to its terms in any way. In
case any Affiliate of a Party materially breaches this Agreement, the
non-breaching Party will promptly notify the other Party of the breach,
including a description of the breach and the identity of the Affiliate, and
thereafter the non-breaching Party will have the rights under Section 17.3
directly against the other Party.

 

2.6 Retained Rights

With respect to the licenses granted under this Article 2, ZGEN reserves for
itself and its Affiliates:

(a) the exclusive right to make and have made Bulk Drug Substance under ZGEN
Technology in the Bayer Territory for the purpose of supplying:

(i) the requirements for Licensed Product of ZGEN and any ZGEN licensee for use
in the ZGEN Territory; and

(ii) Bayer’s requirements for Licensed Product pursuant to this Agreement;

(b) a co-exclusive (with Bayer and its Affiliates), sublicensable right to
conduct research and Develop Licensed Products in the Field in the Bayer
Territory;

  [    *    ] Confidential Treatment Requested   -20-  



--------------------------------------------------------------------------------

(c) a co-exclusive (with Bayer and its Affiliates), sublicensable right to use
Licensed Product in the Bayer Territory exclusively for non-commercial research
related to potential New Presentations;

(d) a non-exclusive, sublicensable right to make and have made Licensed Product
under ZGEN Technology in the Bayer Territory for use by or on behalf of ZGEN in
the ZGEN Territory; and

(e) a co-exclusive (with Bayer and its Affiliates), sublicensable right to
perform ZGEN’s tasks under the Global Development Plan in the Bayer Territory.

 

2.7 No Implied License

ZGEN retains all rights in ZGEN Technology and Bayer retains all rights in Bayer
Technology not expressly licensed hereunder, including the right to make, have
made, use, sell, lease, offer to sell, have sold, import, export or otherwise
exploit products other than Licensed Product (including any product outside the
Field), for any purpose in any field anywhere in the Territory. Except as
expressly provided in this Article 2 or elsewhere in this Agreement, neither
Party will be deemed by this Agreement to have been granted any license or other
rights to the other Party’s Patent Rights, Know-How or intellectual property
rights either expressly or by implication, estoppel or otherwise.

ARTICLE THREE

Initial Coordination of the Relationship

 

3.1 Acknowledgement regarding Limited Management Architecture

(a) The Parties acknowledge that given the development and regulatory status of
the Initial Licensed Products, their Development and Commercialization will
require limited collaborative effort and, consequently, limited need for
management architecture; provided that the Parties shall (i) transfer certain
technology pursuant to Sections 3.4 and 3.5 and (ii) explore the pursuit of a
Global Brand pursuant to Section 3.6.

(b) Until the Parties designate a New Presentation as a Collaboration Product
pursuant to Article 4, the Parties will establish such procedures (e.g., regular
meetings) as they deem appropriate to coordinate the Development and
Commercialization of the Initial Licensed Products; provided, however, that each
Party shall designate a single contact within such Party’s organization (the
“Alliance Manager”) who shall act as liaison and serve as the principal point of
communication with the other Party with respect to the Parties’ activities under
this Agreement pertaining to the Development and Commercialization of the
Initial Licensed Products. Each Party may replace the Alliance Manager upon
[ * ] prior written notice to the other Party and the Alliance Manager may
appoint a project manager to form and lead a technology transfer team or any
other group necessary or desirable to facilitate the Parties’ activities under
this Agreement pertaining to the Development and Commercialization of the
Initial Licensed Products, including the transfer of technology pursuant to
Sections 3.4 and 3.5. Following the designation of the first New Presentation as
a Collaboration Product and the formation of the JSC, the Parties may delegate
to the JSC such aspects of the management of the Initial Licensed Products as
they deem appropriate.

  [    *    ] Confidential Treatment Requested   -21-  



--------------------------------------------------------------------------------

3.2 [    *    ] Clinical Trial

Notwithstanding any other provision in this Agreement to the contrary, unless
the Parties agree otherwise, Bayer shall not conduct a [    *    ] Clinical
Trial with respect to the Initial Licensed Products. If the Parties cannot agree
relating to such a proposed [    *    ] Clinical Trial, such matter shall be
resolved in accordance with Sections 18.2 and 18.3.

 

3.3 Decision Making Authority

(a) Subject to Section 3.3(c), Bayer shall have sole responsibility for, and the
rights to make decisions relating to, any matter that relates to:

(i) its Development of a Licensed Product in the Bayer Territory (except with
respect to a [    *    ] Clinical Trial, as to which Section 3.2 shall apply);
and

(ii) Commercialization of Licensed Product in the Bayer Territory (except with
respect to any issue pertaining to a Global Brand, as to which Section 3.6(c)
shall apply).

(b) Subject to Section 3.3(c), ZGEN shall have sole responsibility for, and the
rights to make decisions relating to, any matter that relates to:

(i) the manufacture of Bulk Drug Substance (subject to change management
provisions set forth in the Manufacturing Agreement or any other manufacturing
and supply agreement entered into by the Parties);

(ii) its Development of a Licensed Product in the ZGEN Territory; and

(iii) Commercialization of Licensed Product in the ZGEN Territory (except with
respect to any issue pertaining to a Global Brand, as to which Section 3.6(c)
shall apply).

(c) If either Party (the “First Party”) reasonably believes that the final
decision of the Party with responsibility and decision-making authority for a
matter would [    *    ] on the First Party’s [    *    ] of a Licensed Product
or otherwise [    *    ] of a Licensed Product’s [    *    ] in the First
Party’s portion of the Territory, then the First Party shall have the right to
refer such matter for resolution in accordance with Article 18. Until a dispute
is resolved in accordance with Article 18, the Parties shall refrain from taking
action on the matter; provided, however, that if the disputed matter pertains to
any activity, including any Clinical Trial (other than a [    *    ] Clinical
Trial), that is required by applicable law, rule or regulation or by a
Regulatory Authority, the affected Party shall be entitled to conduct such
activity as so required.

  [    *    ] Confidential Treatment Requested   -22-  



--------------------------------------------------------------------------------

3.4 Transfer of ZGEN Technology

Promptly following the Effective Date, ZGEN shall provide to Bayer, at ZGEN’s
expense, the eCTD for the Initial Licensed Product described in paragraph 1(a)
of Exhibit G. In addition, through the Parties’ Alliance Managers or their
project managers or other designees, ZGEN will, for a period of [    *    ]
following the Effective Date, provide such further assistance to Bayer,
including transfer of ZGEN Enabling Technology and other data or results
relating to the Initial Licensed Products, in support of Bayer’s Regulatory
Filings and communications with Regulatory Authorities in the Bayer Territory
relating to the Initial Licensed Products as Bayer may reasonably request,
including, if applicable, in seeking to obtain Scientific Advice. At Bayer’s
request, ZGEN will provide a budget and timeline for providing such further
assistance to Bayer.

 

3.5 Secondary Manufacturing Process Transfer

The Parties agree that product supply is of critical importance to the
successful Commercialization in the Bayer Territory and that the transfer of
Secondary Manufacturing responsibilities to Bayer is potentially beneficial.
Consequently, the Parties will facilitate through the Alliance Managers or their
project managers or other designees the transfer to Bayer or its Sublicensee of
Secondary Manufacturing responsibility for the Initial Licensed Products for
sale in the Bayer Territory. Each Party will use commercially reasonable efforts
to transfer to Bayer or its Sublicensee within the applicable time period set
forth in Section 9.3 (i.e., no longer than [    *    ] from the Effective Date)
Secondary Manufacturing responsibility for the Initial Licensed Products for
sale in the Bayer Territory.

 

3.6 Commercialization Advisory Committee; Global Brand

(a) The Parties may mutually agree that a single brand should be used for
Commercialization of one or more Initial Licensed Products and/or Collaboration
Products throughout the United States and Major Countries (“Global Brand”).

(b) If the Parties agree to use a Global Brand or if the Parties wish to
establish a committee to prepare guidelines for Promotional Materials or to
otherwise communicate on matters pertaining to Commercialization of Initial
Licensed Products and/or Collaboration Products throughout the Territory, the
Parties may establish a Commercialization Advisory Committee (the “CAC”). The
CAC shall be comprised of at least one (1) member and up to three (3) members
representing each Party. Each Party shall designate one of its representatives
on the CAC as its initial project leader to coordinate communication regarding
Commercialization of the Initial Licensed Products and/or Collaboration Products
(each a “CAC Team Leader”). The CAC may adopt procedural rules comparable to
those for the JSC or establish its own procedural rules for its operation,
including frequency of meetings, and for determining when to disband the CAC.

(c) If the Parties cannot reach consensus on whether to use a Global Brand or on
the associated process, architecture or development of a Global Brand, each
Party will use a separate brand for the Commercialization of Collaboration
Products in such Party’s portion of the Territory.

  [    *    ] Confidential Treatment Requested   -23-  



--------------------------------------------------------------------------------

3.7 Funding Regarding Initial Licensed Products

(a) Bayer shall be responsible for one hundred percent (100%) of all costs
attributable to:

(i) obtaining Regulatory Approval of each Initial Licensed Product in the Bayer
Territory, including any costs incurred by ZGEN after the Effective Date in
providing support to Bayer at Bayer’s request; and

(ii) subject to Section 3.7(c), transferring manufacturing responsibility under
Section 3.5, including any costs incurred by ZGEN after the Effective Date in
providing support to Bayer at Bayer’s request.

For the purpose of reimbursement, ZGEN’s costs shall be calculated on the same
basis as Development Expenses. At Bayer’s request, ZGEN will provide a budget
and timeline for providing the foregoing support to Bayer.

(b) ZGEN shall be responsible for one hundred percent (100%) of all costs
attributable to obtaining Regulatory Approval in the ZGEN Territory of the
Initial Licensed Products.

(c) Notwithstanding the foregoing, expenses incurred by ZGEN after the Effective
Date in [    *    ] the [    *    ] for the Initial Licensed Products will be
funded [    *    ] of such expenses. In addition, the Parties agree to
[    *    ] the expenses incurred by ZGEN after the Effective Date in
[    *    ] described in Section 1.2.117(a) for the Initial Licensed Products to
the extent that such [    *    ] relates to the [    *    ] by which Bayer will
be supplied Initial Licensed Products. The Parties will agree upon a work plan
and budget relating to the [    *    ] activities within [    *    ] after the
[    *    ] Agreement [    *    ] contained therein. A draft work plan and
budget is set forth on Exhibit M.

ARTICLE FOUR

Designation of Collaboration Products

 

4.1 New Presentations

(a) During the Term, each Party (the “Developing Party”) shall notify the other
Party of each New Presentation for which it Controls the rights necessary for
Commercialization in the other Party’s portion of the Territory and shall
provide such factual information relating to the New Presentation as is likely
to be material to the other Party’s decision whether to Develop and
Commercialize the New Presentation in accordance with this Agreement, including,
at least, the items listed on Exhibit K. Each New Presentation notice shall
describe the New Presentation with a level of detail that is comparable to the
level of detail set forth in Exhibit G with respect to the Initial Licensed
Products. In addition to the information set forth in Exhibit K, if the

  [    *    ] Confidential Treatment Requested   -24-  



--------------------------------------------------------------------------------

Developing Party considers the New Presentation to be a Combination Product, the
Developing Party will inform the other Party of the applicable allocation
formula set forth in Exhibit C proposed to be applied in calculating the Net
Sales of such New Presentation and the invoice price(s), if known, or the
[    *    ], proposed to be applied in performing such calculation. If the
Developing Party proposes to apply [    *    ], rather than invoice prices, in
the calculation of Net Sales pursuant to Exhibit C for such New Presentation and
if the other Party disagrees with the [    *    ] proposed by the Developing
Party, the matter shall be resolved [    *    ]. If the Developing Party, in
providing information pertaining to a New Presentation, does or does not
characterize the New Presentation as a Combination Product and if the other
Party disagrees, such matter (in addition to a determination of [    *    ], if
applicable) shall be resolved [    *    ]. The determination [    *    ] and
shall apply whether such New Presentation becomes a Collaboration Product or a
Declined Product; provided that if the allocation of Net Sales of a Combination
Product is based on [    *    ] and invoice prices become available, the invoice
prices shall be used to allocate Net Sales in accordance with Exhibit C starting
with the next calendar quarter.

(b) The Developing Party may notify the other Party of a New Presentation under
subparagraph (a) of this Section 4.1 at any time; provided that it does so no
later than [    *    ] before [    *    ] for the New Presentation in the
[    *    ]. Within [    *    ] after receipt of the Developing Party’s notice
or, if later, final determination of status as a [    *    ] and, if applicable,
[    *    ] pursuant to [    *    ], the other Party may elect to Develop and
Commercialize the New Presentation pursuant to this Agreement by providing the
Developing Party with a written notice and paying fifty percent (50%) of the
costs described in paragraph (c) of Exhibit K (an “Election”). A New
Presentation for which a Party makes an Election shall be deemed a Collaboration
Product. Following the designation of the first Collaboration Product under this
Section 4.1, the Parties shall form a JSC pursuant to Section 5.1. If
appropriate, the non-Developing Party’s Election shall include an agreement
regarding one or more Third Party Agreements as contemplated by Section 2.4(a).
For the sake of clarity, all of a Party’s Project Technology related to a New
Presentation that becomes a Collaboration Product as provided herein and that
was invented, discovered, developed or otherwise generated prior to the Election
is included as part of the Developing Party’s Project Technology for purposes of
this Agreement effective on the date on which the non-Developing Party makes an
Election with respect to such New Presentation.

(c) If a Developing Party does not Control the rights necessary for
Commercialization of a New Presentation in the other Party’s portion of the
Territory, it shall, [    *    ] for the New Presentation in the [    *    ],
notify the other Party of the New Presentation and provide a description of the
New Presentation in a level of detail that is comparable to the level of detail
set forth in Exhibit G with respect to the Initial Licensed Products, including
the first three items listed in paragraph (a) on Exhibit K; provided that, if
Bayer is the Developing Party, the Parties shall agree whether or not the New
Presentation is a Combination Product and, if it is a Combination Product, the
applicable allocation formula, including, if required, the fair market value of
the components in accordance with the procedure set forth in Section 4.1(a).

  [    *    ] Confidential Treatment Requested   -25-  



--------------------------------------------------------------------------------

4.2 Declined Products

(a) If the non-Developing Party (the “Declining Party”) does not make an
Election within the time allowed, the relevant New Presentation shall be a
Declined Product. A Declined Product with respect to which a Party is the
Developing Party is a Licensed Product of such Developing Party for purposes of
this Agreement, including for purposes of the licenses set forth in Article 2.
Sales by Bayer in the Bayer Territory of a Declined Product with respect to
which Bayer is the Developing Party shall be subject to Royalties and Milestone
Payments. Unless the Declining Party elects to Opt-In in accordance with
Section 4.3, the Declining Party shall have no right to Know-How and
intellectual property rights of the Developing Party relating to the Declined
Product anywhere in the Territory. For the sake of clarity, a Developing Party
shall have no right to sell or offer to sell a Declined Product in the Declining
Party’s portion of the Territory.

(b) Subject to Section 4.3, the Developing Party shall be solely responsible for
all costs and expenses incurred in connection with the Development and
Commercialization of a Declined Product (the “Declined Product Activities”), and
the Declining Party shall have no financial obligation to support or otherwise
fund, and no obligation, responsibility or authority regarding, any efforts in
respect of such Declined Product Activities.

(c) The Developing Party shall submit to the Declining Party a written report in
June and December of each year during the Term that covers the then current
Development status, the results achieved, the problems being encountered, costs
incurred and other pertinent material information relating to the Development of
each Declined Product being Developed by the Developing Party, including the
[    *    ] for the Declined Product in the [    *    ]. In addition, the
Developing Party shall notify the Declining Party upon the Developing Party’s
[    *    ] for a Declined Product in the [    *    ].

 

4.3 Opt-In Rights

The Declining Party shall have the right to opt-in with respect to any Declined
Product Activities (“Opt-In”) as described in this Section 4.3, and thereafter
shall have the right to Develop and Commercialize such Declined Product in
accordance with this Agreement. To preserve its rights to Opt-In, the Declining
Party must, no later than [    *    ] after receiving notice from the Developing
Party of the Developing Party’s [    *    ] for the Declined Product in the
[    *    ], submit a written request to the Developing Party for additional
information relating to the Declined Product. Within [    *    ] after receipt
of such written request from the Declining Party, the Developing Party shall
provide to the Declining Party a written statement of Development Expenses
incurred by the Developing Party in connection with such Declined Product
Activities to date. Within [    *    ] after receipt of such statement (subject
to, following an Opt-In, the Declining Party’s audit rights in accordance with
Section 12.2), the Declining Party shall have the right to Opt-In by providing
written notice thereof to the Developing Party together with a payment equal to
fifty percent (50%) of the total amount of the Developing Party’s Development
Expenses incurred in connection with such Declined Product Activities to date
(including the costs described in paragraph (c) of Exhibit K), as though such
costs and expenses were Development Expenses shared in accordance with
Section 6.5, plus a risk

  [    *    ] Confidential Treatment Requested   -26-  



--------------------------------------------------------------------------------

premium equal to [    *    ] percent ([    *    ]%) of the Declining Party’s
share of such Development Expenses (an “Opt-In Notice”). From and after the
Developing Party’s receipt of such payment for the Declining Party’s share of
such Development Expenses, such Declined Product shall be deemed a Collaboration
Product, the Declined Product Activities shall cease to be Declined Product
Activities and shall be deemed Joint Activities, and the Parties shall share all
such Development Expenses in accordance with Section 6.5. For the sake of
clarity, all of a Party’s Project Technology related to a Declined Product that
becomes a Collaboration Product as provided herein and that was invented,
discovered, developed or otherwise generated prior to the Opt-In Notice is
included as part of that Party’s Project Technology for purposes of this
Agreement effective on the date on which the other Party gives its Opt-In Notice
with respect to such Declined Product.

 

4.4 Tracking Collaboration Products and Declined Products

The Parties shall, from time to time, revise Exhibit G to accurately list the
Collaboration Products, Declined Products and, after notice pursuant to
Section 4.1(c), New Presentations for which the Developing Party does not
Control the rights necessary for Commercialization in the other Party’s portion
of the Territory. Each Collaboration Product, Declined Product and New
Presentation listed on Exhibit G shall be described with a level of detail that
is comparable to the level of detail set forth in Exhibit G with respect to the
Initial Licensed Products.

ARTICLE FIVE

Management Following Addition of Collaboration Products

 

5.1 Joint Steering Committee

5.1.1 Formation

(a) Within [    *    ] following the first Election or Opt-In Notice, as the
case may be, the Parties will establish a Joint Steering Committee (the “JSC”),
with such subcommittees as the JSC may establish from time to time as it deems
appropriate, to oversee and coordinate the worldwide Development of
Collaboration Products and such responsibilities relating to the Initial
Licensed Products as the Parties may delegate, if any.

(b) The JSC may at any time agree to reduce the frequency of meetings of the JSC
and/or any of the subcommittees. In addition, the JSC may elect to disband
itself and its subcommittees at any time that the JSC determines that the
Parties are not engaged in Joint Activities. Neither Party shall have a deciding
vote with respect to a decision to disband the JSC or its subcommittees and if
the JSC cannot reach consensus on whether to disband a committee, such committee
shall not be disbanded at such time and the matter shall be resolved in
accordance with Section 5.1.5.

(c) The JSC shall operate by consensus. The representatives from each Party on
the JSC shall have collectively one (1) vote on behalf of that Party. If the JSC
cannot reach consensus on a matter, such matter may, subject to Section 5.1.5,
be settled by casting deciding votes as set forth in Section 5.1.1(d).
Notwithstanding the foregoing, neither Party shall have the

  [    *    ] Confidential Treatment Requested   -27-  



--------------------------------------------------------------------------------

deciding vote regarding the designation of any Development activities as Joint
Activities or the budget for Development Expenses associated with Joint
Activities and, if the JSC cannot reach consensus on such matters, such matters
shall be resolved in accordance with Section 5.1.5.

(d) If the Parties cannot reach consensus on a matter, such matter may, subject
to Section 5.1.5, be settled by casting the following deciding votes:

(i) Bayer shall have the deciding vote with respect to any matter that relates
entirely or substantially to any Territory Specific Activities in the Bayer
Territory, including the inclusion of Territory Specific Activities in the
Global Development Plan and the design, approval or performance of a Clinical
Trial required to support Regulatory Approval solely in the Bayer Territory; and

(ii) ZGEN shall have the deciding vote with respect to any matter that relates
entirely or substantially to any Territory Specific Activities in the ZGEN
Territory, including the inclusion of Territory Specific Activities in the
Global Development Plan and the design, approval or performance of a Clinical
Trial required to support Regulatory Approval solely in the ZGEN Territory.

5.1.2 Membership of JSC

The JSC will be comprised of at least three (3) members representing each Party,
all of whom shall have appropriate expertise and seniority to enable them to
make decisions on behalf of the Parties with respect to the issues falling
within the jurisdiction of the JSC. Either Party, in its sole discretion, may
substitute members of the JSC from time to time upon written notice to the other
Party; provided, however that, without limiting the generality of the foregoing,
a key objective with respect to membership in the JSC shall be preserving
continuity. The JSC shall be chaired at each meeting by a representative of the
Party hosting that meeting, as described in Section 5.1.4. The Parties’
respective JDC Team Leaders may, at the discretion of the JSC, take part in all
meetings of the JSC.

5.1.3 Responsibilities of JSC

The JSC shall have responsibility for overseeing the global Development of
Collaboration Products, including specifically:

(a) coordinating a global strategy for the Development of Collaboration
Products, and overseeing the implementation of such strategy worldwide;

(b) reviewing the Global Development Plan prepared by the JDC and approving the
Joint Activities (with amendment as appropriate) together with the annual budget
for Development Expenses associated with the Joint Activities as set forth in
the Global Development Plan;

(c) coordinating the exchange of Bayer Technology and ZGEN Technology relating
to Collaboration Products pursuant to this Agreement;

  [    *    ] Confidential Treatment Requested   -28-  



--------------------------------------------------------------------------------

(d) assigning manufacturing responsibility to a Party with respect to any
Collaboration Product;

(e) subject to Section 13.1, approving a strategy with respect to publishing and
presenting the results of all Clinical Trials;

(f) reviewing and approving Target Labeling proposed by the JDC;

(g) resolving disputes of the JDC and any other subcommittees established by the
JSC; and

(h) performing such other functions as are set forth herein or as the Parties
may mutually agree upon in writing, including functions relating to the Initial
Licensed Products.

5.1.4 Administration of JSC

(a) The JSC will establish its own procedural rules for its operation,
consistent with the terms of this Article 5. The chairperson of the JSC will be
responsible for calling regular meetings of the JSC and for leading the
meetings. The chairperson of each JSC meeting will alternate between the
Parties. Regular meetings of the JSC will be held either by phone,
videoconference or in person at least once per calendar quarter, unless the JSC
chooses to reduce the frequency of such meetings as provided in
Section 5.1.1(b). The JSC also shall meet as necessary, either by phone or in
person, to timely address all matters it is called upon to resolve by the JDC. A
JSC member of the Party hosting the JSC meeting will serve as secretary of that
meeting. Promptly following each meeting, the secretary of the meeting will
prepare and distribute to all members of the JSC the written minutes of the
meeting. The minutes will provide a reasonably detailed description of the
meeting discussions and a list of any actions, decisions or determinations
approved by the JSC. The minutes of each JSC meeting will be approved or
disapproved by each Party (on behalf of such Party’s JSC members) promptly
following receipt, and revised as necessary, for approval at the next meeting.
Final minutes of each meeting will be distributed to the members of the JSC and
the Parties’ respective JDC Team Leaders by the chairperson prior to
commencement of the next meeting. Each Party shall bear its own costs associated
with its participation on the JSC, including all travel and living expenses.

(b) If a Party’s representative is unable to attend a meeting, that Party may
designate an alternate representative with decision-making authority for that
Party to attend the meeting. Any decision made by that attendee will be
considered to be a decision made by the absent representative. In addition, each
Party may, at its discretion (and with the consent of the other Party), invite
additional employees, consultants or scientific advisors to attend any JSC
meeting, provided that any individual so invited will not have any voting power
at such JSC meeting and is subject to obligations of confidentiality comparable
to Article 14. A quorum for each JSC meeting will consist of at least two
(2) members from each Party.

  [    *    ] Confidential Treatment Requested   -29-  



--------------------------------------------------------------------------------

5.1.5 Recourse to Dispute Resolution Procedure

If:

(a) the JSC are unable to reach consensus on any matter and one Party is not
expressly authorized to cast the deciding vote over the matter as set forth in
this Agreement; or

(b) either Party (the “First Party”) reasonably believes that the final decision
of the Party authorized to cast the deciding vote on a matter would [    *    ]
on the First Party’s [    *    ] of an Initial Licensed Product or a
Collaboration Product or otherwise [    *    ] of an Initial Licensed Product’s
or a Collaboration Product’s [    *    ] in the First Party’s portion of the
Territory,

then the First Party shall have the right to refer such matter for resolution in
accordance with Article 18. Until a dispute is resolved in accordance with
Article 18, the Parties shall refrain from taking action on the matter;
provided, however, that if the disputed matter pertains to any activity,
including any Clinical Trial (other than a [    *    ] Clinical Trial), that is
required by applicable law, rule or regulation or by a Regulatory Authority, the
affected Party shall be entitled to conduct such activity as so required.

 

5.2 Joint Development Committee

5.2.1 Formation

(a) Within [    *    ] following the first Election or Opt-In Notice, as the
case may be, the Parties will establish a Joint Development Committee (the
“JDC”) as the standing subcommittee of the JSC for Development. The JDC shall be
comprised of at least three (3) members representing each Party, all of whom
shall have appropriate expertise and seniority to enable them to make decisions
on behalf of the Parties with respect to the issues falling within the
jurisdiction of the JDC. The JDC will follow the organizational and meeting
procedures set forth in Section 5.2.3.

(b) Each Party shall designate one of its representatives on the JDC as its
initial project leader to coordinate Development of each Collaboration Product
(each a “JDC Team Leader”) and shall promptly thereafter notify the other Party
of such appointment. If at any time a vacancy occurs for any reason, the Party
that appointed the prior incumbent shall as soon as reasonably practicable
appoint a successor. Each Party shall promptly notify the other Party of any
substitution of another person as its JDC Team Leader.

(c) The JDC Team Leaders shall coordinate the Parties’ respective Development
activities. Each Party’s JDC Team Leader will be reasonably available to answer
questions from the other Party’s JDC Team Leader.

  [    *    ] Confidential Treatment Requested   -30-  



--------------------------------------------------------------------------------

5.2.2 JDC Responsibilities

The JDC will be responsible for developing a plan for the overall worldwide
Development of each Collaboration Product, including specifically:

(a) Preparing and submitting to the JSC for review, and, in the discretion of
the JSC, approval of, on at least an annual basis, the Global Development Plan,
including any changes to the Global Development Plan that the JDC considers
appropriate in response to interactions with Regulatory Authorities, to manage
clinical drug supply of Collaboration Product or for any other reason. In
proposing Development activities for inclusion in the Global Development Plan,
the JDC shall designate them as either Joint Activities or Territory Specific
Activities.

(b) Preparing and submitting to the JSC for approval on at least an annual
basis, as part of the Global Development Plan, a detailed annual budget and a
[ * ] projection for Development Expenses associated with the Joint Activities
(but not Territory Specific Activities) for each Collaboration Product beginning
with the calendar year in which the applicable Election is made or Opt-In Notice
is given, as the case may be; provided, however, that such responsibility may be
delegated to the Parties’ controllers or other individuals within the Parties’
finance groups or to a joint finance committee if established as a subcommittee
of the JSC.

(c) Establishing and recommending to the JSC forecasts for non-clinical and
clinical supply of Collaboration Product; provided, however, that such
responsibility may be delegated to a joint supply or manufacturing committee if
established as a subcommittee of the JSC.

(d) Facilitating the exchange of Bayer Enabling Technology, ZGEN Enabling
Technology, Project Technology and all other data or results relating to
Collaboration Products pursuant to this Agreement.

(e) Subject to Section 13.1, developing and recommending to the JSC a strategy
with respect to publishing and presenting the results of all Clinical Trials.

(f) Developing and recommending to the JSC proposed labeling for each
Collaboration Product (“Target Labeling”) that each Party would seek to use with
each such Collaboration Product in such Party’s portion of the Territory.

(g) Performing such other functions as appropriate to further Development of
each Collaboration Product in the Territory according to the applicable Global
Development Plan or as assigned by the JSC.

5.2.3 Decision Making; Administrative Matters

(a) The JDC will operate by consensus. The representatives from each Party will
have collectively one (1) vote on behalf of that Party. If the members of the
JDC cannot reach consensus on a matter, the matter will be referred to the JSC
for resolution and a special meeting of the JSC may be called for such purpose.

  [    *    ] Confidential Treatment Requested   -31-  



--------------------------------------------------------------------------------

(b) The JDC will establish its own procedural rules for its operation,
consistent with the terms of this Article 5. The chairperson of each meeting of
the JDC will alternate between the Parties. The chairperson will be responsible
for calling regular meetings of the JDC and for leading the meetings. Regular
meetings of the JDC will be held either by phone, videoconference or in person
at least once per calendar quarter, unless the JSC chooses to reduce the
frequency of such meetings as provided in Section 5.1.1(b). A JDC member of the
Party hosting the JDC meeting will serve as secretary of that meeting. Promptly
following each meeting, the secretary of the meeting will prepare and distribute
to all members of the JDC the written minutes of the meeting. The minutes will
provide a reasonably detailed description of the meeting discussions and a list
of any actions, decisions or determinations approved by the JDC. The minutes of
each JDC meeting will be approved or disapproved by each Party (on behalf of
such Party’s JDC members) promptly following receipt, and revised as necessary,
for approval at the next meeting. Final minutes of each meeting will be
distributed to the members of the JDC and JSC by the chairperson prior to
commencement of the next meeting. Each Party shall bear its own costs associated
with its participation on the JDC, including all travel and living expenses.

(c) If a Party’s representative is unable to attend a meeting, that Party may
designate an alternate representative with decision-making authority for that
Party to attend the meeting. Any decision made by that attendee will be
considered to be a decision made by the absent representative. In addition, each
Party may, at its discretion (and with the consent of the other Party), invite
additional employees, consultants or scientific advisors to attend any JDC
meeting, provided that any individual so invited will not have any voting power
at such JDC meeting and is subject to obligations of confidentiality comparable
to Article 14. A quorum for each JDC meeting will consist of at least two
(2) members from each Party.

ARTICLE SIX

Development

 

6.1 Diligence and Reports; Removal of Region(s) from Bayer Territory

(a) Following the Effective Date, Bayer will use Commercially Reasonable Efforts
to file a Drug Approval Application in Europe for one or more of the Initial
Licensed Products within [    *    ] after the Effective Date; provided,
however, that Bayer shall not be in breach of this Agreement, and ZGEN shall
have no right to terminate this Agreement if, despite Bayer’s Commercially
Reasonable Efforts, Bayer fails to file a Drug Approval Application within such
[    *    ] period. Notwithstanding the foregoing, if Bayer fails to file a Drug
Approval Application in Europe for an Initial Licensed Product within such
[    *    ] period, then Bayer will provide to ZGEN, as soon as practicable
after ZGEN’s request, a written report setting forth in reasonable detail the
activities undertaken, results achieved and problems experienced by Bayer and
such other matters that demonstrate the Commercially Reasonable Efforts applied
by Bayer in connection with its effort to file a Drug Approval Application in
Europe for an Initial Licensed Product. Bayer shall make qualified personnel
available to answer questions relating to the report and will provide such
additional supporting documentation as ZGEN may reasonably request.

  [    *    ] Confidential Treatment Requested   -32-  



--------------------------------------------------------------------------------

(b) Following the Effective Date, each Party will use Commercially Reasonable
Efforts to undertake the tasks and responsibilities pertaining to Development of
Collaboration Products as allocated to it pursuant to the Global Development
Plan (if any). In addition, Bayer will use Commercially Reasonable Efforts to
Develop the Initial Licensed Products in one or more country(ies) in Europe and
each Region. With respect to Bayer’s Development of the Initial Licensed
Products, Bayer shall prepare and provide to ZGEN one or more written plans
setting forth Bayer’s proposed Development activities in Europe and each Region.
Bayer will use Commercially Reasonable Efforts to undertake the tasks and
responsibilities set forth in such plans.

(c) Notwithstanding anything to the contrary, Bayer will use Commercially
Reasonable Efforts to file a Drug Approval Application for an Initial Licensed
Product in at least one country in each of the Asia/Pacific Region and the
Canada/Latin America Region within [    *    ] after receipt of the first
Regulatory Approval for an Initial Licensed Product in [    *    ]. If Bayer
fails to file a Drug Approval Application for an Initial Licensed Product in a
country in either or both of the Asia/Pacific Region and/or the Canada/Latin
America Region within such [    *    ] period, ZGEN may provide written notice
to Bayer that ZGEN desires to remove from the Bayer Territory and add to the
ZGEN Territory that Region or those Regions in which Bayer has not yet filed
such a Drug Approval Application. If ZGEN provides such notice, the following
shall apply:

(i) Within [    *    ] after receiving such notice from ZGEN, Bayer shall notify
ZGEN whether Bayer agrees to remove such Region(s) from the Bayer Territory or
whether Bayer intends to pursue Development of an Initial Licensed Product in
one or more country(ies) in such Region(s). If, within the foregoing [    *    ]
period, Bayer fails to respond to ZGEN’s notice or gives notice to ZGEN that
Bayer agrees to remove any Region(s) from the Bayer Territory, then at the
expiration of such [    *    ] period, such Region(s) shall be removed from the
Bayer Territory and added to the ZGEN Territory and the Parties shall execute an
amendment to this Agreement revising the definitions of the Bayer Territory and
ZGEN Territory.

(ii) If, within the foregoing [    *    ] period, Bayer gives ZGEN notice that
Bayer intends to pursue Development of an Initial Licensed Product in one or
more country(ies) in such Region(s), then at the time it gives such notice Bayer
shall provide ZGEN with an explanation as to why Bayer has not yet filed a Drug
Approval Application in such Region(s) and a description of the Commercially
Reasonable Efforts applied by Bayer prior to such date with respect to Bayer’s
efforts to file a Drug Approval Application for an Initial Licensed Product in
one or more countries in such Region(s). Bayer shall at the same time provide
ZGEN with a prospective plan for Bayer’s Development of an Initial Licensed
Product in such Region(s), including a timeline within which Bayer proposes to
file a Drug Approval Application for such Initial Licensed Product in one or
more countries in such Region(s).

(iii) ZGEN shall approve or disapprove such prospective Development plan (such
approval not be unreasonably withheld) or, notwithstanding the description and

  [    *    ] Confidential Treatment Requested   -33-  



--------------------------------------------------------------------------------

explanation provided by Bayer, assert that Commercially Reasonable Efforts were
not applied, within [    *    ] of ZGEN’s receipt of such description,
explanation and plan; provided that failure by ZGEN to respond during the
foregoing [    *    ] period shall be deemed to be approval or waiver. If,
within such [    *    ] period, ZGEN disapproves the prospective Development
plan or asserts that Commercially Reasonable Efforts were not applied, ZGEN
shall provide an explanation to Bayer of the reasons for ZGEN’s disapproval of
Bayer’s Development plan (together with comments and suggestions for
modifications) or the reasons for ZGEN’s assertion. If Bayer disagrees, such
dispute shall be resolved as an Expert Matter in accordance with Article 18. The
decision of the Expert shall be final and conclusive. If the Expert determines
that Bayer did not use Commercially Reasonable Efforts, the Region(s) at issue
shall be removed from the Bayer Territory and the Parties shall execute an
amendment to this Agreement revising the definitions of the Bayer Territory and
ZGEN Territory. If the Expert resolves the Parties’ dispute by selecting one
Party’s Development plan and thereafter Bayer uses Commercially Reasonable
Efforts to undertake the tasks and responsibilities set forth in the plan
selected by the Expert, the Region(s) at issue shall not be removed from and
shall remain part of the Bayer Territory.

(iv) The Parties acknowledge and agree that the [    *    ] filing period
referred to above pertains only to Bayer’s Commercially Reasonable Efforts to
file a Drug Approval Application for an Initial Licensed Product in at least one
country in each of the Canada/Latin America Region and the Asia/Pacific Region.
With respect to the Japan Region, Bayer shall use Commercially Reasonable
Efforts to file a Drug Approval Application for a Licensed Product in Japan
within [    *    ] after receipt of Regulatory Approval for an Initial Licensed
Product in [    *    ]. If Bayer fails to file a Drug Approval Application for a
Licensed Product in Japan within such [    *    ]-period, ZGEN may provide
written notice to Bayer that ZGEN desires to remove Japan from the Bayer
Territory and add Japan to the ZGEN Territory and thereafter the process set
forth in this Section 6.1(c) shall apply with respect to a determination of
whether Japan will remain part of the Bayer Territory or will be removed from
the Bayer Territory.

(d) The Parties shall agree upon the content and timing of written reports
relating to their respective Development activities. At a minimum, procedures
for periodic reporting shall be sufficient to allow each Party to monitor the
other Party’s diligence obligations set forth in this Section 6.1 and to meet
regulatory requirements within its portion of the Territory. Notwithstanding the
foregoing, following the first Election or Opt-In Notice, as the case may be,
reporting requirements regarding Collaboration Products shall be set forth in
the Global Development Plan. Disputes regarding reporting requirements regarding
Collaboration Products shall be resolved by the JSC.

 

6.2 Compliance

To the extent applicable, Bayer agrees to maintain all regulatory and
governmental permits, licenses and approvals and to comply with all Drug Laws
that are applicable to its activities (and the particular stage of Development
of Licensed Product) in each country in the

  [    *    ] Confidential Treatment Requested   -34-  



--------------------------------------------------------------------------------

Bayer Territory and, with respect to manufacturing, in the ZGEN Territory. In
addition, to the extent applicable, Bayer will comply with GLP, GCP and GMP. To
the extent applicable, ZGEN agrees to maintain all regulatory and governmental
permits, licenses and approvals and to comply with all Drug Laws that are
applicable to its activities (and the particular stage of Development of
Licensed Product) in each country in the ZGEN Territory and, with respect to
manufacturing, in the Bayer Territory. In addition, to the extent applicable,
ZGEN will comply with GLP, GCP and GMP.

 

6.3 Information and Data

(a) Without prejudice to the generality of Section 6.1(d), each Party will
disclose to the other Party all material scientific, medical or technical
information relating to Initial Licensed Products and Collaboration Products
that it discovers in the course of its Development activities in its portion of
the Territory, promptly after it is learned or its materiality is recognized.
ZGEN will have completed all of its material Development activities for the
Initial Licensed Products within [    *    ] of the Effective Date.

(b) ZGEN will control and maintain one or more Clinical Trial databases
containing data from all Clinical Trials in the Territory, including Clinical
Trials carried out as part of its Territory Specific Activities. In addition,
Bayer will maintain one or more databases that contain all Clinical Trial data
accumulated by Bayer from Clinical Trials conducted or sponsored by Bayer,
including Clinical Trials carried out as part of its Territory Specific
Activities. Each Party will be entitled to have access to, and copy data for
inclusion in Regulatory Filings from, the other Party’s databases during regular
business hours and upon reasonable advance notice. Each Party will own the
complete interest in all data generated by such Party in its Clinical Trials of
Licensed Product.

 

6.4 Quality Assurance Audit

(a) ZGEN will have the right to conduct reasonable quality assurance audits with
respect to all facilities, clinical sites, operations and laboratories (and any
records related thereto) operated by Bayer or its Third Party subcontractors
where Development or manufacturing activities for Licensed Product are
conducted, including the right to audit activities that formed the basis of CMC
documentation; provided, however, that such audits shall be conducted not more
than once in any [    *    ] ([    *    ]) month period, other than “for cause”
audits conducted in follow-up to findings of material deficiencies or critical
observations made during previous audits, and such audits shall be limited to
those portions of such facilities, clinical sites, operations, laboratories and
records as are actually used for or related to Development or manufacturing
activities for Licensed Product. All audits initiated by ZGEN will be conducted
at ZGEN’s sole expense, upon reasonable prior notice to Bayer during regular
business hours, and shall be subject to the confidentiality obligations of
Article 14.

(b) Bayer will have the right to conduct reasonable quality assurance audits
with respect to all facilities, clinical sites, operations and laboratories (and
any records related thereto) operated by ZGEN or its Third Party contractors
where Development or manufacturing activities for Licensed Product are
conducted, including the right to audit activities that formed the basis of

  [    *    ] Confidential Treatment Requested   -35-  



--------------------------------------------------------------------------------

CMC documentation; provided, however, that such audits shall be conducted not
more than once in any [    *    ] ([    *    ]) month period, other than “for
cause” audits conducted in follow-up to findings of material deficiencies or
critical observations made during previous audits, and such audits shall be
limited to those portions of such facilities, clinical sites, operations,
laboratories and records as are actually used for or related to Development or
manufacturing activities for Licensed Product. All audits initiated by Bayer
will be conducted at Bayer’s sole expense, upon reasonable prior notice to ZGEN
during regular business hours, and shall be subject to the confidentiality
obligations of Article 14.

(c) The Alliance Managers or JDC Team Leaders, as appropriate, shall facilitate
and coordinate visits under this Section 6.4 and each Party shall use
commercially reasonable efforts to accommodate such a visit by the other Party,
including providing the individuals visiting with access to all relevant
portions of the facility, a reasonable workspace and accoutrements (e.g.,
printer, photocopier, phone, fax and Internet access).

 

6.5 Development Funding for Collaboration Products

(a) Subject to the provisions of this Section 6.5, all Development Expenses
incurred in performing Joint Activities will be funded jointly by the Parties,
with each Party responsible for fifty percent (50%) of all such Development
Expenses.

(b) To the extent that a Party pays more for Joint Activities than its allocated
share of budgeted Development Expenses for Joint Activities, such Party shall be
reimbursed in accordance with Section 6.5(c). To the extent a Party’s
Development Expenses incurred in its performance of Joint Activities exceeds the
amount budgeted therefor, the excess shall only be shared equally by the Parties
if the JSC approves such excess Development Expenses (either before or after
they are incurred). Any Development Expenses incurred by a Party in performing
its portion of Joint Activities that are in excess of the amount budgeted for
its activities shall be paid one hundred percent (100%) by the Party that so
incurred such Development Expenses and shall not be reimbursed to such Party,
unless otherwise approved by the JSC.

(c) Within [    *    ] after the end of each calendar quarter, each Party will
submit to the JSC a written statement showing Development Expenses incurred by
it in performing Joint Activities during the preceding calendar quarter. The
statement shall be treated as Confidential Information subject to Article 14. To
the extent that such Development Expenses shown in a Party’s statement do not
exceed the amounts budgeted in the Global Development Plan or are otherwise
approved by the JSC, the JSC will direct, by a quarterly invoice, that the Party
that incurred less than its pro rata share of such Development Expenses during
that calendar quarter shall reimburse the other Party, so that following any
such reimbursement each Party will have incurred fifty percent (50%) of the
Development Expenses incurred in performing Joint Activities during that
calendar quarter. The issuance of an invoice pursuant to this Section 6.5(c)
will not be delayed because one Party (the “First Party”) fails to provide a
written statement of Development Expenses within the foregoing [    *    ]
period. Instead an invoice will be issued to the First Party in an amount equal
to [    *    ] of the Development Expenses for Joint Activities of the Party
(the “Second Party”) that did submit a timely written statement of such
Development Expenses that do not exceed the amounts budgeted in the Global
Development

  [    *    ] Confidential Treatment Requested   -36-  



--------------------------------------------------------------------------------

Plan or are otherwise approved by the JSC. The JSC shall direct that a second
invoice be issued to the Second Party on receipt of a written statement of the
First Party’s Development Expenses in an amount equal to [    *    ] of the
First Party’s Development Expenses for Joint Activities that do not exceed the
amounts budgeted in the Global Development Plan or are otherwise approved by the
JSC. Invoices shall be payable by the responsible Party within [    *    ] after
its receipt of the invoice. Notwithstanding the foregoing, the Parties may from
time to time agree upon alternative reimbursement procedures or timelines,
without the need for an amendment to this Agreement.

(d) Upon reasonable notice, during normal business hours, and no more than once
per calendar year, each Party shall have the right to have independent,
certified public accountants, which shall be reasonably acceptable to the
audited Party, audit the records of the other Party with respect to Development
Expenses incurred by the audited Party in performing Joint Activities during the
previous [    *    ]. The report of such accountant will be limited to a
certificate verifying the correctness of such Development Expenses as previously
reported by the audited Party, or identifying any discrepancy between actual and
reported Development Expenses, along with an explanation of the basis for such a
finding. The result of the audit and the audit report shall be treated as
Confidential Information subject to Article 14. The results of such audit may be
disputed by the audited Party in accordance with Article 18. If an audit
discloses a discrepancy between actual and reported Development Expenses
incurred in performing Joint Activities, within [    *    ] of the Parties’
receipt of the audit report or, if disputed, within [    *    ] days after
resolution of such dispute, the Party who is obligated to reimburse the other
Party for any Development Expenses resulting from the discrepancy will do so.
The Party requesting the audit shall bear the full cost and expense of the
performance of any such audit, unless such audit discloses a misstatement
resulting in overpayment by the auditing Party of its share of Development
Expenses for Joint Activities in the audited period by more than [    *    ]
percent ([    *    ]%), in which case the audited Party will reimburse the
auditing Party the full cost of the performance of such audit. Upon the
expiration of [    *    ] following the end of any calendar year, the
calculation of Development Expenses for purposes of this Section 6.5 will be
binding on the Parties.

(e) Unless otherwise agreed upon by the Parties, each Party will be solely
responsible for all costs incurred in connection with (i) its Territory Specific
Activities, including any Clinical Trial that is not included in or is expressly
excluded from the Joint Activities set forth in the Global Development Plan and
(ii) a Clinical Trial of an Initial Licensed Product, if any, after such Initial
Licensed Product has received Regulatory Approval in such Party’s portion of the
Territory. If either Party (the “First Party”) desires to use the efficacy data
from a Clinical Trial of a Collaboration Product conducted after the Effective
Date within the other Party’s Territory Specific Activities to support a Drug
Approval Application for such Collaboration Product in the First Party’s portion
of the Territory, the First Party shall reimburse the other Party fifty percent
(50%) of the costs incurred by the other Party in conducting such Clinical
Trial, plus a risk premium equal to [    *    ] percent ([    *    ]%) of the
First Party’s share of such Clinical Trial costs. Either Party may submit the
efficacy data from a Clinical Trial of a Collaboration Product conducted after
the Effective Date within the other Party’s Territory Specific Activities
without paying the risk premium described above if the submission is expressly
required by a relevant

  [    *    ] Confidential Treatment Requested   -37-  



--------------------------------------------------------------------------------

Regulatory Authority or an applicable statute or regulation and such requirement
was not reasonably foreseeable at the time such Clinical Trial was first
included in the Global Development Plan as a Territory Specific Activity;
provided that the Party making the submission reimburses the other Party fifty
percent (50%) of the costs incurred by the other Party in conducting such
Clinical Trial. For the purposes of reimbursement pursuant to this
Section 6.5(e), costs of a Clinical Trial shall be calculated on the same basis
as Development Expenses. For the avoidance of doubt, Bayer shall not be required
to reimburse ZGEN for any costs associated with Clinical Trials that are
required to obtain Regulatory Approval of the Initial Licensed Products in the
ZGEN Territory, even if Bayer uses the data from such Clinical Trials to support
a Drug Approval Application of Initial Licensed Products in the Bayer Territory.

ARTICLE SEVEN

Regulatory Affairs

 

7.1 Regulatory Filings and Regulatory Approvals

(a) Unless the Parties agree otherwise, Bayer will use Commercially Reasonable
Efforts to:

(i) obtain Scientific Advice from the EMEA; or

(ii) file for Regulatory Approval in one or more countries in Europe based on
the data provided by ZGEN in the initial eCTD for the Initial Licensed Product
described in paragraph 1(a) of Exhibit G

regarding one or more of the Initial Licensed Products within [    *    ] after
the Effective Date; provided, however, that Bayer shall not be in breach of this
Agreement, and ZGEN shall have no right to terminate this Agreement if, despite
Bayer’s Commercially Reasonable Efforts, Bayer fails to accomplish the task in
subparagraph (i) or (ii) above within such [    *    ] time period. For the sake
of clarity, Bayer may choose between the two options set forth above but it must
pursue one unless the Parties mutually agree otherwise. Bayer shall provide a
summary of the results of Scientific Advice to ZGEN within [    *    ] of
receipt. Notwithstanding the foregoing, if Bayer fails to accomplish the task in
subparagraph (i) or (ii) above within such [    *    ] period, then Bayer will
provide to ZGEN, as soon as practicable after ZGEN’s request, a written report
setting forth in reasonable detail the activities undertaken, results achieved
and problems experienced by Bayer and such other matters that demonstrate the
Commercially Reasonable Efforts applied by Bayer in connection with its efforts
to accomplish one or the other of such tasks. Bayer shall make qualified
personnel available to answer questions relating to the report and will provide
such additional supporting documentation as ZGEN may reasonably request.

(b) Bayer will prepare and file (at its sole cost and expense) and shall own all
right, title and interest in all Regulatory Filings designed to obtain or
support Regulatory Approval in the Bayer Territory and all Regulatory Approvals
in the Bayer Territory. All such Regulatory Filings and Regulatory Approvals
will be maintained in accordance with Section 15.3.2.

  [    *    ] Confidential Treatment Requested   -38-  



--------------------------------------------------------------------------------

(c) ZGEN will prepare and file (at its sole cost and expense) and shall own all
right, title and interest in all Regulatory Filings designed to obtain or
support Regulatory Approval in the ZGEN Territory and all Regulatory Approvals
in the ZGEN Territory. All such Regulatory Filings and Regulatory Approvals will
be maintained in accordance with Section 15.3.2.

(d) Each Party will provide the other Party with copies of all Regulatory
Filings, Regulatory Approvals and all material official correspondence submitted
to or received from Regulatory Authorities relating to Licensed Products (and
Bulk Drug Substance incorporated therein) in, in the case of ZGEN, the United
States and, in the case of Bayer, any Major Country, without undue delay after
submission or receipt of the same. Prior to a Party submitting such Regulatory
Filings or material correspondence with Regulatory Authorities in the United
States or any Major Country, including proposals for changes to labeling (which,
with respect to Collaboration Products, shall also be subject to Section 7.3),
such Party will use reasonable efforts to afford the other Party the opportunity
to review and comment on such Regulatory Filings or material correspondence.
Each Party will notify the other Party and, at the request and expense of the
other Party, provide copies to the other Party, of any Regulatory Filings,
Regulatory Approvals or official correspondence submitted to or received from
Regulatory Authorities that are material to the Development or Commercialization
of Licensed Product in every other country in the notifying Party’s portion of
the Territory. Notwithstanding the foregoing, each Party will provide the other
Party with notice of any safety-related correspondence, reports or complaints
received from any Regulatory Authority within [    *    ] of receipt of the
same.

 

7.2 Clinical Trials

(a) Each Party will be the sponsor of record for each Clinical Trial designed to
support Regulatory Approval in its portion of the Territory unless the Parties
agree otherwise. Each Party will have the right and obligation to monitor,
review and direct all aspects of regulatory matters regarding Licensed Product
for each Clinical Trial designed to support Regulatory Approval in its portion
of the Territory, including making all strategic and tactical decisions with
respect thereto and establishing the methods and means by which it performs such
services, including the management of permitted subcontractors, unless the
Parties agree otherwise. Notwithstanding anything to the contrary herein,
neither Party may conduct Clinical Trials for any Licensed Product in the other
Party’s portion of the Territory without the other Party’s prior written
consent.

(b) Bayer will have responsibility for all official correspondence,
communications and Regulatory Filings with Regulatory Authorities regarding
Clinical Trials for which it is the sponsor of record. ZGEN will have
responsibility for all official correspondence, communications and Regulatory
Filings with Regulatory Authorities regarding Clinical Trials for which it is
the sponsor of record.

 

7.3 Target Labeling

(a) Each Party will seek to use the Target Labeling for each Collaboration
Product in such Party’s portion of the Territory. To the extent that either
Party proposes to submit a

  [    *    ] Confidential Treatment Requested   -39-  



--------------------------------------------------------------------------------

Regulatory Filing to obtain Regulatory Approval for a Collaboration Product in
such Party’s portion of the Territory (or an amendment thereto which includes
modified labeling for such Collaboration Product) that would deviate materially
from such Target Labeling, such Party shall first present such matter to the
other Party; provided that nothing in this Section 7.3 or in Article 6 shall
restrict such Party from submitting any Regulatory Filing with respect to such
labeling for such Collaboration Product (or an amendment to such labeling) in
such Party’s portion of the Territory if such labeling or modification (i) was
directed or required by applicable Regulatory Authority to support or maintain
Regulatory Approval of such Collaboration Product or (ii) is proposed to be made
to address safety matters. If the Parties are unable to reach consensus on the
matter in accordance with Section 5.1, ZGEN shall have the deciding vote with
respect to the final content and submission of such Regulatory Filings in the
ZGEN Territory and Bayer shall have the deciding vote with respect to the final
content and submission of such Regulatory Filings in the Bayer Territory,
subject to the terms of Section 5.1.5.

(b) Bayer shall provide ZGEN with its proposed labeling for each Initial
Licensed Product and provide ZGEN with a reasonable opportunity to comments
thereon. In addition, Bayer shall make available qualified personnel to discuss
ZGEN’s comments.

 

7.4 Drug Safety Information

(a) Notwithstanding anything to the contrary in this Agreement, within
[    *    ] after the Effective Date, the Parties shall execute a
pharmacovigilance agreement (“Pharmacovigilance Agreement”).

(b) Pursuant to the Pharmacovigilance Agreement, each Party will have
responsibility for all correspondence and communication with physicians and
other health care professionals and customers in such Party’s portion of the
Territory regarding product complaints (e.g., quality), adverse drug experience
information and all other correspondence and communication with physicians and
other health care professionals and customers in such Party’s portion of the
Territory relating to Licensed Products. Each Party will keep such records and
make such reports as will be reasonably necessary to document such
communications in compliance with all applicable regulatory requirements. Upon
request, each Party will make all information described in this Section 7.4(b)
available to the other Party for inspection.

(c) Unless otherwise agreed by the Parties, ZGEN shall have the sole right to
create and maintain a master drug safety database that shall cross-reference any
Adverse Event relating to Licensed Product occurring anywhere in the Territory.
ZGEN shall be the sole owner of this master drug safety database and the
Clinical Trial registry. Bayer shall submit to ZGEN all data collected by it
with respect to Adverse Events relating to Licensed Product in accordance with
the timelines set forth in the Pharmacovigilance Agreement but in no case later
than [    *    ] after Bayer’s receipt of the same. Bayer will be entitled, at
its cost and expense, to have access to, and copy data for inclusion in
Regulatory Filings from, the master drug safety database during regular business
hours and upon reasonable advance notice.

(d) Unless otherwise agreed by the Parties, aggregate safety reports will be
drafted by the Party with oversight over the portion of the Territory for which
such reports are required.

  [    *    ] Confidential Treatment Requested   -40-  



--------------------------------------------------------------------------------

Annual Safety Reports, Pharmacovigilance Plans and PSURs (as such terms are
defined in the Pharmacovigilance Agreement) will be drafted by Bayer, and PSRs
(as defined in the Pharmacovigilance Agreement) will be drafted by ZGEN. The
drafting Party will provide reasonable lead time for review and comment by the
non-drafting Party. If ZGEN obtains a waiver to alternate submission of the PSR
with the PSUR each quarter, the PSUR will be provided to ZGEN for timely
submission. For submissions that are required by both ZGEN Territory and Bayer
Territory Regulatory Authorities, ZGEN will be the drafting Party. As holder of
the worldwide safety database, ZGEN will provide timely database support for
purposes of aggregate report construction.

(e) Each Party will make a commercially reasonable effort to harmonize the
worldwide representation of each Initial Licensed Product and Collaboration
Product safety profile. The Parties will make a commercially reasonable effort
to construct a common Initial Licensed Product and Collaboration Product
Investigator’s Brochure. In the event of inability to resolve harmonization of
the safety labeling between the Safety Heads of both Parties, ZGEN shall have
the deciding vote with respect to the final content and submission of such
safety labeling in the ZGEN Territory and Bayer shall have the deciding vote
with respect to the final content and submission of such safety labeling in the
Bayer Territory, subject to the terms of Section 5.1.5.

 

7.5 Adverse Event Reporting; Customer Complaints

Consistent with the terms of the Pharmacovigilance Agreement:

(a) Bayer will maintain a record of all non-medical and medical product-related
complaints and reports of all Adverse Events that it receives with respect to
Licensed Product in the Bayer Territory. Bayer will exchange electronic copies
of all product complaints and all Adverse Events (with electronic copies of
source documents) (both from clinical trials and post-marketing) with ZGEN
within the time period agreed in the Pharmacovigilance Agreement but in no case
later than [    *    ] after Bayer’s receipt of the same.

(b) Bayer will be responsible for reporting to Regulatory Authorities in all
countries in the Bayer Territory any Adverse Events and safety issues for
Licensed Product in compliance with Drug Laws of the Bayer Territory. Bayer will
simultaneously provide ZGEN with a copy of any such reports.

(c) ZGEN will maintain a record of all non-medical and medical product-related
complaints and reports of all Adverse Events that it receives with respect to
Licensed Product in the ZGEN Territory. ZGEN will exchange electronic copies of
all product complaints and all Adverse Events (with electronic copies of source
documents) (both from clinical trials and post-marketing) with Bayer within the
time period agreed in the Pharmacovigilance Agreement but in no case later than
[    *    ] after ZGEN’s receipt of the same.

(d) ZGEN will be responsible for reporting to Regulatory Authorities in all
countries in the ZGEN Territory any Adverse Events and safety issues for
Licensed Product in compliance with Drug Laws of the ZGEN Territory. ZGEN will
simultaneously provide Bayer with a copy of any such reports.

  [    *    ] Confidential Treatment Requested   -41-  



--------------------------------------------------------------------------------

7.6 Regulatory Communications in the Bayer Territory

(a) Bayer will have exclusive responsibility for all correspondence and for any
official communication relating to Licensed Product with applicable Regulatory
Authorities in the Bayer Territory (except as may be required by applicable laws
or regulations or a Regulatory Authority). ZGEN will have the right, on request
to Bayer, to have up to two (2) representatives attend (but not participate in,
unless required by the Regulatory Authority) any material, pre-scheduled
official teleconference, videoconference or face-to-face meeting with Regulatory
Authorities in the Major Countries relating to Licensed Product or the Bulk Drug
Substance incorporated therein. The number of ZGEN’s representatives that may
attend such conferences or meetings may be further limited by local Regulatory
Authority operating procedures. To the extent practicable, Bayer will give ZGEN
at least [    *    ] advance notice of any such pre-scheduled conference or
meeting for ZGEN’s planning purposes.

(b) Bayer will promptly notify ZGEN of and provide ZGEN with a copy of any
correspondence, reports or complaints submitted to or received from any
Regulatory Authority or other Third Party in the Bayer Territory claiming that
any Promotional Materials are inconsistent with the Licensed Product labeling or
are otherwise in violation of any Drug Laws of the Bayer Territory.

 

7.7 Regulatory Communications in the ZGEN Territory

(a) ZGEN will have exclusive responsibility for all correspondence and for any
official communication relating to Licensed Product with applicable Regulatory
Authorities in the ZGEN Territory (except as may be required by applicable laws
or regulations or a Regulatory Authority). Bayer will have the right, on request
to ZGEN, to have up to two (2) representatives attend (but not participate in,
unless required by the Regulatory Authority) any material, pre-scheduled
official teleconference, videoconference or face-to-face meeting with Regulatory
Authorities in the ZGEN Territory relating to Licensed Product or the Bulk Drug
Substance incorporated therein. To the extent practicable, ZGEN will give Bayer
at least [    *    ] advance notice of any such pre-scheduled conference or
meeting for Bayer’s planning purposes.

(b) ZGEN will promptly notify Bayer of and provide Bayer with a copy of any
correspondence, reports or complaints submitted to or received from any
Regulatory Authority or other Third Party in the ZGEN Territory claiming that
any Promotional Materials are inconsistent with the Licensed Product labeling or
are otherwise in violation of any Drug Laws of the ZGEN Territory.

 

7.8 Regulatory Communications Pertaining to Manufacturing of Licensed Product

Each Party, or its designated Third Party(ies) responsible for manufacturing
Licensed Product, will cooperate with the other Party regarding communications
with Regulatory Authorities in the other Party’s portion of the Territory
directed to the manufacture of Licensed Product for supply to the other Party.

  [    *    ] Confidential Treatment Requested   -42-  



--------------------------------------------------------------------------------

7.9 Applications for Regulatory Exclusivity

The Parties recognize the commercial value of exclusivity rights to Licensed
Product that may be granted or provided for under regulatory laws of certain of
the countries in the Bayer Territory. To the extent permitted by law, Bayer will
have the exclusive right to file for, request and maintain any regulatory
exclusivity rights for Licensed Product in the Bayer Territory and to conduct
and prosecute any proceedings or actions to enforce the regulatory exclusivity
rights. Bayer will use Commercially Reasonable Efforts to file for and to obtain
and maintain regulatory exclusivity rights where and to the extent such rights
may be available in the Bayer Territory.

 

7.10 Recalls

(a) The Parties will exchange their internal SOPs, if any, as to Recalls within
[    *    ] after the Effective Date and thereafter within [    *    ] after
such SOPs are approved or modified and become effective. If either Party becomes
aware of information about quantities of Licensed Product that may not conform
to the specifications for the Licensed Product, or for which there are potential
adulteration, misbranding and/or other issues regarding safety or effectiveness,
or for which the Licensed Product itself is alleged or proven to be the subject
of a Recall in any country in the Territory, it will promptly so notify the
other Party. Either Party may take immediate action, with notice to the other
Party, with respect to a Recall in such Party’s portion of the Territory when
regulatory time frames or public safety considerations so require. The Parties
will meet (in person, by telephone or otherwise) to discuss other circumstances
of a Recall in the Territory and to consider appropriate courses of action with
respect to such Recall, which courses of action will be consistent with the
internal SOPs of Bayer or ZGEN, as applicable. Each Party shall provide all
pertinent records and such other assistance to the other Party as such other
Party reasonably may request to assist in effecting any Recall. In addition,
each Party will maintain all records relating to the Recall for the period
required by legal requirements, but for no less than [    *    ].

(b) The Parties shall bear the costs of a Recall as follows:

(i) To the extent that the Recall results from the acts or omissions of a Third
Party manufacturer of Bulk Drug Substance or Licensed Product, including a
Recall that results from the failure of Bulk Drug Substance or Licensed Product
to meet the manufacturing specifications set forth in the contract with such
Third Party manufacturer, each Party’s responsibility for the costs relating to
the Recall shall be as set forth in the Manufacturing Agreements (consistent
with the terms set forth in Exhibit I) or in any other supply or manufacturing
agreements entered into by the Parties, as applicable.

(ii) To the extent that the Recall results from the negligence or willful
misconduct of a Party (the “First Party”), the First Party shall bear the
out-of-pocket costs of the other Party relating to the Recall; provided that if
the other Party fails to conduct a Recall in its portion of the Territory after
the First Party gives written notice

  [    *    ] Confidential Treatment Requested   -43-  



--------------------------------------------------------------------------------

that, in the good faith opinion of the First Party, a Recall should be
undertaken to address specific issues of Licensed Product safety (“Safety
Issues”), which written notice identifies the specific Safety Issues, then the
First Party shall have no obligation to defend or indemnify the other Party
under Article 16 for any Losses arising in connection with the Safety Issues for
Licensed Product that was sold or distributed by the other Party after receiving
such written notice from the First Party, and the other Party will defend and
indemnify the First Party under Article 16 for any such Losses.

(iii) To the extent that a Recall does not fall within Section 7.10(b)(i) or
(ii), each Party shall bear the costs of the Recall in its own portion of the
Territory.

 

7.11 Bulk Drug Substance

ZGEN will provide Bayer with such information related to the manufacture of Bulk
Drug Substance as is reasonably necessary to allow Bayer to carry out its
Development and Commercialization responsibilities or to perform Secondary
Manufacturing of any Licensed Product for sale or use in the Bayer Territory,
including such information as is required: (i) by law, rule, regulation or a
written request from a Regulatory Authority having jurisdiction in the Bayer
Territory, (ii) to obtain Regulatory Approval in any Major Country, or
(iii) otherwise under the quality agreement(s) to be annexed to the
Manufacturing Agreements as provided in Section 9.1(b).

 

7.12 Licensed Product

A Party responsible for manufacturing a Licensed Product for the other Party
will provide the other Party with such information related to the manufacture of
the Licensed Product as is reasonably necessary to allow the other Party to
carry out its Development and Commercialization responsibilities or to perform
Secondary Manufacturing of the Licensed Product for sale or use in its portion
of the Territory, including such information as is required: (i) by law, rule,
regulation or a written request from a Regulatory Authority having jurisdiction
in its portion of the Territory, (ii) to obtain Regulatory Approval in any
country in its portion of the Territory, or (iii) otherwise under the quality
agreement(s) to be annexed to the relevant manufacturing and supply agreement.

ARTICLE EIGHT

Commercialization

 

8.1 Diligence and Reports

(a) Throughout the Term, Bayer will use Commercially Reasonable Efforts to
Commercialize Licensed Products in one or more countries in each Region and
Europe. Without limiting the generality of the previous sentence, Bayer will use
Commercially Reasonable Efforts to commence selling each of the Initial Licensed
Products in one or more countries in each Region and Europe within [    *    ]
of obtaining Regulatory Approval thereof in each such

  [    *    ] Confidential Treatment Requested   -44-  



--------------------------------------------------------------------------------

Region and Europe; provided, however, that Bayer shall not be in breach of this
Agreement, and ZGEN shall have no right to terminate this Agreement if, despite
Bayer’s Commercially Reasonable Efforts, Bayer fails to commence selling any
Initial Licensed Product within such [    *    ] period. Notwithstanding the
foregoing, if Bayer fails to commence selling an Initial Licensed Product in one
or more such countries within such [    *    ] period, then Bayer will provide
to ZGEN, as soon as practicable after ZGEN’s request, a written report setting
forth in reasonable detail the activities undertaken, results achieved and
problems experienced by Bayer and such other matters that demonstrate the
Commercially Reasonable Efforts applied by Bayer in connection with its efforts
to commence selling such Initial Licensed Product in such Region or Europe.
Bayer shall make qualified personnel available to answer questions relating to
the report and will provide such additional supporting documentation as ZGEN may
reasonably request.

(b) On an annual basis within [    *    ] after the end of each calendar year,
beginning in the calendar year immediately following the year in which
Regulatory Authorities grant Regulatory Approval for each Licensed Product in
each Major Country, Bayer will provide ZGEN with reports summarizing Bayer’s
Commercialization activities pertaining to such Licensed Product in such Major
Country. Such reports will include summaries of Commercialization activities
undertaken by Bayer during the preceding calendar year with respect to Licensed
Products that have received Regulatory Approval in the Major Countries,
including [    *    ], and summaries of Bayer’s proposed Commercialization
activities anticipated to be conducted during the then-current calendar year
with respect to such Licensed Products in such Major Countries.

 

8.2 Pricing and Reimbursement

Bayer and its Sublicensees and Distributors will have sole authority for
determining and establishing the price and terms of sale (including any rebates
or discounts) of Licensed Product for each country in the Bayer Territory;
provided that pricing decisions shall be made in a manner intended to optimize
the economic value of the Licensed Product in the Bayer Territory.

 

8.3 Promotional Materials

Except as set forth in the Co-Promotion Agreement:

(a) Each Party will be responsible, consistent with the guidelines agreed upon
by the Parties (if any), for the creation, preparation, production and
reproduction of all Promotional Materials and for filing, as appropriate, all
Promotional Materials with all Regulatory Authorities in such Party’s portion of
the Territory.

(b) Each Party shall use its own corporate name and/or logo on Promotional
Materials and Licensed Product labels in connection with Commercialization of
Licensed Product in such Party’s portion of the Territory, and shall not use the
other Party’s corporate name or logo unless agreed upon by the other Party.

  [    *    ] Confidential Treatment Requested   -45-  



--------------------------------------------------------------------------------

(c) In order to maintain the value of each Party’s Product Trademarks and each
Party’s corporate name and logo, when using the other Party’s Product
Trademarks, corporate name or logo (if agreed upon by the other Party), each
Party will maintain quality standards comparable to those it maintains for its
own Product Trademarks, corporate name or logo, which, in any event, shall not
be less than reasonable, and each Party will use the other Party’s Product
Trademarks consistent with Product Trademark usage guidelines agreed upon by the
Parties, if any. Prior to a Party’s first use in its portion of the Territory of
any Promotional Materials or product labeling that contains the other Party’s
Product Trademarks, corporate name or logo, such first Party will provide to the
other Party a prototype of such Promotional Materials so that the other Party
may approve or disapprove the use of the other Party’s Product Trademarks,
corporate name or logo or the manner in which they are used therein. Within
[    *    ] after delivery of such prototype, the other Party will notify such
Party whether the other Party approves or disapproves of the use or manner of
use of the other Party’s Product Trademarks, corporate name or logo and, in the
case of disapproval, the reasons therefor and an acceptable alternative, if any.
After the other Party approves such prototype or labeling, the first Party shall
have no obligation to provide such Promotional Materials to the other Party for
review except in the event the first Party makes material modifications to such
Promotional Materials. All Promotional Materials used in the Bayer Territory
will state that Licensed Product is sold and, if applicable, manufactured under
license from ZGEN.

 

8.4 Compliance With Laws, Regulations and Guidelines

(a) Bayer agrees to comply with all Drug Laws of such countries in the Territory
where it is selling or manufacturing Licensed Products and in all material
respects to conform its practices and procedures with, as applicable, the
European Federation of Pharmaceutical Industries Associations and the equivalent
thereof, if any, in each Region or Major Country outside of Europe, as the same
may be amended from time to time, with respect to the Commercialization of
Licensed Product in the Bayer Territory.

(b) ZGEN agrees to comply with all Drug Laws of such countries in the Territory
where it is selling or manufacturing Licensed Products and in all material
respects to conform its practices and procedures with applicable industry
guidelines and codes with respect to Commercialization of Licensed Product in
the ZGEN Territory, including the PhRMA Code on Interactions with Healthcare
Professionals.

(c) Each Party will conduct its business operations in a professional manner and
cause each of its employees, representatives and agents to refrain from
activities that such Party knows or reasonably should know would undermine the
good will or reputation of the other Party or the Licensed Product. Neither
Party will undertake any activity relating to the Commercialization of Licensed
Product that it believes, in good faith, may violate any applicable law or
regulations.

(d) Bayer will promptly notify ZGEN of any material correspondence or reports
with respect to the Commercialization of Licensed Product submitted to or
received by Bayer from the IFPMA or equivalent organizations in any Major
Country. Upon the request of ZGEN, Bayer will provide to ZGEN copies of such
material correspondence or reports, together with an English translation of the
same if written in a language other than English.

  [    *    ] Confidential Treatment Requested   -46-  



--------------------------------------------------------------------------------

(e) Each Party shall use Commercially Reasonable Efforts to assist the other
Party, at the other Party’s cost, to comply with applicable Drug Laws in the
other Party’s portion of the Territory.

 

8.5 Co-Promotion Agreement

The Co-Promotion Agreement is designed to supplement this Agreement with respect
to the Commercialization of the Initial Licensed Products in the ZGEN Territory
during the term of the Co-Promotion Agreement. The Co-Promotion Agreement is not
intended to amend the terms of this Agreement. Except as set forth in
Section 8.3 and Section 15.3.5, the Co-Promotion Agreement is not intended to
modify the terms of this Agreement.

ARTICLE NINE

Manufacture and Supply

 

9.1 Manufacturing Agreements

(a) The Parties will use commercially reasonable efforts to negotiate and
complete within [    *    ] after the Effective Date a manufacturing agreement
pursuant to which ZGEN will manufacture, through a Third Party manufacturer, and
supply to Bayer clinical and commercial supplies of the Initial Licensed
Products for a period of years as set forth in Section 9.3 (the “Initial
Licensed Product Manufacturing Agreement”). The Parties will use commercially
reasonable efforts to negotiate and complete within [    *    ] after the
Effective Date a manufacturing agreement pursuant to which ZGEN will
manufacture, through a Third Party manufacturer, and supply to Bayer throughout
the Term Bulk Drug Substance to be used in Secondary Manufacturing (the “Bulk
Drug Substance Supply Agreement”). The Manufacturing Agreements will take into
account the disparate requirements for the Initial Licensed Products and/or Bulk
Drug Substance depending on the path taken by Bayer to obtain Regulatory
Approval for the Initial Licensed Products in the Bayer Territory.

(b) Among other items, the Manufacturing Agreements will contain provisions
consistent with the terms set forth in Exhibit I (as applicable to the Initial
Licensed Product Manufacturing Agreement or the Bulk Drug Substance Supply
Agreement) and shall include as an annex a customary quality agreement
containing terms and conditions regarding quality assurance/quality control and
compliance with GCP, GLP and GMP, as applicable.

 

9.2 Clinical Supplies of Initial Licensed Products

Pursuant to the Initial Licensed Product Manufacturing Agreement, ZGEN shall
supply Bayer with all of Bayer’s requirements of clinical supplies of the
Initial Licensed Products for all Clinical Trials designed to support Regulatory
Approval of the Initial Licensed Products in the Bayer Territory. ZGEN shall
provide such clinical supplies to Bayer in the form requested by Bayer, either
in the form of bulk, unlabeled vials (with or without spray kit) or in finished
form

  [    *    ] Confidential Treatment Requested   -47-  



--------------------------------------------------------------------------------

after secondary packaging with ancillary supplies and labeled for end use.
Pending negotiation of the Initial Licensed Product Manufacturing Agreement,
ZGEN shall supply Bayer with reasonable amounts of clinical supplies of the
Initial Licensed Products on an interim basis on terms, including as to price,
consistent with this Section 9.2 and Exhibit I. In no event shall ZGEN be
obligated to supply the Initial Licensed Product for Clinical Trials for longer
than [    *    ] from the Effective Date.

 

9.3 Commercial Supplies of Initial Licensed Products

With regard to supplies for Commercialization of Initial Licensed Products, the
Initial Licensed Product Manufacturing Agreement shall provide that (unless the
Parties agree otherwise):

(a) If the path taken to Regulatory Approval of an Initial Licensed Product in
the Bayer Territory [    *    ], ZGEN shall supply Bayer with all of Bayer’s
requirements of the Initial Licensed Product as required for Commercialization
of the Initial Licensed Product in the Bayer Territory, for a period of
[    *    ] from the First Commercial Sale of the Initial Licensed Product with
a one (1) time option to extend for an additional [    *    ], exercisable in
Bayer’s discretion. Bayer must exercise its option to extend at least
[    *    ] prior to the expiration of such initial [    *    ] term. ZGEN shall
supply the Initial Licensed Products described in subparagraphs (a) and (b) of
Exhibit G in the form of bulk, unlabeled vials and ZGEN shall supply the Initial
Licensed Product described in subparagraph (c) of Exhibit G in the form of bulk,
unlabeled vials together with a generic, sterile, gamma-irradiated spray kit.
Bayer will be responsible for the Secondary Manufacturing within
Section 1.2.117(b) of the Initial Licensed Products and market release in the
Bayer Territory.

(b) If the path taken to Regulatory Approval of an Initial Licensed Product in
the Bayer Territory [    *    ], ZGEN shall supply Bayer with all of Bayer’s
requirements of the Initial Licensed Product as required for Commercialization
of the Initial Licensed Product in the Bayer Territory, for a period of
[    *    ] from the First Commercial Sale of the Initial Licensed Product with
a one (1) time option to extend for an additional [    *    ], exercisable in
Bayer’s discretion. Bayer must exercise its option to extend at least
[    *    ] prior to the expiration of such initial [    *    ] term. ZGEN shall
supply the Initial Licensed Products described in subparagraphs (a) and (b) of
Exhibit G in the form of bulk, unlabeled vials and ZGEN shall supply the Initial
Licensed Product described in subparagraph (c) of Exhibit G in the form of bulk,
unlabeled vials together with a generic, sterile, gamma-irradiated spray kit.
Bayer will be responsible for the Secondary Manufacturing within
Section 1.2.117(b) of the Initial Licensed Products and market release in the
Bayer Territory.

(c) In no event shall ZGEN be obligated to supply the Initial Licensed Product
for Commercialization for longer than [    *    ] from the Effective Date.

 

9.4 Transfer Price

ZGEN will sell the Initial Licensed Products or Bulk Drug Substance, as
applicable, to Bayer at a transfer price calculated as described paragraph 6 of
Exhibit I (the “Transfer Price”).

  [    *    ] Confidential Treatment Requested   -48-  



--------------------------------------------------------------------------------

9.5 Additional Supplies

For the sake of clarity, one or more manufacturing and supply agreements between
the Parties for Licensed Products other than the Initial Licensed Products
(e.g., for use in the research of New Presentations) shall be negotiated as
required; provided that ZGEN agrees to supply Bulk Drug Substance on terms
comparable to those summarized in this Article 9. The Parties acknowledge that
either Party may be responsible for the manufacturing and supply of a Licensed
Product other than the Initial Licensed Products. The Parties shall use a
process consistent with that outlined in paragraph 6 of Exhibit I to calculate
transfer prices for any Collaboration Product or modification of Initial
Licensed Product; provided that the relevant portion of the Indirect Fee (as
defined in Exhibit I) shall be based on the cost of capital of the Party
responsible for manufacturing as of the effective date of the relevant
manufacturing agreement.

ARTICLE TEN

Consideration

 

10.1 Upfront Payment

Within [    *    ] of the Effective Date, Bayer will pay to ZGEN an upfront fee
of [    *    ], which upfront fee shall be non-refundable and non-creditable.

 

10.2 Milestones

(a) Within [    *    ] following the first achievement by a Licensed Product of
each of the milestone events set forth in paragraph 1 of Exhibit B (“Regulatory
Milestone Event(s)”), Bayer will pay to ZGEN the corresponding milestone
payments set forth in paragraph 1 of Exhibit B (“Regulatory Milestone
Payment(s)”).

(b) Within [    *    ] following the first occurrence of each of the milestone
events set forth in paragraph 2 of Exhibit B (“Sales Milestone Event(s)”), Bayer
will pay to ZGEN the corresponding milestone payments set forth in paragraph 2
of Exhibit B (“Sales Milestone Payment(s)”).

(c) Each of the Regulatory Milestone Payments shall be paid only once upon the
first achievement by a Licensed Product of each corresponding Regulatory
Milestone Event. Each of the Sales Milestone Payments shall be paid only once
upon the first occurrence of each corresponding Sales Milestone Event. If more
than one Sales Milestone Event occurs in a calendar year, the Sales Milestone
Payment corresponding to the lowest Sales Milestone Event shall be payable in
such calendar year and, provided that the same or higher Sales Milestone Event
occurs in the next consecutive calendar years, the Sales Milestone Payment
corresponding to the next lowest Sales Milestone Event shall be payable in each
subsequent consecutive year until all Sales Milestone Payments have been made
for the corresponding Sales Milestone Events. For example, if aggregate Net
Sales in year one (1) are $[    *    ], aggregate Net Sales in year two (2) are
$[    *    ], and aggregate Net Sales in year three (3) are $[    *    ], then
Bayer will pay the $[    *    ] Sales Milestone Payment in year one (1), the
$[    *    ] Sales Milestone

  [    *    ] Confidential Treatment Requested   -49-  



--------------------------------------------------------------------------------

Payment in year two (2), and the $[    *    ] Sales Milestone Payment in year
[    *    ]. Each Regulatory Milestone Payment or Sales Milestone Payment (each
a “Milestone Payment”) is in addition to any other Milestone Payment set forth
on Exhibit B, and each Milestone Payment will be non-refundable and
non-creditable against Royalties payable pursuant to Section 10.3 and any other
fees, other Milestone Payments or other payments due ZGEN with respect to
Licensed Product under this Agreement, the Manufacturing Agreements or any other
manufacturing and supply agreement. A Milestone Payment shall be due regardless
of whether Bayer, its Affiliates or the respective Sublicensees achieve the
corresponding Regulatory Milestone Event or Sales Milestone Event.

 

10.3 Royalties

(a) Subject to Section 10.4 and Section 10.5, Bayer will pay to ZGEN a Royalty
for annual aggregate Net Sales in the Bayer Territory of all Licensed Products
during the Royalty Period for the Licensed Product at the rates determined as
follows:

(i) if the Licensed Product is described in Section 1.2.76(a), the Royalty rate
shall be as set forth below:

 

Aggregate Net Sales in a Calendar Year

  

Royalty Rate for Such Net Sales

Up to and including $[    *    ]

   [    *    ]%

Greater than $[    *    ] but less than or equal to $[    *    ]

   [    *    ]%

Greater than $[    *    ]

   [    *    ]%

(ii) if the Licensed Product is described in Section 1.2.76(b) but not (a), the
Royalty rate shall be as set forth below:

 

Aggregate Net Sales in a Calendar Year

  

Royalty Rate for Such Net Sales

Up to and including $[    *    ]

   [    *    ]%

Greater than $[    *    ] but less than or equal to $[    *    ]

   [    *    ]%

Greater than $[    *    ]

   [    *    ]%

(iii) if the Licensed Product is described in Section 1.2.76(c) but not (a) or
(b), the Royalty rate shall be as set forth below:

 

Aggregate Net Sales in a Calendar Year

  

Royalty Rate for Such Net Sales

Up to and including $[    *    ]

   [    *    ]%

Greater than $[    *    ] but less than or equal to $[    *    ]

   [    *    ]%

Greater than $[    *    ]

   [    *    ]%

  [    *    ] Confidential Treatment Requested   -50-  



--------------------------------------------------------------------------------

(b) If some Net Sales in the Bayer Territory would be subject to one of the
Royalty rates above and other Net Sales in the Bayer Territory would be subject
to a different Royalty rate, all such Net Sales shall be aggregated for purposes
of determining whether aggregate Net Sales for the calendar year have reached
the $[    *    ] or $[    *    ] level (each, a “Breakpoint”). If the aggregate
Net Sales in a calendar quarter would cause the aggregate Net Sales for the
calendar year to date to exceed a Breakpoint, then the Net Sales for the
calendar quarter shall be apportioned below and above the Breakpoint (for the
purpose of applying Royalty rates) as set forth on Exhibit J.

(c) Reductions in Royalties pursuant to Sections 10.4 and 10.5 shall be
cumulative; provided that, in no event shall any Royalty rate on a Licensed
Product in a country in a calendar quarter be reduced to less than [    *    ]
percent ([    *    ]%).

 

10.4 Third Party Payments

(a) Bayer shall pay all Third Party Payments pursuant to any Third Party
Agreement that is entered into after the Effective Date (with the approval of
Bayer in accordance with Section 2.4(b), if applicable) with respect to Know-How
or intellectual property rights to the extent required for the Development or
Commercialization of Licensed Product in the Bayer Territory.

(b) ZGEN shall pay all Third Party Payments pursuant to any Third Party
Agreement that is entered into after the Effective Date (with the approval of
ZGEN in accordance with Section 2.4(b), if applicable) with respect to any
Know-How or intellectual property rights to the extent required for the
Development or Commercialization of Licensed Product in the ZGEN Territory.

(c) Subject to Section 10.3(c), if Bayer is required to pay Third Party Payments
(to ZGEN or directly to a Third Party) pursuant to a Third Party Agreement
relating to any Initial Licensed Product or Recombinant Thrombin, up to
[    *    ] percent ([    *    ]%) of such Third Party Payments will be
creditable by Bayer against any Royalties due to ZGEN under Section 10.3(a) (i),
(ii) and/or (iii) for the Net Sales in the Bayer Territory of the Licensed
Product to which the Third Party Agreement relates on a quarter-by-quarter and
country-by-country basis; provided that, subject to further reduction pursuant
to Section 10.5 (subject to Section 10.3(c)), any such credit shall not reduce
the Royalty rates set forth in Section 10.3 on a Licensed Product in a country
in a calendar quarter below the higher of (i) [    *    ] percent ([    *    ]%)
of the applicable rate and (ii) [    *    ] percent ([    *    ]%).

 

10.5 Competitive Product

(a) Subject to Section 10.3(c), if, in any specific country in the Bayer
Territory, one or more Competitive Product(s) during [    *    ] consecutive
calendar quarters achieves a market share in the aggregate equal to or higher
than [    *    ] percent ([    *    ]%) of the market segment in which the
relevant Licensed Product is sold in that country, then the Royalties due to
ZGEN under Section 10.3(a) (i), (ii) and/or (iii) for the immediately following
calendar quarter for the relevant Licensed Product and country shall be reduced
according to the following scale:

 

Market Share of the

Competitive Products

  

Percentage Reduction

[    *    ]% to [    *    ]%

   [    *    ]% reduction

Greater than [    *    ]%

   [    *    ]% reduction

provided that no Royalty rate on a Licensed Product in a country in a calendar
quarter shall be reduced to less than [    *    ] percent ([    *    ]%).

  [    *    ] Confidential Treatment Requested   -51-  



--------------------------------------------------------------------------------

(b) In the event that ZGEN, as the Patent Prosecution Party, files suit pursuant
to Section 11.4 against the Third Party or Third Parties that is or are
marketing a Competitive Product in the Bayer Territory and Bayer shares in an
award made in such suit in accordance with Section 11.4.3(a)(ii), then, to the
extent that Bayer’s share of such award under Section 11.4.3(a)(ii) equals or
exceeds the amount of the reduction in Royalties under this Section 10.5, Bayer
shall pay to ZGEN, or offset against the portion of the award payable to Bayer
under Section 11.4.3(a)(ii), the amount of the reduction in Royalties under this
Section 10.5. By way of example, if Royalties are reduced by $[    *    ] due to
a Competitive Product achieving a [    *    ]% market share as provided in this
Section 10.5 and Bayer subsequently receives $[    *    ] as its [    *    ]%
share of an award made in an infringement suit relating to such Competitive
Product as provided in Section 11.4.3(a)(ii), then Bayer will pay to ZGEN
$[    *    ].

 

10.6 Acknowledgment Regarding Compensation

Bayer acknowledges that the ZGEN Technology and assistance pursuant to this
Agreement constitute valuable intellectual property, trade secrets and know-how
of ZGEN. The Parties acknowledge and agree that, for their mutual convenience
and after considering other alternatives, the payments to ZGEN set forth in this
Agreement, including this Article 10, and the timing of payments (including the
Royalty Period) are an appropriate and mutually convenient way of compensating
ZGEN.

ARTICLE ELEVEN

Intellectual Property

 

11.1 Project Technology Ownership

(a) Ownership of Project Technology shall be determined by inventorship and
regardless of where an invention is discovered, developed or otherwise generated
and regardless of the laws of the country in which any corresponding patent
application is filed, the laws of the United States shall apply to determine
inventorship hereunder. Bayer shall own all Bayer Project Technology and ZGEN
shall own all ZGEN Project Technology. Each Party shall have an equal, undivided
ownership interest in all Joint Project Technology and all inventions for which
each patent application and patent within Joint Patent Rights may be sought.

  [    *    ] Confidential Treatment Requested   -52-  



--------------------------------------------------------------------------------

(b) Neither Party nor their respective Affiliates may license its interest in
the Joint Project Technology or transfer any ownership rights therein, in whole
or in part, without the other Party’s prior written consent, which consent shall
not be unreasonably withheld or delayed, and any such approved sublicense or
transfer of ownership rights shall be subject to:

(i) the licenses granted pursuant to Sections 2.1 and 2.3; and

(ii) the sublicensee’s or transferee’s written agreement to be bound by the
terms of this Section 11.1(b).

(c) Each of the Parties acknowledges that it receives no rights to any
intellectual property of the other Party underlying or necessary for the use of
any Joint Project Technology, except as may be expressly set forth in Article 2,
and nothing in this Article 11 shall relieve a Party or its Affiliates of their
obligations under Article 14 with respect to Confidential Information provided
by the other Party or such other Party’s Affiliates.

(d) Subject to compliance with Section 11.1(b), neither Party shall have the
duty to account to the other Party for any revenues or profits obtained from any
transfer of its interest in, or its use, license or other exploitation of, the
Joint Project Technology outside the scope of this Agreement.

 

11.2 Patent Contacts

Each Party shall designate its initial Patent Contact within [    *    ]
following the Effective Date and shall promptly thereafter notify the other
Party of such designation. If at any time a vacancy occurs for any reason, the
Party that appointed the prior incumbent shall as soon as reasonably practicable
appoint a successor. Each Party shall promptly notify the other Party of any
substitution of another person as its Patent Contact. The Patent Contacts shall,
from time to time, coordinate the respective patent strategies of the Parties
relating to Project Technology.

 

11.3 Prosecution and Maintenance

11.3.1 ZGEN Technology

Subject to Section 11.3.5, ZGEN shall be solely responsible, as it shall
determine in its sole discretion, and shall bear all costs, for Patent
Prosecution with respect, in whole or in part, to any ZGEN Enabling Technology
and ZGEN Project Technology.

11.3.2 Bayer Technology

Subject to Section 11.3.5, Bayer shall be solely responsible, as it shall
determine in its sole discretion, and shall bear all costs, for Patent
Prosecution with respect, in whole or in part, to any Bayer Enabling Technology
and Bayer Project Technology.

  [    *    ] Confidential Treatment Requested   -53-  



--------------------------------------------------------------------------------

11.3.3 Joint Project Technology

Subject to Sections 11.3.4(c)(ii) and 11.3.5, the Patent Prosecution Party (as
defined in Section 11.3.4) shall be responsible for Patent Prosecution with
respect, in whole or in part, to any Joint Patent Rights provided that all
out-of-pocket costs shall be borne jointly by the Parties, with each Party
responsible for fifty percent (50%) of such patent costs.

11.3.4 Patent Prosecution Party’s Efforts and Obligations

(a) The “Patent Prosecution Party” means:

(i) with respect to Patent Prosecution within the ZGEN Technology (excluding
Joint Project Technology), ZGEN;

(ii) with respect to Patent Prosecution within the Bayer Technology (excluding
Joint Project Technology), Bayer; and

(iii) with respect to Patent Prosecution of each patent or patent application
within the Joint Patent Rights, the Party designated by agreement of the
Parties; provided however, that neither Party shall have the deciding vote if
they cannot reach consensus on which Party to designate as the Patent
Prosecution Party with respect to such Joint Patent Rights and such matter shall
be resolved as provided in Section 5.1.5.

(b) With respect to the Patent Prosecution of each patent application and patent
within the ZGEN Technology (other than Joint Project Technology) and Bayer
Technology (other than Joint Project Technology) as applicable, the Patent
Prosecution Party shall exert its commercially reasonable efforts, consistent
with its customary practices with respect to its own activities, to the extent
such activities bear on Licensed Products. The Patent Prosecution Party shall
have the following obligations:

(i) The Patent Prosecution Party will deliver to the other Party copies of
communications between the Patent Prosecution Party and relevant patent offices,
promptly after receipt from, or delivery to, such patent office to the extent
such communications bear on a Licensed Product (other than a New Presentation
that has not yet been proposed by a Party pursuant to Section 4.1).

(ii) Subject to coordination between the Patent Contacts as provided in
Section 11.2, the Patent Prosecution Party will take the other Party’s comments
and suggestions, if any, into consideration for all Patent Prosecution matters;
provided, the Patent Prosecution Party shall have final authority over such
Patent Prosecution and patent strategy, including selection of jurisdictions in
which to file patent applications, and the content of responses and submissions
to patent offices.

(c) With respect to the Patent Prosecution of each patent application and patent
within the Joint Patent Rights for which it is a designated Patent Prosecution
Party, the Patent Prosecution Party shall exert its commercially reasonable
efforts, consistent with its customary

  [    *    ] Confidential Treatment Requested   -54-  



--------------------------------------------------------------------------------

practices with respect to its own activities, to the extent such activities bear
on Licensed Products, and undertake such Patent Prosecution in the names of both
Parties or their respective Affiliates as co-owners. The Patent Prosecution
Party shall have the following obligations:

(i) The Patent Prosecution Party will deliver to the other Party copies of
communications between the Patent Prosecution Party and relevant patent offices,
promptly after receipt from, or delivery to, such patent office.

(ii) The Patent Prosecution Party will take the other Party’s comments and
suggestions, if any, into consideration for all Patent Prosecution matters;
provided, all final decisions regarding the Patent Prosecution and patent
strategy associated with any Joint Patent Rights shall be mutually agreed upon
between the Patent Contacts. In the event mutual agreement on a given Patent
Prosecution matter associated with a Joint Patent Right cannot be achieved
between the Patent Contacts, such matter shall be resolved as provided in
Section 5.1.5.

11.3.5 Discontinued Patent

The Patent Prosecution Party may at any time elect, by written notice to the
other Party, to discontinue Patent Prosecution or support for one or more
patents or patent applications within (i) Joint Project Technology, (ii) ZGEN
Technology (other than Joint Project Technology), or (iii) Bayer Technology
(other than Joint Project Technology), as applicable (a “Discontinued Patent”).
After providing such notice, such Patent Prosecution Party shall not be
responsible for any Patent Prosecution costs relating to a Discontinued Patent
that are incurred more than [    *    ] after receipt of that notice by the
other Party. The other Party may elect, at its sole discretion and at its sole
expense, to continue Patent Prosecution of the Discontinued Patent as the then
current Patent Prosecution Party if such Discontinued Patent is a Joint Patent
Right or is exclusively licensed to such Party hereunder (if not a Joint Patent
Right), except to the extent such Discontinued Patent has also been exclusively
licensed to a Third Party having patent prosecution rights; provided, however,
that Bayer or ZGEN, respectively, may elect not to prepare and file in one or
more countries or territories a patent application that would become Bayer
Technology (other than Joint Project Technology) or ZGEN Technology (other than
Joint Project Technology), respectively, without having such potential patent
application be deemed to be a Discontinued Patent. The Party so continuing shall
own any such Discontinued Patent, and the Party electing to discontinue support
shall execute such documents of transfer and assignment and perform such acts as
may be reasonably necessary to transfer sole ownership of the Discontinued
Patent to the other Party and enable the other Party to continue Patent
Prosecution of the Discontinued Patent, if the other Party elects to do so. In
the event that the other Party continues Patent Prosecution of a Discontinued
Patent, such Discontinued Patent shall be considered Joint Patent Rights.

  [    *    ] Confidential Treatment Requested   -55-  



--------------------------------------------------------------------------------

11.4 Defense and Enforcement Actions

11.4.1 Notification

During the Term, each Party shall, as soon as reasonably practicable after it
becomes aware of the relevant event, notify the other Party of:

(a) any attack on the validity or enforceability of the Bayer Enabling
Technology, the ZGEN Enabling Technology or the Project Technology; or

(b) any infringement or misappropriation of the Bayer Enabling Technology, the
ZGEN Enabling Technology or the Project Technology.

11.4.2 Parties’ Roles

(a) Each Patent Prosecution Party shall have the primary right, but not the
obligation, to take action with regard to a suspected infringer or party
claiming invalidity of such Patent Prosecution Party’s Enabling Technology or
Project Technology, including sending a cease-and-desist letter or filing a
legal action.

(b) If the Patent Prosecution Party files such an action, it shall have the
right, at its own expense, to control such lawsuit and be represented by counsel
of its choosing. The other Party shall have the right, at its own expense, to be
represented in such action by its own counsel.

(c) If:

(i) the Patent Prosecution Party fails to take action with respect to a
suspected infringer within [    *    ] after receiving notice pursuant to
Section 11.4.1; and

(ii) the other Party is not in default under this Agreement;

(iii) the suspected infringer is developing making, using, importing, offering
to sell or selling a product containing a form of thrombin; and

(iv) the suspected infringer’s activities that are alleged to infringe are
occurring in the other Party’s portion of the Territory,

then the other Party shall have the right to take action with respect to the
suspected infringer, by counsel of its own choice and at its own expense.

(d) Each Party shall provide reasonable cooperation and assistance and shall
execute such legal papers that are necessary for the prosecution of such suit as
may be reasonably requested by the Party bringing suit. Neither Party may enter
into a settlement or consent judgment or other voluntary final disposition of a
suit under this Section 11.4.2 that materially affects the other Party’s rights
or interests without the consent of the other Party, which consent shall not be
unreasonably withheld.

  [    *    ] Confidential Treatment Requested   -56-  



--------------------------------------------------------------------------------

11.4.3 Sharing of Awards

Any award granted in a legal proceeding covered by Section 11.4.2 shall be used
to reimburse the Party (either ZGEN or Bayer) that filed the proceeding and the
other Party, if it was required or requested to join as a party, for their legal
costs, including attorneys’ fees, expert fees and court costs.

(a) Except as provided in Sections 11.4.3(b) and (c), the remainder of any such
award shall be shared as follows:

(i) to the extent calculated based on the infringer’s sales or other activities
in the ZGEN Territory, the award shall be shared [    *    ] between ZGEN and
Bayer; and

(ii) to the extent calculated based on the infringer’s sales or other activities
in the Bayer Territory, the award shall be shared [    *    ] between ZGEN and
Bayer.

(b) If any award was made in a suit where Bayer filed the suit after ZGEN failed
to take action, as the party responsible under Section 11.4.2, within the
applicable prescribed time period, then one hundred percent (100%) of the award
remaining after reimbursement of legal costs shall be retained by Bayer.

(c) If any award was made in a suit where ZGEN filed the suit after Bayer failed
to take action, as the party responsible under Section 11.4.2, within the
applicable prescribed time period, then one hundred percent (100%) of the award
remaining after reimbursement of legal costs shall be retained by ZGEN.

 

11.5 Patent Term Extensions

ZGEN will keep Bayer informed regarding the seeking of any available extension
of the term of any Joint Patent Rights in the Territory and of any available
extension of the term of any Patent Rights within the ZGEN Enabling Technology
related to Licensed Product or ZGEN Project Technology in each case in the Bayer
Territory, including supplemental protection certificates. Bayer will keep ZGEN
informed regarding the seeking of any available extension of term for any Joint
Patent Rights in the Territory and of any available extension of the term of any
Patent Rights within the Bayer Enabling Technology related to Licensed Product
or Bayer Project Technology in each case in the ZGEN Territory, including
supplemental protection certificates. The Parties shall cooperate to obtain such
extensions contemplated by this Section 11.5. Such cooperation shall include:

(a) having the Patent Contacts develop a strategy to obtain available
extensions;

(b) advising each other in a timely manner of any action by any Regulatory
Authority that is pertinent to any such extension;

(c) reasonably supplying each other with all information in its control
pertaining to the extension of any such Patent Rights; and

  [    *    ] Confidential Treatment Requested   -57-  



--------------------------------------------------------------------------------

(d) cooperating with each other to execute all supporting affidavits or
documents required in connection with the extension of any such Patent Rights.

 

11.6 Infringement of Third Party Patents

If either Party or its Affiliates receives a written notice from a Third Party
alleging that the Development or Commercialization of a Licensed Product
infringes or otherwise violates the intellectual property rights of such Third
Party, then such Party shall promptly notify the other Party in writing of the
allegation. As soon as reasonably practicable after the receipt of notice under
this Section 11.6, the Parties shall meet and consider the appropriate course of
action with respect to the allegation. The Parties shall at all times cooperate,
share all material notices and filings in a timely manner, provide all
reasonable assistance to each other and use commercially reasonable efforts to
mutually agree upon an appropriate course of action, including, as appropriate,
choice of outside counsel, the preparation of material court filings and any
discussions concerning a potential defense and/or settlement of any such claim;
provided that each Party shall have the right to defend any action naming it.
Neither Party may enter into a settlement or consent judgment or other voluntary
final disposition of a suit under this Section 11.6 that materially affects the
other Party’s rights or interests without the consent of the other Party, which
consent shall not be unreasonably withheld. For the sake of clarity, the rights
and obligations in this Section 11.6, relating to notice, cooperation and
limitations on settlement shall apply even if only one Party defends the
relevant action.

ARTICLE TWELVE

Payment, Records and Audit

 

12.1 Payments

12.1.1 Payment Instructions

All payments to be made under this Agreement will be made in Dollars by bank
wire transfer in immediately available funds to a bank account designated by the
Party to receive the payment.

12.1.2 Royalty Payments

All Royalties payable to ZGEN under this Agreement will be paid within
[    *    ] of the end of each calendar quarter. Each payment of Royalties owing
to ZGEN will be accompanied by a statement setting forth:

(a) on a Licensed Product-by-Licensed Product and country-by-country basis:

(i) the amount of gross sales;

(ii) an itemized calculation of Net Sales;

(iii) number of units sold; and

  [    *    ] Confidential Treatment Requested   -58-  



--------------------------------------------------------------------------------

(iv) applicable Royalty rates

by Bayer, its Affiliates and Sublicensees in the Bayer Territory during such
calendar quarter;

(b) the amount of aggregate gross sales of Licensed Product and Net Sales in the
Bayer Territory by Bayer, its Affiliates and Sublicensees during such calendar
quarter; and

(c) on a cumulative basis for the current year, the amount of Royalty due on Net
Sales during such calendar quarter.

12.1.3 Foreign Exchange Conversion

Royalties and any other payments due under this Agreement that are calculated
based on amounts received by Bayer in currencies other than Dollars will be
converted into the Dollar equivalent at the applicable exchange rates published
on the last business day of the month for the calendar quarter to which such
payments relate, as reported in the on-line edition of The Wall Street Journal
or in any other publication as agreed upon by the Parties. The Parties may agree
upon an alternative publication for reporting foreign exchange reference rates
without the need for an amendment to this Agreement.

12.1.4 Late Payments

Any amounts not paid by a Party when due under this Agreement will be subject to
interest from and including the date payment is due through and including the
date on which the paying Party makes a wire transfer of immediately available
funds into an account designated by the receiving party of such payment at a
rate equal to the lesser of (i) the sum of [    *    ] percent
([    *    ]%) plus the annual prime rate or successive annual prime rates of
interest quoted in the Money Rates section of the on-line edition of The Wall
Street Journal (currently at http://www.interactive.wsj.com) calculated daily on
the basis of a 365-day year or (ii) the highest rate permitted by applicable
law.

 

  12.1.5 Taxes

Generally, the Parties agree to make all lawful and reasonable efforts to
minimize taxes, including withholding tax and VAT e.g., participating in an
inward processing relief program, if applicable. With regard to any taxes,
assessments and fees to be withheld from a payment under this Agreement under
the laws, rules or regulations of any foreign country, they will be promptly
paid by the responsible Party to the appropriate governmental authority, and the
paying Party will furnish the other Party with a copy of the original official
receipt for the payment of such tax within thirty (30) days of payment. The
Parties agree to make all lawful and reasonable efforts to minimize such taxes,
assessments and fees, including claiming on behalf of the other Party the
benefits of any available Treaty on the Avoidance of Double Taxation that
applies to any such payments.

  [    *    ] Confidential Treatment Requested   -59-  



--------------------------------------------------------------------------------

12.2 Records; Audit

Each Party will keep or cause to be kept such records as are required in
sufficient detail to track and determine (in accordance with GAAP or IAS/IFRS)
the accuracy of calculations of all sums or credits due under this Agreement
including, in the case of Bayer, to accurately account for the calculations of
all Royalties due for Licensed Product under this Agreement and, in the case of
ZGEN, to accurately account for the calculations of the Transfer Prices charged
to Bayer under the Manufacturing Agreements. Such records will be retained for a
period of the longer of (i) a [    *    ] period following the year in which any
payments were made hereunder and (ii) the expiration of the applicable tax
statute of limitations (or any extensions thereof), or such longer period as may
be required by law. Once per calendar year, each Party will have the option to
engage (at its own expense) an independent certified public accountant, who is
bound by appropriate conditions of confidentiality and reasonably acceptable to
the other Party, to examine in confidence the books and records of the other
Party as may be necessary to determine, with respect to the preceding
[    *    ], the correctness or completeness of any report or payment required
to be made under this Agreement; provided however, that the books and records
for any particular calendar year will only be subject to one (1) audit. The
report of such accountant will be limited to a certificate verifying any report
made, payment submitted or price charged during such period or identifying any
overpayment or underpayment, accompanied by an explanation of the basis for its
determination of such overpayment or underpayment. In addition, if the
accountant is unable to verify the correctness of any such payment or charge,
the accountant shall provide information relating to why such payment or charge
is unverifiable. The results of any audit performed under this Section 12.2 may
be disputed by the Party whose records were audited in accordance with
Article 18. If the audit reveals any underpayment or over-charge, then the Party
whose records were audited will pay any underpayment or over-charge to the other
Party, together will all interest accrued thereon, promptly after its receipt of
the audit report or, if disputed, promptly after resolution of such dispute. If
any audit performed under this Section 12.2 discloses a variance of more than
[    *    ] percent ([    *    ]%) from the amount of the original report or
invoice of the audited Party (showing the calculation of a Royalty under
Section 10.3 or the Transfer Price under the Manufacturing Agreements), the
audited Party will bear the full cost of the performance of such audit. The
result of the audit and the audit report shall be treated as Confidential
Information subject to Article 14. Upon the expiration of [    *    ] following
the end of any calendar year, the calculation of any such amounts payable or
charged with respect to such calendar year will be binding and conclusive upon
the Parties.

ARTICLE THIRTEEN

Publications

 

13.1 Procedure

(a) The Parties recognize that the publication of papers regarding results of
and other information involving the activities under this Agreement (including
oral presentations and abstracts) may be beneficial to both Parties.

  [    *    ] Confidential Treatment Requested   -60-  



--------------------------------------------------------------------------------

(b) Except for disclosure relating to Clinical Trials commenced prior to the
Effective Date, each Party will have the right to review and comment on any
proposed disclosure by the other Party (including oral presentations and
abstracts) relating to Project Technology, an Initial Licensed Product or a
Collaboration Product. Before any paper is submitted for publication or an oral
presentation made, the Party wishing to publish will deliver a complete copy of
the paper or materials and abstracts for oral presentation to the other Party at
least [    *    ] prior to submitting the paper to a publisher or making the
presentation. The non-publishing Party will review any such paper and give its
comments to the publishing Party within [    *    ]. Each Party will comply with
the other Party’s request to delete references to the other Party’s Confidential
Information in any publication and agrees to withhold publication of same for an
additional [    *    ] in order to permit one or both of the Parties to file a
patent application, if either or both of the Parties deem it necessary, in
accordance with the terms of this Agreement.

 

13.2 Credit

Any such publication or presentation will include recognition of the
contributions of the other Party according to standard practice for assigning
scientific credit, either through authorship or acknowledgment as may be
appropriate.

ARTICLE FOURTEEN

Confidentiality

 

14.1 Treatment of Confidential Information

(a) The Parties agree that during the Term, and for a period of
[    *    ] years after this Agreement expires or terminates, a Party receiving
Confidential Information of the other Party will (i) maintain such Confidential
Information in confidence to the same extent such Party maintains its own
confidential or proprietary information or trade secrets of similar kind and
value; (ii) not disclose such Confidential Information to any Third Party
without the prior written consent of the disclosing Party, except for
disclosures to its Affiliates and sublicensees who agree to be bound by
obligations of non-disclosure and non-use at least as stringent as those
contained in this Article 14; and (iii) not use Confidential Information for any
purpose except those purposes contemplated by this Agreement.

(b) Neither Party will knowingly disclose to the other Party any Third Party
information or know-how that such Party (i) does not have the legal right to
disclose to the other Party and/or (ii) has a contractual obligation not to
disclose to the other Party.

14.2 Authorized Disclosure

Notwithstanding any other provision of this Agreement, each Party may disclose
Confidential Information of the other Party:

(a) to the extent and to the persons and entities as required by an applicable
law, rule, regulation, legal process, court order or the rules of any securities
exchange on which any security issued by either Party is traded or of a
Regulatory Authority; or

  [    *    ] Confidential Treatment Requested   -61-  



--------------------------------------------------------------------------------

(b) as necessary to file, prosecute or defend those patent applications or
patents for which either Party has the right to assume filing, prosecution,
defense or maintenance, pursuant to Section 11.3; or

(c) to prosecute or defend litigation or otherwise establish rights or enforce
obligations under this Agreement, but only to the extent that any disclosure is
necessary.

The Party required or intending to disclose the other Party’s Confidential
Information under Section 14.2(a) or (c) will first have given prompt notice to
the other Party to enable it to seek any available exemptions from or
limitations on such disclosure requirement and will reasonably cooperate in such
efforts by the other Party. In addition, in the case of a disclosure required to
comply with the rules of any securities exchange, the Party required or
intending to disclose the other Party’s Confidential Information will provide
the other Party with a reasonable opportunity to review such disclosure prior to
its public release or filing with a Regulatory Authority and will consider in
good faith reasonable changes to such disclosure requested by the other Party.

 

14.3 Materials

Pursuant to this Agreement, the Parties anticipate that one Party may supply
certain Materials (other than Licensed Product or Bulk Drug Substance) to the
other Party. Subject to the terms of any applicable manufacturing and supply
agreement between the Parties, the receiving Party agrees that it will (i) use
any Materials (other than Licensed Product or Bulk Drug Substance) supplied by
the other Party only in accordance with the terms and conditions of this
Agreement, (ii) transfer Materials (other than Licensed Product or Bulk Drug
Substance) supplied by the other Party only to a Third Party that has agreed in
writing to be bound by obligations of confidentiality and non-use at least as
restrictive as set forth herein and to use the Materials only in accordance with
the terms of this Agreement and (iii) promptly thereafter provide notice of the
transfer to the other Party.

 

14.4 Publicity; Terms of Agreement

The Parties will mutually agree upon the text of a press release announcing the
execution of this Agreement. Thereafter, if either Party desires to make a
public announcement concerning this Agreement or the terms hereof that differs
from this mutually agreed upon text, the Party will give reasonable prior
advance notice of the proposed text of the announcement to the other Party for
its prior review and approval, the approval not to be unreasonably withheld or
delayed. A Party will not be required to seek permission from the other Party to
repeatedly publish any information as to the terms of this Agreement that have
already been publicly disclosed by such Party, in accordance with the foregoing,
or by the other Party. Either Party may disclose the terms of this Agreement to
potential investors under appropriate conditions of confidentiality. The Parties
acknowledge that ZGEN and/or Bayer may be obligated to file a copy of this
Agreement with the United States Securities and Exchange Commission (the “SEC”)
or its equivalent in each country in the Bayer Territory with its next quarterly
report on Form 10-Q, annual report on Form 10-K or current report on Form 8-K or
with any registration statement filed with the SEC pursuant to the Securities
Act of 1933, as amended, or the equivalent in each

  [    *    ] Confidential Treatment Requested   -62-  



--------------------------------------------------------------------------------

country in the Bayer Territory. Each Party will be entitled to make the
filing(s) and will have the right to exercise its sole discretion regarding any
request for confidential treatment for this Agreement or any provision of this
Agreement. In the event of any request for confidential treatment, the filing
Party will provide the non-filing Party with an advance copy of this Agreement
is marked to show provisions for which the filing Party intends to seek
confidential treatment and will reasonably consider the non-filing Party’s
timely comments thereon. Each Party will give the other reasonable prior notice
of any announcement relating to activities concerning Licensed Product.

 

14.5 Use of Names, Logos or Symbols

Subject to the licenses granted under Sections 2.1 through 2.3, the provisions
of Section 8.3 and the authorized disclosure provisions under Sections 14.2 and
14.4, the Parties will not use the name, logo, Product Trademarks, physical
likeness, employee names or owner symbol of the other Party for any purpose
(including private or public securities placements) without the prior written
consent of the affected Party, the consent not to be unreasonably withheld or
delayed so long as the use of name (a) is limited to objective statement of fact
rather than for endorsement purposes; (b) is in connection with this Agreement
or a Licensed Product or (c) is otherwise required by law. Except as provided in
this Agreement, neither Party will use any Trademark either substantially
resembling or that is likely to cause confusion with any of the other Party’s
Product Trademarks in connection with the subject matter of this Agreement.

ARTICLE FIFTEEN

Representations, Warranties and Covenants

 

15.1 Representations and Warranties of Bayer

Bayer hereby represents and warrants to ZGEN that as of the Effective Date:

15.1.1 Corporate Existence, Power and Authority

It is a corporation duly organized, validly existing and in good standing under
the laws of Germany and has full corporate power and authority and the legal
right to own and operate its property and assets and to carry on its business as
it is now being conducted and as contemplated in this Agreement and to perform
its obligations hereunder including the right to grant the licenses granted
hereunder. It has taken all necessary corporate action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.

15.1.2 Binding Agreement

This Agreement has been duly executed and delivered on behalf of Bayer and
constitutes a legal, valid and binding obligation of Bayer that is enforceable
against it in accordance with its terms.

  [    *    ] Confidential Treatment Requested   -63-  



--------------------------------------------------------------------------------

15.1.3 No Conflict

The execution, delivery and performance of this Agreement by Bayer does not
conflict with and would not result in a breach of any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor does it violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

15.1.4 Validity

It is not aware of any action, suit, inquiry or investigation instituted by any
Third Party that questions or threatens the validity of this Agreement.

15.1.5 Expertise

In entering into this Agreement, based on information and materials provided by
ZGEN, Bayer has relied on its own scientific and commercial experience and its
own analysis and evaluation of both the scientific and commercial value of the
Initial Licensed Products.

15.1.6 Business Condition

It is not in violation of its charter, bylaws, or any other organizational
document, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to it, which violation, individually or in the aggregate would
reasonably likely have a materially adverse effect on its business or financial
condition. Except as may be set forth in any documents required to be filed by
it under the Securities Act of 1933 or Exchange Act of 1934 or any foreign
equivalents thereof, it is not aware of any facts or circumstances, individually
or in the aggregate, that would reasonably likely have a materially adverse
effect on its business or financial condition.

 

15.2 Representations and Warranties of ZGEN

ZGEN hereby represents and warrants to Bayer that as of the Effective Date:

15.2.1 Corporate Existence, Power and Authority

It is a corporation duly organized, validly existing and in good standing under
the laws of the State of Washington and has full corporate power and authority
and the legal right to own and operate its property and assets and to carry on
its business as it is now being conducted and as contemplated in this Agreement
and to perform its obligations hereunder including the right to grant the
licenses granted hereunder. It has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.

  [    *    ] Confidential Treatment Requested   -64-  



--------------------------------------------------------------------------------

15.2.2 Binding Agreement

This Agreement has been duly executed and delivered on behalf of ZGEN and
constitutes a legal, valid and binding obligation of ZGEN that is enforceable
against it in accordance with its terms.

15.2.3 No Conflict

The execution, delivery and performance of this Agreement by ZGEN does not
conflict with and would not result in a breach of any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor does it violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

15.2.4 Validity

It is not aware of any action, suit, inquiry or investigation instituted by any
Third Party that questions or threatens the validity of this Agreement.

15.2.5 Business Condition

It is not in violation of its charter, bylaws, or any other organizational
document, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to it, which violation, individually or in the aggregate would
reasonably likely have a materially adverse effect on its business or financial
condition. Except as may be set forth in any documents filed with the SEC, as
required to be filed by it under the Securities Act of 1933 or Exchange Act of
1934, as the case may be, it is not aware of any facts or circumstances,
individually or in the aggregate, that would reasonably likely have a materially
adverse effect on its business or financial condition.

15.2.6 Intellectual Property

(a) To its Knowledge (i) it has not received any [    *    ] from a Third Party
that any patent within the ZGEN Enabling Technology is invalid or unenforceable
and (ii) no patent application or patent within the ZGEN Enabling Technology is
subject to interference, reexamination, reissue, revocation, opposition, appeal
or other administrative proceedings.

(b) It Controls the ZGEN Enabling Technology, and has the right and authority to
grant the rights and licenses granted pursuant to the terms and conditions of
this Agreement. It has not granted any right, license, or interest in, to, or
under the ZGEN Enabling Technology that is inconsistent with the rights,
licenses, and interests granted under the terms and conditions of this
Agreement.

(c) It has not placed, and to its Knowledge there does not exist, upon the ZGEN
Enabling Technology any encumbrance, charge or lien.

  [    *    ] Confidential Treatment Requested   -65-  



--------------------------------------------------------------------------------

(d) Exhibit H is an accurate list of all Patent Rights that are Controlled by it
and which are necessary for the Development and/or Commercialization of the
Initial Licensed Products. The Patent Rights listed on Exhibit H have been filed
and maintained in a manner consistent with its standard practice in each
applicable country in the Territory and all applicable fees have been paid on or
before the due date for payment.

(e) It has no Knowledge of (i) any actual or threatened infringement by any
Third Party of the Patent Rights within the ZGEN Enabling Technology or (ii) the
manufacture by any Third Party (other than ZGEN’s contract manufacturers) of
Recombinant Thrombin. Furthermore, it has no Knowledge of any claim, litigation,
action, suit, proceeding, investigation, arbitration or other proceedings
pending or threatened affecting, in whole or in part, the ZGEN Enabling
Technology, and there is not currently outstanding any unsatisfied judgment or
outstanding order, injunction, decree, stipulation or award, in whole or in
part, against any of the ZGEN Enabling Technology.

(f) It has disclosed to Bayer in writing a list of [    *    ] patents that have
been assessed by or for ZGEN [    *    ]; provided that the presence of a patent
on such list does not mean that [    *    ] about whether any claim of the
listed patent [    *    ] or whether such [    *    ].

(g) To its Knowledge, all inventors of inventions claimed in the Patent Rights
listed on Exhibit H have assigned, or have a contractual obligation to assign,
their entire right, title and interest in and to such inventions to ZGEN and the
inventors listed are correct and there are no claims or assertions in writing
regarding the inventorship of such Patent Rights alleging that additional or
alternative inventors ought to be listed.

15.2.7 Provision of Information

To its Knowledge, it has provided complete and accurate factual responses to all
requests for information that were made in writing by Bayer related to this
Agreement; provided that ZGEN does not represent or warrant that it has
provided, or will provide, any opinions or analyses, or that any opinions or
analyses provided to Bayer by or on behalf of ZGEN are complete or accurate. In
addition, it has made available to Bayer all other information that, to ZGEN’s
Knowledge, is (a) material to the [    *    ] of the Initial Licensed Products
and Bulk Drug Substance and (b) material to [    *    ].

15.2.8 No Untrue Statement

Neither it nor any of its officers, employees or agents has made an untrue
statement of a material fact to any Regulatory Authority with respect to the
Initial Licensed Products or Bulk Drug Substance (whether in any submission to
such Regulatory Authority or otherwise), or knowingly failed to disclose a
material fact required to be disclosed to any Regulatory Authority with respect
to the Initial Licensed Products or Bulk Drug Substance.

  [    *    ] Confidential Treatment Requested   -66-  



--------------------------------------------------------------------------------

15.2.9 Agreements with Third Parties

It has maintained, is in compliance with, and has received no notice of default
under any agreements with Third Parties relating to the Initial Licensed
Products. [    *    ].

 

15.3 Mutual Covenants

Each Party hereby covenants to the other Party as of the Effective Date as
follows:

15.3.1 No Conflict

It will not during the Term grant any right, license, consent or privilege to
any Third Party(ies) in the Territory that would conflict with the rights
granted to the other Party under this Agreement, and will not take any action
that would in any way prevent it from assuming its obligations or granting the
rights granted to the other Party under this Agreement or that would otherwise
materially conflict with or adversely affect its obligations or its assumption
of the rights granted to the other Party under this Agreement.

15.3.2 Regulatory Data

It will store and provide the other Party access to source data supporting all
Regulatory Filings and Regulatory Approvals for the longer of (i) [    *    ]
from the date of generation of such data and (ii) the time period required by
any applicable Regulatory Authority in the Territory.

15.3.3 No Debarment

In the course of the Development, Commercialization and any permitted
manufacture of Licensed Product during the Term, it will not knowingly use any
employee or consultant who is or has been debarred by a Regulatory Authority or,
to the best of such Party’s knowledge, is or has been the subject of debarment
proceedings by a Regulatory Authority.

15.3.4 Compliance

It will comply with all applicable Drug Laws in carrying out its Development and
Commercialization of Licensed Product (and Bulk Drug Substance incorporated
therein).

15.3.5 Territorial Restrictions

Bayer will not use the ZGEN Technology and ZGEN will not use the Bayer
Technology outside the scope of any licenses so granted. Without limiting the
generality of the previous sentence, except as permitted under the Co-Promotion
Agreement and subject to Section 17.1(b), (i) neither Party will sell or pursue
a policy of directly or indirectly selling, advertising, promoting or marketing
any Licensed Product outside of its portion of the Territory, (ii) each Party
will use commercially reasonable efforts to prevent the unauthorized importation
or distribution of Licensed Product into the other Party’s portion of the
Territory and (iii) if either Party grants to any of its Affiliates or any Third
Party the right to sell or offer to sell Licensed

  [    *    ] Confidential Treatment Requested   -67-  



--------------------------------------------------------------------------------

Product or Bulk Drug Substance, it shall include in the relevant agreement a
provision prohibiting such Affiliate or Third Party from selling or offering to
sell Licensed Product and Bulk Drug Substance outside such Party’s portion of
the Territory.

15.3.6 No Misappropriation

It will not knowingly misappropriate the trade secret of a Third Party in its
activities to Develop or Commercialize Licensed Product.

 

15.4 Acknowledgement; Disclaimers

(a) Bayer confirms that ZGEN has made available to Bayer the eCTD for the
Initial Licensed Product described in paragraph 1(a) of Exhibit G, the IND for
the Initial Licensed Products described in paragraphs 1(a) and (b) of Exhibit G,
ZGEN’s FDA correspondence log for the Initial Licensed Products, the Third Party
Agreement listed in Exhibit A, and the Manufacturing Services Agreement relating
to rhThrombin between [    *    ] and ZGEN dated as of January 1, 2006 (the
“[    *    ] Agreement”), and has given Bayer an opportunity to ask questions
relating thereto.

(b) Nothing in this Agreement shall be construed as: (a) a warranty or
representation by ZGEN as to the validity, enforceability or scope of any
patent; or (b) a warranty or representation that anything made, used, sold
otherwise disposed of under any licensed granted in this Agreement is or will be
free from infringement of patents or other intellectual property rights of Third
Parties.

(c) EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE LICENSE GRANTS, MATERIALS,
CONFIDENTIAL INFORMATION AND, AS THE CASE MAY BE, BAYER TECHNOLOGY AND ZGEN
TECHNOLOGY PROVIDED HEREUNDER ARE BEING PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS ARTICLE 15, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, OF ANY TYPE WHATSOEVER UNDER THIS AGREEMENT OR REGARDING THE
MATERIALS, CONFIDENTIAL INFORMATION AND, AS THE CASE MAY BE, BAYER TECHNOLOGY
AND ZGEN TECHNOLOGY. EACH PARTY EXPRESSLY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY, OF FITNESS FOR A PARTICULAR PURPOSE OR OF NONINFRINGEMENT.

ARTICLE SIXTEEN

Indemnification and Insurance

 

16.1 Indemnification by ZGEN

(a) Except to the extent described in Section 16.1(c), ZGEN hereby agrees to
defend, hold harmless and indemnify Bayer and its Affiliates, agents, directors,
officers and employees (the “Bayer Indemnitees”) from and against any and all
Losses resulting from any Third Party claims, suits, actions or demands arising
out of:

(i) any of ZGEN’s representations and warranties set forth in this Agreement
being untrue when made;

  [    *    ] Confidential Treatment Requested   -68-  



--------------------------------------------------------------------------------

(ii) any material breach or material default by ZGEN of its covenants,
agreements or obligations under this Agreement;

(iii) failure by ZGEN to conduct a Recall following notice from Bayer of Safety
Issues as described in Section 7.10(b); and/or

(iv) any negligent act or omission or intentional misconduct by ZGEN or any of
its Affiliates in the development (including conduct of Clinical Trials),
testing, use, storage, handling, packaging, labeling, manufacture, delivery,
supply, marketing, sale, distribution or promotion of Bulk Drug Substance or any
Licensed Product.

(b) To be eligible to be so indemnified as described in this Section 16.1, the
Bayer Indemnitees must provide ZGEN with prompt written notice of any claims,
suits, actions or demands (with a description of the claim and the nature and
amount of any such Loss) giving rise to the indemnification obligation pursuant
to this Section 16.1 and the exclusive ability to defend such claims, suits,
actions or demands (with the reasonable cooperation of the Bayer Indemnitees).
ZGEN will be relieved of its obligations only if any failure by the Bayer
Indemnitees to deliver prompt notice is prejudicial to its ability to defend
such claims, suits, actions or demands. Bayer will have the right to retain its
own counsel, at its own expense. ZGEN will not settle or consent to the entry of
any judgment with respect to any claim for Loss for which indemnification is
sought, in a manner that would materially adversely affect Bayer, without
Bayer’s prior written consent.

(c) ZGEN’s obligation to defend, hold harmless and indemnify the Bayer
Indemnitees pursuant to this Section 16.1 will not apply to the extent of any
Losses for which Bayer is obligated to indemnify the ZGEN Indemnitees pursuant
to Section 16.2.

 

16.2 Indemnification by Bayer

(a) Except to the extent described in Section 16.2(c), Bayer hereby agrees to
defend, hold harmless and indemnify ZGEN and its Affiliates, agents, directors,
officers and employees (the “ZGEN Indemnitees”) from and against any and all
Losses resulting from Third Party claims, suits, actions or demands arising out
of:

(i) any of Bayer’s representations and warranties set forth in this Agreement
being untrue when made;

(ii) any material breach or material default by Bayer of its covenants,
agreements or obligations under this Agreement;

(iii) failure by Bayer to conduct a Recall following notice from ZGEN of Safety
Issues as described in Section 7.10(b); and/or

  [    *    ] Confidential Treatment Requested   -69-  



--------------------------------------------------------------------------------

(iv) any negligent act or omission or intentional misconduct by Bayer or any of
its Affiliates in the development (including conduct of Clinical Trials),
testing, use, storage, handling, packaging, labeling, manufacture, delivery,
supply, marketing, sale, distribution or promotion of any Licensed Product.

(b) To be eligible to be indemnified as described above in this Section 16.2,
the ZGEN Indemnitees must provide Bayer with prompt written notice of any
claims, suits, actions or demands (with a description of the claim and the
nature and amount of any such Loss) giving rise to the indemnification
obligation pursuant to this Section 16.2 and the exclusive ability to defend
such claims, suits, actions or demands (with the reasonable cooperation of ZGEN
Indemnitees). Bayer will be relieved of its obligations only if any failure by
the ZGEN Indemnitee to deliver prompt notice is prejudicial to its ability to
defend such claims, suits, actions or demands. ZGEN will have the right to
retain its own counsel, at its own expense. Bayer will not settle or consent to
the entry of any judgment with respect to any claim for Loss for which
indemnification is sought, in a manner that would materially adversely affect
ZGEN, without ZGEN’s prior written consent.

(c) Bayer’s obligation to defend, hold harmless and indemnify the ZGEN
Indemnitees pursuant to this Section 16.2 will not apply to the extent of any
Losses for which ZGEN is obligated to indemnify the Bayer Indemnitees pursuant
to Section 16.1.

 

16.3 Insurance

During the Term and for a period of [    *    ] after the expiration of this
Agreement or the earlier termination thereof, each Party shall obtain and/or
maintain, respectively, at its sole cost and expense, product liability
insurance (including any self-insured arrangements); provided that Clinical
Trial insurance policies will be required only while trials are ongoing. Such
product liability insurance or self-insured arrangements shall insure against
all liability, including personal injury, physical injury or property damage
arising out of the manufacture, sale, distribution or marketing of the Licensed
Product in such Party’s portion of the Territory. Such insurance will not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 16. Each Party will provide the
other Party with a copy of the certificate of insurance or other evidence of
such insurance and/or self-insurance, upon request. Each Party will use
commercially reasonable efforts to provide the other Party with written notice
at least [    *    ] prior to the cancellation of, non-renewal of or material
change in such insurance or self-insurance that materially adversely affects the
rights of the other Party hereunder.

 

16.4 Limitation of Liability

EXCEPT FOR A PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE 14, NEITHER IT NOR
ITS RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY,
TORT, STRICT LIABILITY OR OTHERWISE INCURRED BY THE OTHER PARTY IN CONNECTION
WITH THIS AGREEMENT, INCLUDING DAMAGES MEASURING LOST PROFITS OR BUSINESS
OPPORTUNITIES. THIS SECTION 16.4, WILL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S
OBLIGATIONS UNDER SECTIONS 16.1 THROUGH 16.3.

  [    *    ] Confidential Treatment Requested   -70-  



--------------------------------------------------------------------------------

ARTICLE SEVENTEEN

Term and Termination

 

17.1 Term

(a) This Agreement shall be effective for the period (“Term”) starting on the
Effective Date and, unless earlier terminated pursuant to this Article 17,
ending on the later of:

(i) the date on which the Parties terminate the last to be terminated of all
Development programs for all Collaboration Products; or

(ii) the expiration of the last to expire of any Royalty Period for any Licensed
Product.

(b) Unless this Agreement is terminated prior to the expiration of the Term, the
licenses granted in Section 2.1 and Section 2.2(a) with respect to a Licensed
Product shall be irrevocable, fully paid-up and continue on a non-exclusive
basis in a country in the Bayer Territory after the end of the Royalty Period
for the Licensed Product in that country. Unless this Agreement is terminated
prior to the expiration of the Term, the licenses granted in Section 2.3(a) and
(b) and Section 2.2(b) with respect to a Licensed Product shall continue on a
non-exclusive basis in a country in the ZGEN Territory upon the expiration of
the last to expire of any Patent Rights within the Bayer Technology that, but
for the license granted herein, would be infringed by the use, sale,
manufacture, offer to sell or import of the Licensed Product in that country.

 

17.2 Regulatory Deadlines

(a) If Bayer has not submitted a Drug Approval Application in Europe for one or
more of the Initial Licensed Products on or before the [    *    ] anniversary
of the Effective Date, this Agreement shall terminate on the [    *    ]
anniversary of the Effective Date.

(b) If no Initial Licensed Product has received Regulatory Approval in the ZGEN
Territory by [    *    ], then Bayer may terminate this Agreement on or before
[    *    ] upon giving written notice of termination to ZGEN.

(c) Upon termination pursuant to this Section 17.2, Bayer will promptly take the
actions set forth in Section 17.7 to facilitate ZGEN’s (or its nominee’s)
expeditious assumption, with as little disruption as reasonably possible, of the
continued Development and Commercialization of Licensed Products in the Bayer
Territory.

  [    *    ] Confidential Treatment Requested   -71-  



--------------------------------------------------------------------------------

17.3 Material Breach

Bayer and ZGEN shall each have the right to terminate this Agreement, including
the licenses granted herein, in the event that any term or condition of this
Agreement is materially breached by the other Party, and such breach is not
remedied within a period of [    *    ] after the breaching Party’s receipt of
written notice of such breach. The foregoing [    *    ] period shall toll
during any period in which the Parties are seeking to resolve a bona fide
dispute relating to the alleged breach pursuant to Article 18. If a breach is
corrected within the [    *    ] period, this Agreement and the rights granted
hereunder shall continue in full force and effect.

 

17.4 Termination of License With Respect to Contested Patent Rights

Either ZGEN, as the licensor of ZGEN Technology under this Agreement, or Bayer,
as the licensor of Bayer Technology under this Agreement, may at its option
terminate this Agreement if the other Party commences any action or asserts any
formal position in any forum (including a court, a patent office or an arbitral
tribunal, and whether in the form of petitions for declaratory relief, claims,
counterclaims, defenses, interferences, petitions for reexamination, oppositions
or otherwise) that any of the licensor’s Patent Rights are invalid or
unenforceable. Termination pursuant to this Section 17.4 will be effective upon
written notice to the Party that commenced the action or asserted the formal
position.

 

17.5 Bankruptcy

(a) Either Party may terminate this Agreement if the other Party (the “Bankrupt
Party”): (i) files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Bankrupt Party or of its assets; (ii) proposes a written
agreement of composition or extension of its debts; (iii) is served with an
involuntary petition in bankruptcy or seeking reorganization, liquidation,
dissolution, winding-up arrangement, composition or readjustment of its debts or
any other relief under any bankruptcy, insolvency, reorganization or other
similar act or law of any jurisdiction now or hereafter in effect, which
petition is not dismissed within [    *    ] after the filing thereof; (iv) has
a warrant of attachment, execution, or similar process issued against it, filed
in any insolvency proceeding, and the petition is not dismissed or stayed within
[    *    ] after the filing thereof; (v) proposes to be a party to any
dissolution or liquidation; or (vi) makes an assignment for the benefit of
creditors.

(b) All rights and licenses granted under or pursuant to this Agreement by ZGEN
or Bayer are and will otherwise be deemed to be for purposes of Section 365(n)
of the United States Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the United States Bankruptcy Code. The
Parties agree that each Party will retain and may fully exercise all of its
rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Bankrupt Party under the United States Bankruptcy Code, the
other Party will be entitled to a complete duplicate of (or complete access to,
as appropriate) any intellectual property and all embodiments of such
intellectual property, and same, if not already in the other Party’s

  [    *    ] Confidential Treatment Requested   -72-  



--------------------------------------------------------------------------------

possession, will be promptly delivered to the other Party (i) upon any such
commencement of a bankruptcy proceeding, upon the other Party’s written request
therefor, unless the Bankrupt Party (or a trustee on behalf of the Bankrupt
Party) elects to continue to perform all of its obligations under this Agreement
or (ii) if not delivered under (i) above, upon the rejection of this Agreement
by or on behalf of the Bankrupt Party, upon written request therefor by the
other Party.

 

17.6 Termination for Convenience by Bayer

Bayer may at its option, at any time during the Term, terminate this Agreement
by giving ZGEN [    *    ] prior written notice. Except as otherwise provided
below in this Section 17.6 or as otherwise directed by ZGEN, this Agreement
shall continue in full force and effect through the [    *    ] notice period
above (the “Termination Notice Period”) and the Parties shall continue to
Develop and Commercialize Licensed Products in the Territory in accordance with
this Agreement during the Termination Notice Period. All Development Expenses
for Joint Activities, including activities related to Clinical Trials, that are
ongoing and have been approved by the JSC as of the commencement of the
Termination Notice Period shall be shared by the Parties as set forth in
Section 6.5, and Sales Milestone Payments shall continue to be payable in
connection with Sales Milestone Events that occur during the Termination Notice
Period. For the avoidance of doubt, ZGEN shall be responsible for paying for all
costs and expenses for any Clinical Trial or other Development activity newly
commenced by ZGEN and not approved by the JSC prior to the commencement of the
Termination Notice Period. During the Termination Notice Period, to the extent
set forth or requested in one or more written notices from ZGEN to Bayer
hereunder and, in any event upon the expiration of the Termination Notice
Period, whether or not any such notice is given by ZGEN, Bayer will promptly
take the actions set forth in Section 17.7 to facilitate ZGEN’s (or its
nominee’s) expeditious assumption, with as little disruption as reasonably
possible, of the continued Development and Commercialization of Licensed
Products in the Bayer Territory. The provisions of Article 14 shall not apply to
discussions between ZGEN and a potential alternative partner during the
Termination Notice Period, and Bayer shall take such steps as ZGEN may
reasonably request to facilitate the consummation of an agreement between ZGEN
and a potential alternative partner.

 

17.7 Transition Following Termination for Bayer’s Convenience or Passing of
Regulatory Deadlines

Upon the termination of this Agreement pursuant to Section 17.2 or Section 17.6,
Bayer shall, among other things, take the steps described in this Section 17.7
at its sole cost and expense.

(a) Bayer will within such period as the Parties may in good faith agree upon,
return, or at ZGEN’s request, destroy all ZGEN Confidential Information and ZGEN
Technology (other than Joint Project Technology) and provide ZGEN with
certification by an officer of Bayer that all such materials have been returned
to ZGEN or destroyed. Bayer may maintain one (1) archival copy of Confidential
Information related to ZGEN Technology and ZGEN Confidential Information for its
legal files, for the sole purpose of determining its obligations hereunder.

  [    *    ] Confidential Treatment Requested   -73-  



--------------------------------------------------------------------------------

(b) Bayer will promptly transfer to ZGEN ownership of all Regulatory Filings and
Regulatory Approvals in the Bayer Territory then in Bayer’s name for all
Licensed Product and will notify the appropriate Regulatory Authorities in the
Bayer Territory and take any other action reasonably necessary to effect such
transfer of ownership. Bayer will grant to ZGEN a paid up, royalty-free,
non-exclusive, worldwide license under Bayer’s copyrights in all Promotional
Materials and under Bayer’s interest in the Product Trademarks. If ownership of
a Regulatory Filing or Regulatory Approval in any country in the Bayer Territory
cannot be transferred from Bayer to ZGEN, Bayer will grant to ZGEN an exclusive
right of access and reference to the Regulatory Filing or Regulatory Approval in
such country in order to enable ZGEN to become a sponsor and party of record of
an IND. If such right of access and reference is not sufficient to permit ZGEN
to file a Drug Approval Application and receive Regulatory Approval or to
Commercialize Licensed Product in the Bayer Territory, Bayer will provide ZGEN
with any and all information necessary for ZGEN to carry out such activities.

(c) If applicable, ZGEN will have the right for [    *    ] after termination to
use Bayer’s Product Trademarks in the selling of any existing inventory of
Licensed Product(s) in the Bayer Territory and to use Promotional Materials it
then has on hand, but only if ZGEN promptly creates new Promotional Materials
(that do not use Bayer’s corporate name and/or logo).

(d) If this Agreement is terminated pursuant to Section 17.2(a) or Section 17.6,
the license granted by Bayer to ZGEN under Section 2.3 will survive such
termination, except that the rights conferred thereunder will become worldwide
upon such termination.

(e) Bayer will within [    *    ], at the request of ZGEN, assign to ZGEN all of
Bayer’s rights and obligations under any then-existing Third Party Agreement and
will not (until receiving notice of whether or not ZGEN desires such an
assignment) terminate or amend any such Third Party Agreement; provided,
however, that Bayer shall have no such duty to assign if any such Third Party
Agreement is not assignable under its terms or if consent to assignment is
withheld by the Third Party. Otherwise, Bayer will, at the request of ZGEN,
sublicense (if sublicensable under its terms) to ZGEN all of Bayer’s rights and
obligations under any then-existing Third Party Agreements and will not (until
receiving notice of whether or not ZGEN desires such a license) terminate or
amend any such Third Party Agreement. The assignment or sublicense will be made
for no additional consideration and be under the same terms and conditions as
the underlying agreement.

(f) Bayer will conduct an orderly transition of rights and responsibilities with
respect to Licensed Product in the Bayer Territory from Bayer to ZGEN or to a
Third Party, as the case may be. Further, Bayer will cooperate and assist ZGEN
to effect any such transition of rights and responsibilities in an orderly,
reasonable and businesslike manner. The assistance will include (i) making its
personnel and other resources reasonably available to ZGEN and (ii) transferring
copies of all relevant information, files or data containing Bayer Technology or
ZGEN Technology and all Materials to ZGEN, in both cases under clauses (i) and
(ii) as necessary for ZGEN to Develop, manufacture or Commercialize Licensed
Product in the Bayer Territory.

  [    *    ] Confidential Treatment Requested   -74-  



--------------------------------------------------------------------------------

17.8 Effects of Termination and Expiration

(a) The following provisions will remain in full force and effect after the
expiration or termination of this Agreement: Article 1 (Definitions); Article 12
(Payments, Records and Audit only with respect to accrued rights and obligations
as to payments); Article 13 (Publications); Article 14 (Confidentiality);
Section 15.4 (Disclaimers); Article 16 (Indemnification and Insurance);
Article 17 (Term and Termination); Article 18 (Dispute Resolution); and
Article 19 (General).

(b) Subject to the licenses that survive termination, the Parties will retain
their respective ownership rights as set forth in Section 11.1. To the extent
that it is not already the case, the Parties shall have the right to publish
under Article 13.

(c) Except as expressly set forth in this Section 17.8 or 17.9, all other rights
and obligations under this Agreement will terminate upon termination of this
Agreement in accordance with this Article 17. Without limiting the foregoing,
upon termination of this Agreement by Bayer under Section 17.3 (for ZGEN’s
material breach), the licenses granted by Bayer under Section 2.2(b) and
Section 2.3 shall automatically terminate and revert to Bayer and upon
termination of this Agreement by ZGEN under Section 17.3 (for Bayer’s material
breach), the licenses granted by ZGEN under Sections 2.1 and Section 2.2(a)
shall automatically terminate and revert to ZGEN.

(d) Upon expiration (but not earlier termination) of the Term, Bayer shall have
a nonexclusive, fully paid-up, royalty-free, perpetual license under the ZGEN
Technology to make, use, sell and import Licensed Product throughout the
Territory and ZGEN shall have a nonexclusive, fully paid-up, royalty-free,
perpetual license under the Bayer Technology to make, use, sell and import
Licensed Product throughout the Territory.

 

17.9 Accrued Rights

Termination, relinquishment or expiration of any licenses under this Agreement
for any reason in accordance with this Article 17 will be without prejudice to
any rights which will have accrued to the benefit of either Party or any
liability incurred by either Party prior to the effective date of termination,
relinquishment or expiration, and will not preclude either Party from pursuing
all rights and remedies it may have hereunder or at law or in equity with
respect to any breach of this Agreement or prejudice either Party’s right to
obtain performance of any obligation.

ARTICLE EIGHTEEN

Dispute Resolution

 

18.1 Goal; Cooperative Decision-Making

The Parties recognize that disputes as to certain matters may from time to time
arise during the Term that relate to either Party’s rights or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising from, concerning

  [    *    ] Confidential Treatment Requested   -75-  



--------------------------------------------------------------------------------

or in any way relating to this Agreement in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in this Article 18.

 

18.2 Procedure

If and when a dispute arises under this Agreement that is not resolved by
informal discussions by the Parties, the Parties shall follow the procedures set
forth in this Section 18.2.

18.2.1 Resolution by Senior Executives

Either Party may, by written notice to the other Party, have any dispute between
the Parties referred to the Parties’ respective Senior Executives who shall
schedule a meeting within [    *    ] after such matter is referred to such
officers and who shall attempt to resolve the dispute by good faith negotiations
within [    *    ] after their first meeting; provided that if a JSC has been
formed and has discussed but has been unable to resolve the dispute, either
Party may refer the dispute directly to the Chief Executive Officer of ZGEN and
the Head of the responsible Business Unit within the Pharmaceutical Division of
Bayer Healthcare LLC in accordance with Section 18.2.2.

18.2.2 Resolution by ZGEN’s CEO and Bayer’s Business Unit Head

If Senior Executives are not able to resolve a dispute referred to them under
Section 18.2.1 within the required [    *    ] period (or such longer period as
they may agree upon) or a JSC has been formed and has discussed but has been
unable to resolve the dispute, either Party may, by written notice to the other
Party, have the dispute referred to the Chief Executive Officer of ZGEN and the
Head of the responsible Business Unit within the Pharmaceutical Division of
Bayer HealthCare LLC, who shall schedule a meeting within [    *    ] after such
matter is referred to such officers and who shall attempt to resolve the dispute
by good faith negotiations within [    *    ] after their first meeting.

18.2.3 Optional Mediation

If the Chief Executive Officer of ZGEN and the Head of the responsible Business
Unit within the Pharmaceutical Division of Bayer HealthCare LLC are not able to
resolve a dispute referred to them under Section 18.2.2 within the required
[    *    ] period (or such longer period as they may agree upon), then either
of such designated officers may, but shall not be obligated to, request, within
[    *    ] business days after the expiration of such period, that the Parties
attempt non-binding mediation of any such matter for a period not to exceed
[    *    ]. Upon any such request, the Parties shall participate in good faith
in such non-binding mediation. If the matter remains unresolved after such
[    *    ] mediation period, or if neither of such designated officers so
requests such non-binding mediation, then any such unresolved matter shall be
resolved as set forth in Section 18.3 or Section 18.4, as applicable.

  [    *    ] Confidential Treatment Requested   -76-  



--------------------------------------------------------------------------------

18.3 Expert Matters; Expedited Arbitration

Any Expert Matter shall be resolved by expedited arbitration by an Expert as
follows:

(a) Upon written request by either Party to the other Party, the Parties shall
promptly negotiate in good faith to appoint an appropriate Expert. If the
Parties are not able to agree within [    *    ] after the receipt by a Party of
the written request in the immediately preceding sentence, the CPR Institute for
Dispute Resolution, or such other similar entity as the Parties may agree upon,
shall be responsible for selecting an Expert within [    *    ] of being
approached by a Party. The fees and costs of the Expert and the CPR Institute
for Dispute Resolution (or such other entity) shall be borne equally by ZGEN and
Bayer.

(b) Within [    *    ] after the designation of the Expert, the Parties shall
each simultaneously submit to the Expert and one another a written statement of
their respective positions on such dispute and proposed resolution thereof. Each
Party shall have [    *    ] from receipt of the other Party’s submission to
submit a written response thereto, which shall include any scientific and
technical information in support thereof. The Expert shall have the right to
meet with the Parties, either alone or together, as necessary to make a
determination.

(c) No later than [    *    ] after the designation of the Expert, the Expert
shall make a determination by selecting the resolution proposed by one of the
Parties that as a whole is the most fair and reasonable to the Parties in light
of the totality of the circumstances and shall provide the Parties with a
written statement setting forth the basis of the determination in connection
therewith. The decision of the Expert shall be final and conclusive.

 

18.4 Other Matters; Litigation

Any unresolved dispute that is not an Expert Matter shall, at the election of
either Party, be decided by litigation in accordance with Section 18.5.
Notwithstanding the above, either Party will be entitled at all times and
without delay to seek equitable relief, provided that such relief is sought
exclusively from a court as provided in Section 18.5.

 

18.5 Governing Law; Judicial Resolution

Subject to Sections 18.1 through 18.3, resolution of all disputes arising out of
or related to this Agreement, or the performance, enforcement, breach or
termination of this Agreement and any remedies relating thereto, will be
governed by and construed under the substantive laws of the State of [    *    ]
as applied to agreements executed and performed entirely in the State of
[    *    ] by residents of the State of [    *    ], without regard to
conflicts of law rules. Subject to Section 18.1 through 18.3, each Party
irrevocably and unconditionally consents to the exclusive jurisdiction of the
courts of general jurisdiction of the State of [    *    ] and the United States
District Court for the [    *    ] of [    *    ] (collectively, the “Courts”)
for any action, suit or proceeding (other than appeals therefrom) solely for a
dispute arising out of this Agreement, and agrees not to commence any action,
suit or proceeding (other than appeals therefrom) solely for disputes arising
out of this Agreement except in the Courts. Submission to United States
jurisdiction is for the limited purpose of disputes arising out of this
Agreement and does not create general jurisdiction. Each Party hereby waives any
other venue to which it may be entitled by virtue of domicile or otherwise.

  [    *    ] Confidential Treatment Requested   -77-  



--------------------------------------------------------------------------------

18.6 Patent and Trademark Dispute Resolution

Notwithstanding Section 18.5, as between the Parties, any dispute, controversy
or claim relating to the validity or enforceability of Patent Rights shall be
submitted by either Party to a court of competent jurisdiction in the country in
which such rights apply and shall be governed by the patent laws of such
country.

ARTICLE NINETEEN

General

 

19.1 Force Majeure

Both Parties will be excused from the performance of their obligations under
this Agreement to the extent that such performance is prevented by Force Majeure
and the non-performing Party promptly provides notice of the condition
constituting Force Majeure to the other Party. Such excuse will be continued so
long as the condition constituting Force Majeure continues and the
non-performing Party uses commercially reasonable efforts to remove the
condition. When such circumstances arise, the Parties will discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution. Notwithstanding anything to the contrary, failure to
fulfill payment obligations may only be excused under this Section 19.1 if the
actual payment process is affected by the Force Majeure.

 

19.2 Notices

Any notice required or permitted to be given under this Agreement will be in
writing in the English language, will specifically refer to this Agreement and
will be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail, postage prepaid, express delivery
service or personally delivered or, if sent by facsimile, electronic
transmission is confirmed. Unless otherwise notified in writing, the mailing
addresses and fax numbers for notice of the Parties will be as described below.

If to Bayer:

Bayer Schering Pharma A.G.

Muellerstrasse 178

Berlin 13342

Attn: Dr. Gunnar Riemann, Member of the Board of Management

Fax: +49 30 468 15309

  [    *    ] Confidential Treatment Requested   -78-  



--------------------------------------------------------------------------------

With a copy to:

Bayer Schering Pharma A.G.

Muellerstrasse 178

Berlin 13342

Attn: Dr. Ulrich Grohe, Head Law & Patents

Fax: +49 30 468 16716

If to ZGEN:

ZymoGenetics, Inc.

1201 Eastlake Avenue East

Seattle, WA 98102

U.S.A.

Attn: Senior Vice President and General Counsel

FAX: (206) 442-6697

 

19.3 No Strict Construction

This Agreement has been prepared jointly and will not be strictly construed
against either Party.

 

19.4 Assignment

(a) Except an assignment:

(i) in which the assignee agrees to be bound by all obligations of the assigning
Party under this Agreement; and

(ii) that is made in connection with the transfer to a single buyer of all or
substantially all of the assets or stock of a Party’s business to which this
Agreement relates or pursuant to a merger, consolidation or other corporate
reorganization,

neither this Agreement nor any right herein granted may be assigned by either
Party to any Third Party without the prior, express written consent of the other
Party, which consent shall not be unreasonably withheld. Any purported
assignment prohibited hereunder and made without the other Party’s consent shall
be void and shall constitute a material breach of this Agreement.

(b) Notwithstanding Section 19.4(a), a Party may assign its rights and interests
under this Agreement to an entity that is its Affiliate as of the date of such
assignment; provided that the assigning Party executes a written guaranty, in
form and substance reasonably acceptable to the other Party, guaranteeing the
full and timely performance of the assigning Party’s responsibilities and
obligations hereunder by the assignee and the assignee agrees to be bound by all
obligations of the assigning Party hereunder, including the obligations set
forth in this Section 19.4.

  [    *    ] Confidential Treatment Requested   -79-  



--------------------------------------------------------------------------------

(c) A sale or transfer of the ownership or control of a Party or any of its
Affiliates to whom it has assigned its rights or interest under this Agreement
as provided herein (other than in connection with a transfer under
Section 19.4(a)(ii)) shall be deemed to be a prohibited assignment under this
Section 19.4.

(d) If, as a result of any assignment of any rights or interest in this
Agreement, any payment by or on behalf of the assigning Party to the other Party
is subject to an increased level of withholding than would have been the case
otherwise under this Agreement and the other Party cannot use any related tax
credit to offset against its obligation to pay tax in the calendar year in which
the withholding is effected, the assigning Party shall pay the other Party an
amount such that after deduction of any amount required to be withheld the other
Party receives the same amount that it would have received but for the
assignment. If the other Party uses a related tax credit in a subsequent
calendar year, the other Party shall reimburse the assigning Party for the
amount paid to the other Party by the assigning Party as a result of the
withholding giving rise to such tax credit.

 

19.5 Counterparts

This Agreement may be executed in two (2) or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

 

19.6 Severability

If any one or more of the provisions of this Agreement are held to be invalid or
unenforceable by any court of competent jurisdiction from which no appeal can be
or is taken, such provisions will be considered severed from this Agreement and
will not serve to invalidate any remaining provisions hereof. The Parties will
make a good faith effort to replace any invalid or unenforceable provision with
a valid and enforceable one such that the objectives contemplated by the Parties
when entering this Agreement, as evidenced by the terms of this Agreement, may
be realized.

 

19.7 Further Actions

Each Party agrees to execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be necessary or appropriate in order to
carry out the purposes and intent of this Agreement.

 

19.8 Independent Contractors

The relationship between Bayer and ZGEN created by this Agreement is one of
independent contractors. This Agreement does not create any agency,
distributorship, employee-employer, partnership, joint venture or similar
business relationship between the parties. Neither Party is a legal
representative of the other Party, and neither Party can assume or create any
obligation, representation, warranty or guarantee (express or implied) on behalf
of the other Party for any purpose whatsoever. Each Party will use its own
discretion and will have complete and authoritative control over its employees
and the details of performing its obligations under this Agreement.

  [    *    ] Confidential Treatment Requested   -80-  



--------------------------------------------------------------------------------

19.9 No Benefit of Third Parties

The representations, warranties, covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties hereto and their successors
and permitted assigns, and they will not be construed as conferring any rights
on any Third Parties other than the Bayer Indemnitees and ZGEN Indemnitees.

 

19.10 No Waiver

Any delay in enforcing a Party’s rights under this Agreement or any waiver as to
a particular default or other matter will not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this Agreement,
except with respect to an express written and signed waiver relating to a
particular matter for a particular period of time.

 

19.11 Export Requirements

It is understood and acknowledged that the transfer of certain commodities and
technical data may be subject to United States laws and regulations controlling
the export of such commodities and technical data, including all Export
Administration Regulations of the United States Department of Commerce. Each
Party hereby agrees and by entering into this Agreement gives written assurance
that it will comply with all United States laws and regulations controlling the
export of commodities and technical data within Bayer Technology and ZGEN
Technology and Materials, that it will be solely responsible for any violation
of any such laws and regulations by itself, its Affiliates or its sublicensees,
and that it will indemnify, defend and hold harmless the other Party from any
liability in the event of any legal action of any nature occasioned by such
violation, pursuant to Section 16.1 (in the case of ZGEN) or Section 16.2 (in
the case of Bayer).

 

19.12 Entire Agreement; Amendment

This Agreement (including all Exhibits, which are incorporated herein and made a
part hereof by reference) sets forth the complete, final and exclusive agreement
and all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto with respect to the
subject matter hereof and supersedes and terminates all prior agreements and
understandings between the Parties, including the (1) Confidentiality Agreement,
dated as of January 24, 2006, by and between ZGEN and Bayer Pharmaceuticals
Corporation (as amended by Amendment No. 1 to Confidentiality Agreement, dated
January 5, 2007), and (2) Confidential Disclosure Agreement, dated April 19,
2006, by and between Bayer HealthCare LLC and ZGEN, which are hereby superseded.
For the sake of clarity, the Letter Agreement dated December 21, 2006 by and
among ZGEN, Bayer HealthCare LLC and [    *    ] shall not be terminated or
superseded by this Agreement. This Agreement may only be modified or
supplemented in a writing expressly stated for this purpose and signed by an
authorized officer of each Party (i.e., it may not be modified by any purchase
order, change order, acknowledgment, order acceptance, standard terms of sale,
invoice or the like).

  [    *    ] Confidential Treatment Requested   -81-  



--------------------------------------------------------------------------------

[Signatures on Next Page]

  [    *    ] Confidential Treatment Requested   -82-  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ZGEN and Bayer have executed and delivered this Agreement to
be effective as of the Effective Date.

 

BAYER SCHERING PHARMA A.G.

By:  

/s/ Dr. Gunnar Riemann

  Dr. Gunnar Riemann Its:   Member of the Board of Management

BAYER SCHERING PHARMA A.G.

By:  

/s/ Dr. Nicolas von Behr

  Dr. Nicolas von Behr Its:   Counsel, Law & Patents

ZymoGenetics, Inc.

By:  

/s/ Bruce L.A. Carter, Ph.D.

  Bruce L.A. Carter, Ph.D. Its:   President and Chief Executive Officer

  [    *    ] Confidential Treatment Requested   -83-  



--------------------------------------------------------------------------------

EXHIBIT A

[    *    ]1

--------------------------------------------------------------------------------

1

One page redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT B

[    *    ]2

--------------------------------------------------------------------------------

1

One page redacted.

  [    *    ] Confidential Treatment Requested   -2-  



--------------------------------------------------------------------------------

EXHIBIT C

[    *    ]3

--------------------------------------------------------------------------------

3

Two pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT D

[    *    ]4

--------------------------------------------------------------------------------

4

One page redacted.

  [    *    ] Confidential Treatment Requested   -2-  



--------------------------------------------------------------------------------

EXHIBIT E

[    *    ]5

--------------------------------------------------------------------------------

5

Two pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT F

[    *    ]6

--------------------------------------------------------------------------------

6

Two pages redacted.

  [    *    ] Confidential Treatment Requested   -2-  



--------------------------------------------------------------------------------

EXHIBIT G

[    *    ]7

--------------------------------------------------------------------------------

7

Two pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT H

[    *    ]8

--------------------------------------------------------------------------------

8

One page redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT I

[    *    ]9

--------------------------------------------------------------------------------

9

Eight pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

SCHEDULE 1 to EXHIBIT I

[    *    ]10

--------------------------------------------------------------------------------

10

Six pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT J

[    *    ]11

--------------------------------------------------------------------------------

11

Three pages redacted.

  [    *    ] Confidential Treatment Requested   -2-  



--------------------------------------------------------------------------------

EXHIBIT K

[    *    ]12

--------------------------------------------------------------------------------

12

Two pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT L

[    *    ]13

--------------------------------------------------------------------------------

13

One page redacted.

  [    *    ] Confidential Treatment Requested   -1-  



--------------------------------------------------------------------------------

EXHIBIT M

[    *    ]14

--------------------------------------------------------------------------------

14

Three pages redacted.

  [    *    ] Confidential Treatment Requested   -1-  